EXHIBIT 10.1


EXECUTION VERSION
FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT
THIS FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this “First
Amendment”) is entered into as of June 3, 2016, by and among NRP (OPERATING)
LLC, a Delaware limited liability company (the “Borrower”), the Required
Lenders, and CITIBANK, N.A., a national banking association, as Administrative
Agent for the Lenders.
Preliminary Statement
WHEREAS, pursuant to the Third Amended and Restated Credit Agreement dated as of
June 16, 2015 (as heretofore amended, restated, supplemented or otherwise
modified, the “Revolving Credit Agreement”), among the Borrower, the Lenders
named therein and the Administrative Agent, the Lenders have agreed to make
Loans to the Borrower;
WHEREAS, the Borrower desires to extend the maturity date of all or a portion of
the Commitments and hereby requests such extension on the terms set forth
herein;


WHEREAS, (i) each Lender who executes this Amendment as a “Tranche B Lender” (as
defined below) has agreed to extend the maturity of all of such Lender’s
Commitments in accordance with the terms and subject to the conditions set forth
herein (such Lenders, the “Extending Lenders”) and (ii) each other Lender will
be deemed a “Tranche A Lender”;


WHEREAS, the Borrower has also requested that the Lenders modify the Revolving
Credit Agreement to make certain additional changes as more specifically set
forth below; and
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, Borrower and the Existing Lenders hereby agree as follows
(all capitalized terms used herein and not otherwise defined shall have the
meanings as defined in the Revolving Credit Agreement):
Section 1.     Amendments to Revolving Credit Agreement.
(a)The Revolving Credit Agreement is, effective as of the First Amendment
Closing Date (as defined below), hereby amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the underlined text (indicated textually in the same manner as the
following example: underlined text) as set forth in the pages of the Revolving
Credit Agreement attached as Exhibit A hereto.
(b)Schedule 2.01 to the Revolving Credit Agreement is, effective as of the First
Amendment Closing Date, hereby replaced in its entirety with the table attached
as Schedule 2.01 hereto.    
    
Section 2.     Extensions of Certain of the Commitments.
(a)Each Lender that is a Lender on the date hereof (an “Existing Lender”) may
elect (an “Electing Lender”) to become a Tranche B Lender (as defined below) and
holder of a Tranche B Commitment subject to all of the rights, obligations and
conditions thereto under the Revolving Credit Agreement, by executing the
appropriate signature page in accordance with Section 2(b) hereof and delivering
to the Administrative Agent such signature page stating that such Electing
Lender would like to extend and reclassify its Commitments outstanding
immediately prior to the First Amendment Closing Date (“Existing Commitments”)
to Tranche B Commitments upon the First Amendment Closing Date.
(b)On the First Amendment Closing Date, each Existing Lender that has executed
and delivered a counterpart to this Amendment (each, a “Lender Addendum”) as an
“Electing Lender” (each, a “Tranche B Lender”) shall have its Existing
Commitment automatically reclassified as a Tranche B Commitment and its Existing
Loans automatically reclassified as Tranche B Revolving Loans, respectively, for
the purpose of the




--------------------------------------------------------------------------------



Revolving Credit Agreement, and such Tranche B Commitments and Tranche B
Revolving Loans shall be outstanding under the Revolving Credit Agreement on the
terms and conditions set forth therein.
(c)On the First Amendment Closing Date, the Commitments of any Existing Lender
that is not a Tranche B Lender (each, a “Tranche A Lender”) shall be
reclassified as and constitute “Tranche A Commitments,” and the Loans of any
Tranche A Lender shall be reclassified and constitute “Tranche A Loans,” under
the Revolving Credit Agreement and shall continue to be in effect and
outstanding under the Revolving Credit Agreement on the terms and conditions set
forth therein.


Section 3.    Representations True; No Default. On the First Amendment Closing
Date, Borrower represents and warrants that:
(a)    this First Amendment has been duly authorized, executed and delivered on
its behalf; the Revolving Credit Agreement, as amended hereby, together with the
other Loan Documents to which Borrower is a party, constitute valid and legally
binding agreements of Borrower enforceable in accordance with their terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law;
(b)    the representations and warranties of Borrower contained in Article III
of the Revolving Credit Agreement, as amended hereby, are true and correct in
all material respects (or if qualified by “material,” “material adverse effect”
or similar language, in all respects) on and as of the First Amendment Closing
Date as though made on and as of the First Amendment Closing Date, except to the
extent that any such representation or warranty is stated to relate to an
earlier date in which case such representation and warranty will be true and
correct in all material respects (or if qualified by “material,” “material
adverse effect” or similar language, in all respects) on and as of such earlier
date; and
(c)    after giving effect to this First Amendment, no Default or Event of
Default under the Revolving Credit Agreement has occurred and is continuing.


Section 4.     Expenses. To the extent invoiced reasonably in advance of the
First Amendment Closing Date, the Borrower shall pay to the Administrative Agent
all reasonable out of pocket expenses incurred in connection with the execution
of this First Amendment and any amounts outstanding pursuant to Section 9.03 of
the Revolving Credit Agreement, including the reasonable fees, charges and
disbursements of Cahill Gordon & Reindel LLP, counsel for the Administrative
Agent.
Section 5.     Effectiveness. This First Amendment shall become effective on the
first date (the “First Amendment Closing Date”) on which each of the following
conditions is satisfied:
(a)    The Administrative Agent shall have received:
(i)     duly executed and completed counterparts hereof that bears the signature
of the Borrower,
(ii)     a duly executed and completed counterpart hereof that bears the
signature of the Administrative Agent,
(iii)     duly executed and completed counterparts hereof by the Required
Lenders; and
(iv)     Lender Addendums executed and delivered by Electing Lenders holding no
less than $240,000,000 of the aggregate principal amount of Commitments (prior
to giving effect to the reduction in Commitments set forth in clause (h) below).
(b)    Each of the representations and warranties made by the Borrower and each
Guarantor in or pursuant to the Loan Documents, as amended hereby, shall be true
and correct in all material respects (or if qualified


-2-

--------------------------------------------------------------------------------



by “material,” “material adverse effect” or similar language, in all respects)
on and as of the First Amendment Closing Date, except to the extent that any
such representation or warranty is stated to relate to an earlier date in which
case such representation and warranty will be true and correct in all material
respects (or if qualified by “material,” “material adverse effect” or similar
language, in all respects) on and as of such earlier date.
(c)    After giving effect to this First Amendment, no Default or Event of
Default under the Revolving Credit Agreement has occurred and is continuing.
(d)    The Administrative Agent shall have received a certificate, dated the
First Amendment Closing Date and signed by the President, a Vice President or a
Financial Officer of the Borrower, confirming compliance with the conditions set
forth in paragraphs (b) and (c) of this Section 5.
(e)    The Administrative Agent shall have received, for the account of each
Electing Lender, a fee equal to 0.75% of the aggregate principal amount of such
Electing Lender’s Tranche B Commitment after giving effect to the Tranche B
Commitment reduction pursuant to clause (h) below to occur on the First
Amendment Closing Date, which fee is payable solely in respect of such Electing
Lender’s extension of its Tranche B Commitment.
(f)    The Administrative Agent shall have received the customary favorable
written opinions (addressed to the Administrative Agent and the Lenders and
dated the First Amendment Closing Date) of Vinson & Elkins LLP, New York counsel
for the Loan Parties, relating to the Loan Parties, this First Amendment and any
other matters as the Administrative Agent shall reasonably request. The Borrower
hereby requests such counsel to deliver such opinion.
(g)    All fees and expenses due to the Administrative Agent and the Electing
Lenders (including pursuant to Section 4 hereof) shall have been received.
(h)    The Borrower shall have terminated the Tranche B Commitments in an amount
equal to $40,000,000 on the First Amendment Closing Date and made any repayments
of Tranche B Revolving Loans required as a result thereof pursuant to Section
2.09(b)(ii) of the Revolving Credit Agreement.
The Administrative Agent shall notify the Borrower and the Lenders of the First
Amendment Closing Date upon the satisfaction or waiver of all of the foregoing
conditions, and such notice will be conclusive and binding.
Section 6.     Reaffirmation. The Borrower hereby confirms and agrees that,
notwithstanding the effectiveness of this First Amendment, each Loan Document to
which the Borrower is a party to, and the obligations of the Borrower contained
in the Revolving Credit Agreement, this First Amendment or in any other Loan
Document to which it is a party are, and shall continue to be, in full force and
effect and are hereby ratified and confirmed in all respects, in each case as
amended by this First Amendment. For greater certainty and without limiting the
foregoing, the Borrower hereby confirms the existing security interests granted
by the Borrower in favor of the Administrative Agent for the benefit of the
Secured Parties pursuant to the Loan Documents in the Collateral described
therein shall continue to secure the Obligations of the Loan Parties under the
Revolving Credit Agreement and the other Loan Documents as and to the extent
provided in the Loan Documents.
Section 7.     Miscellaneous Provisions.
(a)    From and after the First Amendment Closing Date, the Revolving Credit
Agreement will be deemed to be amended and modified as herein provided, and
except as so amended and modified the Revolving Credit Agreement will continue
in full force and effect. This First Amendment shall constitute a Loan Document
for all purposes under the Revolving Credit Agreement and each of the other Loan
Documents.
(b)    The Revolving Credit Agreement and this First Amendment will be read and
construed as one and the same instrument.


-3-

--------------------------------------------------------------------------------



(c)    Any reference in any of the Loan Documents to the Revolving Credit
Agreement will be a reference to the Revolving Credit Agreement as amended by
this First Amendment.
(d)    This First Amendment will be construed in accordance with and governed by
the laws of the State of New York and of the United States of America.
(e)    This First Amendment may be signed in any number of counterparts and by
different parties in separate counterparts and may be in original or facsimile
form, each of which will be deemed an original but all of which together will
constitute one and the same instrument.
(f)    The headings herein will be accorded no significance in interpreting this
First Amendment.
Section 8.     Binding Effect. This First Amendment is binding upon and will
inure to the benefit of the Borrower, the Lenders and the Administrative Agent
and their respective successors and assigns, except that the Borrower will not
have the right to assign its rights hereunder or any interest herein except in
accordance with the terms of the Revolving Credit Agreement.
Section 9.     Final Agreement of the Parties. This First Amendment may not be
contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements with respect to the matters covered hereby. There are no unwritten
oral agreements between the parties hereto with respect to the matters covered
hereby.
[The remainder of this page intentionally left blank.]






-4-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this First Amendment to be executed
by their respective duly authorized officers.
 
NRP (OPERATING) LLC,
 
a Delaware limited liability company
 
 
 
 
 
By:
 
/s/ Craig W. Nunez
 
 
 
Name: Craig W. Nunez
 
 
 
Title: Chief Financial Officer





Signature Page to First Amendment







--------------------------------------------------------------------------------



 
CITIBANK, N.A.,
 
a national banking association
 
 
 
 
 
By:
 
/s/ Akshay Kulkarni
 
 
 
Name: Akshay Kulkarni
 
 
 
Title: Vice President









Signature Page to First Amendment







--------------------------------------------------------------------------------




ACKNOWLEDGMENT OF GUARANTORS
Each of the undersigned Guarantors hereby confirms that each Loan Document (as
the same may be amended or amended and restated, as the case may be, pursuant to
and in connection with this First Amendment) to which it is a party or otherwise
bound remains in full force and effect and will continue to secure, to the
fullest extent possible, the payment and performance of all Obligations,
including without limitation the payment and performance of all Loans now or
hereafter existing under or in respect of the Revolving Credit Agreement and the
other Loan Documents. The Guarantors specifically reaffirm and extend their
obligations under each of their applicable Guaranty Agreements to cover all
Obligations evidenced by the Revolving Credit Agreement as same has been
created, amended and/or restated by or in connection with this First Amendment)
and its grant of security interests pursuant to the Security Agreement and the
other Collateral Documents are reaffirmed and remain in full force and effect
after giving effect to this First Amendment. The Guaranty Agreements and all the
terms thereof shall remain in full force and effect and the Guarantors hereby
acknowledge and agree that same are valid and existing and that each of the
Guarantors’ obligations thereunder shall not be impaired or limited by the
execution or effectiveness of this First Amendment. Each Guarantor hereby
represents and warrants that all representations and warranties contained in
this First Amendment and the other Loan Documents to which it is a party or
otherwise bound, as amended hereby, are true, correct and complete in all
material respects on and as of the First Amendment Closing Date, except to the
extent such representations and warranties specifically relate to an earlier
date, in which case they were true, correct and complete in all material
respects (or if qualified by “material,” “material adverse effect” or similar
language, in all respects) on and as of such earlier date. Administrative Agent
and the Lenders hereby preserve all of their rights against each Guarantor under
its applicable Guaranty Agreement and the other Loan Documents to which each
applicable Guarantor is a party.
Each Guarantor acknowledges and agrees that (i) notwithstanding the conditions
to the effectiveness set forth in this First Amendment, such Guarantor is not
required by the terms of the Revolving Credit Agreement, this First Amendment or
any other Loan Document to consent to the amendments of the Revolving Credit
Agreement effected pursuant to this First Amendment; and (ii) nothing in the
Revolving Credit Agreement, this First Amendment or any other Loan Document
shall be deemed to require the consent of such Guarantor to any future
amendments to the Revolving Credit Agreement.


    







--------------------------------------------------------------------------------



 
ACIN LLC
 
DEEPWATER TRANSPORTATION LLC
 
GATLING MINERAL, LLC
 
HOD LLC
 
INDEPENDENCE LAND COMPANY, LLC
 
LITTLE RIVER TRANSPORT, LLC
 
RIVERVISTA MINING, LLC
 
SHEPARD BOONE COAL COMPANY LLC
 
WBRD LLC
 
WILLIAMSON TRANSPORT, LLC
 
WPP LLC
 
NRP TRONA LLC
 
 
 
 
 
as Guarantors
 
 
 
 
 
By:
 
NRP (Operating) LLC, as sole Member
 
of each of the above named Guarantors
 
 
 
 
 
 
 
 
 
By:
 
/s/ Craig W. Nunez
 
 
 
 
 
Name: Craig W. Nunez
 
 
 
 
 
Title: Chief Financial Officer








--------------------------------------------------------------------------------



 
WINN MARINE, LLC
 
MCINTOSH CONSTRUCTION COMPANY, LLC
 
SOUTHERN AGGREGATES, LLC
 
WINN MATERIALS OF KENTUCKY LLC
 
LAUREL AGGREGATES OF DELAWARE, LLC
 
UTICA RESOURCES LLC
 
LAUREL AGGREGATES TERMINAL SERVICES OF DELAWARE, LLC
 
LAUREL AGGREGATES OF PA, LLC
 
WINN MATERIALS, LLC
 
MCASPHALT, LLC
 
LAKE LYNN TRANSPORTATION LLC
 
 
 
 
 
as Guarantors
 
(each a Delaware limited liability company)
 
 
 
 
 
By:
 
VantaCore Partners LLC, as the Sole
 
Member of each of the above named entities
 
 
 
 
 
 
 
 
 
By:
 
NRP (Operating) LLC, as the
 
 
 
Sole member of VantaCore Partners LLC
 
 
 
 
 
 
 
 
 
By:
 
/s/ Craig W. Nunez
 
 
 
 
 
Name: Craig W. Nunez
 
 
 
 
 
Title: Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
VANTACORE PARTNERS LLC
 
 
 
 
 
as Guarantor
 
 
 
 
 
By:
 
NRP (Operating) LLC, as the Sole Member
 
of VantaCore Partners LLC
 
 
 
 
 
 
 
By:
 
/s/ Craig W. Nunez
 
 
 
Name: Craig W. Nunez
 
 
 
Title: Chief Financial Officer



    











--------------------------------------------------------------------------------




LENDER ADDENDUM


This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the First Amendment (the “Amendment”) to the Third Amended
and Restated Credit Agreement dated as of June 16, 2015 (as further amended,
supplemented or otherwise modified from time to time, “Credit Agreement”), among
NPR (Operating) LLC (the “Borrower”), the subsidiaries of the Borrower from time
to time party thereto, the several lenders from time to time parties thereto
(the “Lenders”), Citibank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) and the other agents parties thereto. Capitalized terms
used but not defined in this Lender Addendum have the meanings assigned to such
terms in the Amendment or the Credit Agreement, as applicable.


By executing this Lender Addendum as an Electing Lender, the undersigned
institution agrees (A) to the terms, and hereby consents to such terms, of the
Amendment and the Credit Agreement as amended thereby and (B) on the terms and
subject to the conditions set forth in the Amendment to extend and reclassify
the full amount of its Existing Commitments into Tranche B Commitments.     
Name of Institution:
 
Citibank, N.A.
 
 
Executing as an Electing Lender:
 
 
 
 
 
By:
 
/s/ Akshay Kulkarni
 
 
 
Name: Akshay Kulkarni
 
 
 
Title: Vice President
 
 
 
 
For any Institution requiring a second signature line:
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 












--------------------------------------------------------------------------------




LENDER ADDENDUM


This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the First Amendment (the “Amendment”) to the Third Amended
and Restated Credit Agreement dated as of June 16, 2015 (as further amended,
supplemented or otherwise modified from time to time, “Credit Agreement”), among
NPR (Operating) LLC (the “Borrower”), the subsidiaries of the Borrower from time
to time party thereto, the several lenders from time to time parties thereto
(the “Lenders”), Citibank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) and the other agents parties thereto. Capitalized terms
used but not defined in this Lender Addendum have the meanings assigned to such
terms in the Amendment or the Credit Agreement, as applicable.


By executing this Lender Addendum as an Electing Lender, the undersigned
institution agrees (A) to the terms, and hereby consents to such terms, of the
Amendment and the Credit Agreement as amended thereby and (B) on the terms and
subject to the conditions set forth in the Amendment to extend and reclassify
the full amount of its Existing Commitments into Tranche B Commitments.     
Name of Institution:
 
Wells Fargo Bank, N.A.
 
 
Executing as an Electing Lender:
 
 
 
 
 
By:
 
/s/ Patrick A. McGovern
 
 
 
Name: Patrick A. McGovern
 
 
 
Title: Senior Vice President
 
 
 
 
For any Institution requiring a second signature line:
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 










--------------------------------------------------------------------------------




LENDER ADDENDUM


This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the First Amendment (the “Amendment”) to the Third Amended
and Restated Credit Agreement dated as of June 16, 2015 (as further amended,
supplemented or otherwise modified from time to time, “Credit Agreement”), among
NPR (Operating) LLC (the “Borrower”), the subsidiaries of the Borrower from time
to time party thereto, the several lenders from time to time parties thereto
(the “Lenders”), Citibank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) and the other agents parties thereto. Capitalized terms
used but not defined in this Lender Addendum have the meanings assigned to such
terms in the Amendment or the Credit Agreement, as applicable.


By executing this Lender Addendum as an Electing Lender, the undersigned
institution agrees (A) to the terms, and hereby consents to such terms, of the
Amendment and the Credit Agreement as amended thereby and (B) on the terms and
subject to the conditions set forth in the Amendment to extend and reclassify
the full amount of its Existing Commitments into Tranche B Commitments.     
Name of Institution:
 
Bank of America N.A.
 
 
Executing as an Electing Lender:
 
 
 
 
 
By:
 
/s/ Adam Rose
 
 
 
Name: Adam Rose
 
 
 
Title: SVP
 
 
 
 
For any Institution requiring a second signature line:
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 










--------------------------------------------------------------------------------




LENDER ADDENDUM


This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the First Amendment (the “Amendment”) to the Third Amended
and Restated Credit Agreement dated as of June 16, 2015 (as further amended,
supplemented or otherwise modified from time to time, “Credit Agreement”), among
NPR (Operating) LLC (the “Borrower”), the subsidiaries of the Borrower from time
to time party thereto, the several lenders from time to time parties thereto
(the “Lenders”), Citibank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) and the other agents parties thereto. Capitalized terms
used but not defined in this Lender Addendum have the meanings assigned to such
terms in the Amendment or the Credit Agreement, as applicable.


By executing this Lender Addendum as an Electing Lender, the undersigned
institution agrees (A) to the terms, and hereby consents to such terms, of the
Amendment and the Credit Agreement as amended thereby and (B) on the terms and
subject to the conditions set forth in the Amendment to extend and reclassify
the full amount of its Existing Commitments into Tranche B Commitments.     
Name of Institution:
 
Branch Banking and Trust Company
 
 
Executing as an Electing Lender:
 
 
 
 
 
By:
 
/s/ Troy Weaver
 
 
 
Name: Troy Weaver
 
 
 
Title: Senior Vice President
 
 
 
 
For any Institution requiring a second signature line:
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 










--------------------------------------------------------------------------------




LENDER ADDENDUM


This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the First Amendment (the “Amendment”) to the Third Amended
and Restated Credit Agreement dated as of June 16, 2015 (as further amended,
supplemented or otherwise modified from time to time, “Credit Agreement”), among
NPR (Operating) LLC (the “Borrower”), the subsidiaries of the Borrower from time
to time party thereto, the several lenders from time to time parties thereto
(the “Lenders”), Citibank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) and the other agents parties thereto. Capitalized terms
used but not defined in this Lender Addendum have the meanings assigned to such
terms in the Amendment or the Credit Agreement, as applicable.


By executing this Lender Addendum as an Electing Lender, the undersigned
institution agrees (A) to the terms, and hereby consents to such terms, of the
Amendment and the Credit Agreement as amended thereby and (B) on the terms and
subject to the conditions set forth in the Amendment to extend and reclassify
the full amount of its Existing Commitments into Tranche B Commitments.     
Name of Institution:
 
Cadence Bank
 
 
Executing as an Electing Lender:
 
 
 
 
 
By:
 
/s/ Kyle Gruen
 
 
 
Name: Kyle Gruen
 
 
 
Title: Assistant Vice President
 
 
 
 
For any Institution requiring a second signature line:
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 










--------------------------------------------------------------------------------




LENDER ADDENDUM


This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the First Amendment (the “Amendment”) to the Third Amended
and Restated Credit Agreement dated as of June 16, 2015 (as further amended,
supplemented or otherwise modified from time to time, “Credit Agreement”), among
NPR (Operating) LLC (the “Borrower”), the subsidiaries of the Borrower from time
to time party thereto, the several lenders from time to time parties thereto
(the “Lenders”), Citibank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) and the other agents parties thereto. Capitalized terms
used but not defined in this Lender Addendum have the meanings assigned to such
terms in the Amendment or the Credit Agreement, as applicable.


By executing this Lender Addendum as an Electing Lender, the undersigned
institution agrees (A) to the terms, and hereby consents to such terms, of the
Amendment and the Credit Agreement as amended thereby and (B) on the terms and
subject to the conditions set forth in the Amendment to extend and reclassify
the full amount of its Existing Commitments into Tranche B Commitments.     
Name of Institution:
 
The Huntington National Bank
 
 
Executing as an Electing Lender:
 
 
 
 
 
By:
 
/s/ Joshua D. Elsea
 
 
 
Name: Joshua D. Elsea
 
 
 
Title: Vice President
 
 
 
 
For any Institution requiring a second signature line:
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 










--------------------------------------------------------------------------------




LENDER ADDENDUM


This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the First Amendment (the “Amendment”) to the Third Amended
and Restated Credit Agreement dated as of June 16, 2015 (as further amended,
supplemented or otherwise modified from time to time, “Credit Agreement”), among
NPR (Operating) LLC (the “Borrower”), the subsidiaries of the Borrower from time
to time party thereto, the several lenders from time to time parties thereto
(the “Lenders”), Citibank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) and the other agents parties thereto. Capitalized terms
used but not defined in this Lender Addendum have the meanings assigned to such
terms in the Amendment or the Credit Agreement, as applicable.


By executing this Lender Addendum as an Electing Lender, the undersigned
institution agrees (A) to the terms, and hereby consents to such terms, of the
Amendment and the Credit Agreement as amended thereby and (B) on the terms and
subject to the conditions set forth in the Amendment to extend and reclassify
the full amount of its Existing Commitments into Tranche B Commitments.     
Name of Institution:
 
ZB, N.A. DBA AMEGY BANK
 
 
Executing as an Electing Lender:
 
 
 
 
 
By:
 
/s/ John Moffitt
 
 
 
Name: John Moffitt
 
 
 
Title: Vice President
 
 
 
 
For any Institution requiring a second signature line:
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 










--------------------------------------------------------------------------------




LENDER ADDENDUM


This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the First Amendment (the “Amendment”) to the Third Amended
and Restated Credit Agreement dated as of June 16, 2015 (as further amended,
supplemented or otherwise modified from time to time, “Credit Agreement”), among
NPR (Operating) LLC (the “Borrower”), the subsidiaries of the Borrower from time
to time party thereto, the several lenders from time to time parties thereto
(the “Lenders”), Citibank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) and the other agents parties thereto. Capitalized terms
used but not defined in this Lender Addendum have the meanings assigned to such
terms in the Amendment or the Credit Agreement, as applicable.


By executing this Lender Addendum as an Electing Lender, the undersigned
institution agrees (A) to the terms, and hereby consents to such terms, of the
Amendment and the Credit Agreement as amended thereby and (B) on the terms and
subject to the conditions set forth in the Amendment to extend and reclassify
the full amount of its Existing Commitments into Tranche B Commitments.     
Name of Institution:
 
COMERICA BANK
 
 
Executing as an Electing Lender:
 
 
 
 
 
By:
 
/s/ John Treadway
 
 
 
Name: John Treadway
 
 
 
Title: Senior Vice President
 
 
 
 
For any Institution requiring a second signature line:
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 










--------------------------------------------------------------------------------




LENDER ADDENDUM


This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the First Amendment (the “Amendment”) to the Third Amended
and Restated Credit Agreement dated as of June 16, 2015 (as further amended,
supplemented or otherwise modified from time to time, “Credit Agreement”), among
NPR (Operating) LLC (the “Borrower”), the subsidiaries of the Borrower from time
to time party thereto, the several lenders from time to time parties thereto
(the “Lenders”), Citibank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) and the other agents parties thereto. Capitalized terms
used but not defined in this Lender Addendum have the meanings assigned to such
terms in the Amendment or the Credit Agreement, as applicable.


By executing this Lender Addendum as an Electing Lender, the undersigned
institution agrees (A) to the terms, and hereby consents to such terms, of the
Amendment and the Credit Agreement as amended thereby and (B) on the terms and
subject to the conditions set forth in the Amendment to extend and reclassify
the full amount of its Existing Commitments into Tranche B Commitments.     
Name of Institution:
 
THE FIRST BANK AND TRUST COMPANY
 
 
Executing as an Electing Lender:
 
 
 
 
 
By:
 
/s/ Hugh Ferguson
 
 
 
Name: Hugh Ferguson
 
 
 
Title: Senior Vice President
 
 
 
 
For any Institution requiring a second signature line:
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 










--------------------------------------------------------------------------------




Schedule 2.01


COMMITMENTS


Lender
Tranche A Commitment
Tranche B Commitment
CITIBANK, N.A.
$0
$43,333,333.34
WELLS FARGO BANK, N.A.
0
43,333,333.33
BANK OF AMERICA, N.A.
0
36,833,333.33
BRANCH BANKING AND TRUST COMPANY
0
34,666,666.67
CADENCE BANK, N.A.
0
26,000,000.00
THE HUNTINGTON NATIONAL BANK
0
26,000,000.00
AMEGY BANK NATIONAL ASSOCIATION
0
23,833,333.33
COMERICA BANK
0
19,500,000.00
THE FIRST BANK AND TRUST COMPANY
0
6,500,000.00
Total
$0
$260,000,000.00














--------------------------------------------------------------------------------




[EXHIBIT A]









--------------------------------------------------------------------------------


EXECUTION VERSIONEXHIBIT A





--------------------------------------------------------------------------------





$300,000,000260,000,000
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
dated as of
June 16, 2015
among
NRP (OPERATING) LLC
as Borrower
the Lenders Party Hereto
and
CITIBANK, N.A.
as Administrative Agent and Collateral Agent
___________________________
CITIGROUP GLOBAL MARKETS INC. and WELLS FARGO SECURITIES, LLC
as Joint Lead Arrangers and Joint Bookrunners

CITIBANK, N.A.
as Syndication Agent



--------------------------------------------------------------------------------







--------------------------------------------------------------------------------





TABLE OF CONTENTS
Page
ARTICLE I

Definitions
SECTION 1.01.
Defined Terms     1

SECTION 1.02.
Classification of Loans and Borrowings     2225

SECTION 1.03.
Terms Generally     2225

SECTION 1.04.
Accounting Terms; GAAP     2225

ARTICLE II

The Credits
SECTION 2.01.
Commitments     2326

SECTION 2.02.
Loans and Borrowings     2327

SECTION 2.03.
Requests for Revolving Borrowings     2327

SECTION 2.04.
Letters of Credit     2428

SECTION 2.05.
Funding of Borrowings     2833

SECTION 2.06.
Interest Elections      2833

SECTION 2.07.
Termination and Reduction of Commitments     3034

SECTION 2.08.
Repayment of Loans; Evidence of Debt     3035

SECTION 2.09.
Prepayment of Loans     3136

SECTION 2.10.
Fees     3137

SECTION 2.11.
Interest     3238

SECTION 2.12.
Alternate Rate of Interest     3339

SECTION 2.13.
Increased Costs     3439

SECTION 2.14.
Break Funding Payments     3540

SECTION 2.15.
Taxes     3541



i

--------------------------------------------------------------------------------




SECTION 2.16.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs     3844

SECTION 2.17.
Mitigation Obligations; Replacement of Lenders     3945

SECTION 2.18.
Increase of Commitments     4046

SECTION 2.19.
Swingline Loans     4247

SECTION 2.20.
Defaulting Lenders     4349

ARTICLE III

Representations and Warranties
SECTION 3.01.
Organization; Powers     4551

SECTION 3.02.
Authorization; Enforceability     4551

SECTION 3.03.
No Undisclosed Liabilities     4652

SECTION 3.04.
Governmental Approvals; No Conflicts     4652

SECTION 3.05.
Financial Condition; No Material Adverse Change     4652

SECTION 3.06.
Properties     4652

SECTION 3.07.
Litigation and Environmental Matters     4753

SECTION 3.08.
Compliance with Laws and Agreements     4753

SECTION 3.09.
Investment Company Status     4753

SECTION 3.10.
Taxes     4753

SECTION 3.11.
ERISA     4753

SECTION 3.12.
Disclosure     4854

SECTION 3.13.
Labor Matters     4854

SECTION 3.14.
Subsidiaries     4854

SECTION 3.15.
Margin Stock     4854

SECTION 3.16.
Licenses and Permits     4854

SECTION 3.17.
Senior Debt Status     4954

SECTION 3.18.
Leases     4955



ii

--------------------------------------------------------------------------------




SECTION 3.19.
Solvency     4955

SECTION 3.20.
Anti-Corruption Laws and Sanctions     4955

SECTION 3.21.
Collateral Documents     4955

ARTICLE IV

Conditions
SECTION 4.01.
Closing Date     4955

SECTION 4.02.
Each Credit Event     5157

ARTICLE V

Affirmative Covenants
SECTION 5.01.
Financial Statements; Ratings Change and Other Information     5258

SECTION 5.02.
Notices of Material Events     5358

SECTION 5.03.
Existence; Conduct of Business     5359

SECTION 5.04.
Payment of Obligations     5359

SECTION 5.05.
Maintenance of Properties; Insurance     5359

SECTION 5.06.
Books and Records; Inspection Rights     5459

SECTION 5.07.
Compliance with Laws     5460

SECTION 5.08.
Use of Proceeds and Letters of Credit     5460

SECTION 5.09.
Compliance with ERISA     5460

SECTION 5.10.
Compliance with Environmental Laws; Environmental Reports     5560

SECTION 5.11.
Further Assurances     5561

SECTION 5.12.
Leases; Material Contracts     5561

SECTION 5.13.
Guaranties; Security     5561

SECTION 5.14.
Post-Closing Actions     5763





iii

--------------------------------------------------------------------------------




ARTICLE VI

Negative Covenants
SECTION 6.01.
Indebtedness     5763

SECTION 6.02.
Liens     5964

SECTION 6.03.
Fundamental Changes     6065

SECTION 6.04.
Investments, Loans, Advances and Guarantees     6066

SECTION 6.05.
Swap Agreements     6268

SECTION 6.06.
Restricted Payments     6268

SECTION 6.07.
Transactions with Affiliates     6268

SECTION 6.08.
Sales of Assets     6368

SECTION 6.09.
Constituent Documents     6369

SECTION 6.10.
Regulation T, U and X Compliance     6369

SECTION 6.11.
Sales and Leasebacks     6369

SECTION 6.12.
Changes in Fiscal Year     6469

SECTION 6.13.
Change in the Nature of Business     6469

SECTION 6.14.
Burdensome Agreements     6470

SECTION 6.15.
Changes to the Omnibus Agreement     6470

SECTION 6.16.
Minimum Interest Coverage Ratio     6470

SECTION 6.17.
Maximum Leverage Ratio     6470

SECTION 6.18.
Permitted Acquisitions     6570

SECTION 6.19.
Prepayment of Indebtedness     6571

ARTICLE VII

Events of Default
SECTION 7.01.
Events of Default; Remedies Upon Default     6571

SECTION 7.02.
Application of Funds     6873



iv

--------------------------------------------------------------------------------




ARTICLE VIII

The Administrative Agent
SECTION 8.01.
Appointment and Authority     6974

SECTION 8.02.
Rights as a Lender     6975

SECTION 8.03.
Exculpatory Provisions     6975

SECTION 8.04.
Reliance by Administrative Agent     7075

SECTION 8.05.
Delegation of Duties     7075

SECTION 8.06.
Designation of Administrative Agent     7076

SECTION 8.07.
Non-Reliance on Administrative Agent and other Lenders     7176

SECTION 8.08.
No Other Duties, etc.     7176

SECTION 8.09.
Withholding Taxes     7177

ARTICLE IX

Miscellaneous
SECTION 9.01.
Notices     7177

SECTION 9.02.
Waivers; Amendments     7379

SECTION 9.03.
Expenses; Indemnity; Damage Waiver     7479

SECTION 9.04.
Successors and Assigns     7581

SECTION 9.05.
Survival     7884

SECTION 9.06.
Counterparts; Integration; Effectiveness     7984

SECTION 9.07.
Severability     7984

SECTION 9.08.
Right of Setoff     7985

SECTION 9.09.
Governing Law; Jurisdiction; Consent to Service of Process     7985

SECTION 9.10.
WAIVER OF JURY TRIAL     8085

SECTION 9.11.
Headings     8086

SECTION 9.12.
Confidentiality     8086



v

--------------------------------------------------------------------------------




SECTION 9.13.
Interest Rate Limitation    8186

SECTION 9.14.
USA PATRIOT Act    8187

SECTION 9.15.
Separateness    8187

SECTION 9.16.
Collateral and Guaranty Matters    8187

SECTION 9.17.
Intercreditor Agreement; Consent    8287



SCHEDULES:
Schedule 1.01
--    Mortgaged Properties

Schedule 2.01
--    Commitments

Schedule 3.03
--    Disclosed Matters

Schedule 3.14
--    Subsidiaries

Schedule 3.18
--    Landlord Consents

Schedule 5.14
--    Post-Closing Actions

Schedule 6.01
--    Existing Indebtedness

Schedule 6.02
--    Existing Liens

Schedule 6.08
--    Permitted Asset Sales

Schedule 6.14    --    Existing Restrictions

EXHIBITS:
Exhibit A
--    Form of Assignment and Assumption

Exhibit B
--    Form of Commitment Increase Agreement

Exhibit C
--    Form of New Lender Agreement

Exhibit D
--    Form of Guaranty Agreement

Exhibit E
--    Form of Borrowing Request

Exhibit F
--    Form of Officer’s Certificate

Exhibit G‑1
--    Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit G‑2
--    Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are
Not Partnerships For U.S. Federal Income Tax Purposes)

Exhibit G‑3
--    Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit G‑4
--    Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit H
--    Form of Security Agreement

Exhibit I
--    Form of Compliance Certificate

Exhibit J
--    Form of Intercreditor Agreement





vi

--------------------------------------------------------------------------------





THIRD AMENDED AND RESTATED CREDIT AGREEMENT (as further amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”) dated as
of June 16, 2015, among NRP (OPERATING) LLC, the LENDERS party hereto, and
CITIBANK, N.A., as Administrative Agent and Collateral Agent.
The parties hereto agree as follows:
ARTICLE I

Definitions
SECTION 1.01.     Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum equal to (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate; provided that,
notwithstanding the foregoing, the Adjusted LIBO Rate should not be less than
0.00% per annum.
“Administrative Agent” means Citibank, N.A., in its capacity as administrative
agent for the Lenders hereunder, together with its successors in such capacity.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agents” means, collectively, the Administrative Agent and the Collateral Agent.
“Agent Parties” has the meaning assigned to such term in Section 9.01(c).
“Agreement” has the meaning assigned to such term in the introductory paragraph
hereof.
“All‑In-Yield” means, as to any Indebtedness, the yield thereon (expressed as a
percentage per annum) as determined by the Administrative Agent consistent with
generally accepted financial practice, whether in the form of interest rate,
margin, original issue discount, interest rate floors (determined by measuring
the net effect on the yield on any date of determination), upfront fees, or
otherwise, in each case, incurred or payable by the Loan Parties generally to
all the lenders of such Indebtedness; provided that original issue discount and
upfront fees shall be equated to interest rate based on the shorter of (x) the
remaining weighted average life to maturity of such Indebtedness and (y) the 4
years following the date of incurrence thereof; provided further that
“All-In-Yield” shall not include arrangement fees, structuring fees, commitment
fees, underwriting fees, success fees, ticking fees, consent or amendment fees
(regardless of whether shared with, or paid to, in whole or in part, any or all
of the lenders) or other fees not paid to all lenders of any such Indebtedness.


--1-

--------------------------------------------------------------------------------




“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the LIBO Rate in effect on such
day (or if such day is not a Business Day, the immediately preceding Business
Day) for a deposit in dollars with a maturity of one month plus 1% per annum,
and (c) the Federal Funds Effective Rate in effect on such day plus ½ of 1%. Any
change in the Alternate Base Rate due to a change in the Prime Rate, the LIBO
Rate or the Federal Funds Effective Rate shall be effective from and including
the effective date of such change in the Prime Rate, the LIBO Rate or the
Federal Funds Effective Rate, respectively; provided that, notwithstanding the
foregoing, the Adjusted LIBO Rate should not be less than 0.00% per annum.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.
“Applicable Rate” means, for any day during any period between two successive
Financial Statement Delivery Dates commencing on the first Financial Statement
Delivery Date in such period and ending on the day before the next succeeding
Financial Statement Delivery Date, with respect to any ABR Loan, Eurodollar
Revolving Loan, or with respect to the commitment fees payable hereunder, as the
case may be, the applicable margin per annum set forth in the appropriate column
below under the caption “Tranche A Revolving Loan LIBOR Margin”, “Tranche B
Revolving Loan LIBOR Margin”, “Tranche A Revolving Loan Alternate Base Rate
Margin”, “Tranche B Revolving Loan Alternate Base Rate Margin” or “Commitment
Fee”, as the case may be, for the Leverage Ratio for the fiscal period for which
such financial statements were delivered as of the Financial Statement Delivery
Date:
Leverage Ratio
Tranche A Revolving Loan LIBOR Margin
Tranche A Revolving Loan Alternate Base Rate Margin
Tranche B Revolving Loan LIBOR Margin
Tranche B Revolving Loan Alternate Base Rate Margin
Commitment
Fee
Category 1:
Less than 1:0:1.0
2.500%
1.500%
3.500%
2.500%
0.50%
Category 2:
Greater than or equal to 1.0:1.0 but less than 1.5:1.0
2.750%
1.750%
3.750%
2.750%
0.50%
Category 3:
Greater than or equal to 1.5:1.0 but less than 2.0:1.0
3.000%
2.000%
4.000%
3.000%
0.50%
Category 4:
Greater than or equal to 2.0:1.0 but less than 2.5:1.0
3.250%
2.250%
4.250%
3.250%
0.50%
Category 5: 
Greater than or equal to 2.5:1.0 but less than 3.75:1.0
3.375%
2.375%
4.375%
3.375%
0.50%
Category 6:
Greater than 3.75:1.0
3.500%
2.500%
4.500%
3.500%
0.50%



--2-

--------------------------------------------------------------------------------




Notwithstanding the foregoing, during the period beginning on the Closing Date
and ending on the Financial Statement Delivery Date for the fiscal quarter
ending September 30, 2015, the Applicable Rate shall be based on Category 5, and
thereafter, the Applicable Rate shall be determined in accordance with the
preceding table and provisions.
For purposes of the foregoing, (a) if sufficient information does not exist to
calculate the Applicable Rate, or the Borrower has not delivered such
information to the Administrative Agent on the applicable Financial Statement
Delivery Date, the Applicable Rate shall be set at Category 6 in the table
above; and (b) if the Leverage Ratio shall change upon delivery of any financial
statements required under Section 5.01, such change in the Applicable Rate shall
be effective as of the first Business Day following the date on which any such
financial statement is delivered, irrespective of whether it is in the middle of
an Interest Period or when notice of such change shall have been furnished by
the Borrower to the Administrative Agent and the Lenders pursuant to Section
5.01 hereof or otherwise. Each change in the Applicable Rate shall apply during
the period commencing on the effective date of such change and ending on the
date immediately preceding the effective date of the next such change.
“Approved Fund” has the meaning assigned to such term in Section 9.04(b).
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
“Availability Period” means the period from and including the Closing Date to
but excluding the earlier of the applicable Maturity Date and the date of
termination of the Commitments.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means NRP (Operating) LLC, a Delaware limited liability company.
“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect and (b) Swingline Loans.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 and made in a form substantially similar to the
form attached hereto as Exhibit E attached hereto and incorporated herein by
reference or any other form approved by the Administrative Agent.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by Law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.


--3-

--------------------------------------------------------------------------------




“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP;
provided that all obligations that are or would be characterized as an operating
lease as determined in accordance with GAAP as in effect on the Closing Date
(whether or not such operating lease was in effect on such date) shall continue
to be accounted for as an operating lease (and not as a Capital Lease
Obligation) for purposes of this Agreement regardless of any change in GAAP
following the Closing Date that would otherwise require such obligation to be
recharacterized as a Capital Lease Obligation.
“Change in Control” means the occurrence of any of the following events: (a)
Corbin J. Robertson, Jr., WPP Group and/or one or more of their direct or
indirect, wholly-owned subsidiaries cease to own and control more than 50% of
the general partnership interests of the General Partner or otherwise cease to
Control the General Partner; (b) the General Partner shall cease to own and
control, of record and beneficially, directly, 100% of the general partner
interests in the Parent; or (c) the Parent shall cease to own and control, of
record and beneficially, 100% of the membership interests of the Borrower.
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.13(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement provided,
that notwithstanding anything herein to the contrary, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines, or
directives thereunder or issued in connection therewith shall be deemed to be a
“Change in Law”, regardless of the date enacted, adopted or issued.
“Class”, when used in reference to any Loan or Borrowing, refers to such Loan,
or the Loans comprising such Borrowing, as Revolving LoansTranche A Revolving
Loans or Tranche B Revolving Loans and, when used in reference to any
Commitment, refers to whether such Commitment is a Tranche A Commitment or a
Tranche B Commitment.
“Closing Date” means the date on which the conditions specified in Section 4.01
are satisfied (or waived in accordance with Section 9.02).
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property of any Grantor that is under the terms
of the Collateral Documents, subject or purported to be subject to Liens in
favor of the Collateral Agent for the benefit of the Secured Parties as security
for the Secured Obligations and also includes the Mortgaged Properties.
“Collateral Agent” means Citibank, N.A. and its successors or permitted assigns
in such capacity.
“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages, the Intercreditor Agreement, each of the collateral assignments,
security agreements, pledge agreements or other similar agreements delivered to
the Collateral Agent pursuant to Section 5.13, and each of the other agreements,


--4-

--------------------------------------------------------------------------------




instruments or documents that creates or purports to create a Lien in favor of
the Collateral Agent for the benefit of the Secured Parties as security for the
Secured Obligations.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.07, (b)
increased from time to time pursuant to Section 2.18, and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04 and “Commitments” means the aggregate amount of the
Commitments of all the Lenders. The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01, or in the Assignment and Assumption or Commitment
Increase Agreement pursuant to which such Lender shall have assumed or incurred
its Commitment, as applicable. The initial aggregate amount of the Lenders’
Commitments is $300,000,000. the Tranche A Commitment and the Tranche B
Commitment.
“Commitment Increase Agreement” has the meaning assigned to such term in Section
2.18(a).
“Commitment Increase Notice” has the meaning assigned to such term in Section
2.18.
“Commitment Reduction Postponement” has the meaning assigned to such term in
Section 2.07(a).
“Communications” has the meaning assigned to such term in Section 9.01(c).
“Consolidated EBITDDA” means, with respect to the Borrower and its Subsidiaries
for any period, Consolidated Net Income for such period plus, without
duplication and to the extent reflected as a charge in the statement of such
Consolidated Net Income for such period, the sum of (a) income tax expense, (b)
interest expense, amortization or write-off of debt discount and debt issuance
costs and commissions, discounts and other fees and charges associated with
Indebtedness (including the Indebtedness hereunder), (c) depletion expense, (d)
depreciation and amortization expense, (e) amortization of intangibles and
organization costs, (f) any extraordinary non-cash expenses or losses, (g) any
non-cash impairment expenses or losses, (h) any fees, expenses, charges or
payments related to the Transactions, and (i) any extraordinary, unusual or
non-recurring cash income or gains to the extent not included in Consolidated
Net Income, and minus, without duplication and to the extent included in the
calculation of Consolidated Net Income for such period, (i) any extraordinary,
unusual or non-recurring non-cash income or gains (including, whether or not
otherwise includable as a separate item in the statement of such Consolidated
Net Income for such period, gains on the sales of assets outside of the ordinary
course of business) and (ii) any cash payments made during such period in
respect of non-cash expenses or losses and subsequent to the fiscal quarter in
which the relevant non-cash expenses or losses were reflected as a charge in the
statement of Consolidated Net Income, all as determined on a consolidated basis.
For purposes of calculating Consolidated EBITDDA of the Borrower and its
Subsidiaries for any period for the purposes of Section 6.16 and Section 6.17 of
this Agreement, (i) the earnings before interest, taxes, depletion, depreciation
and amortization calculated as set forth above of any Person or assets acquired
by the Borrower or its Subsidiaries during such period shall be included on a
pro forma basis for such period as if such acquisition, and the incurrence or
assumption of any Indebtedness in connection therewith, had occurred on the
first day of such period and based upon the financial statements and other
information delivered to the Administrative Agent pursuant to Section 5.01
hereof, and (ii) the earnings before interest, taxes, depletion, depreciation
and amortization calculated as set forth above of any Person or assets Disposed
of by the Borrower or its Subsidiaries during such period shall be excluded, on
a pro forma basis for such period as if such Disposition, and the payment of any
Indebtedness in connection therewith, had occurred


--5-

--------------------------------------------------------------------------------




on the first day of such period and based upon the financial statements and
other information delivered to the Administrative Agent pursuant to Section 5.01
hereof.
“Consolidated Indebtedness” means the consolidated Indebtedness of the Borrower
and its Subsidiaries.
“Consolidated Interest Expense” means, for any period, the sum of aggregate
interest expense and capitalized interest (including the interest portion of any
Capital Lease Obligations) of the Borrower and its Subsidiaries determined on a
consolidated basis for such period.
“Consolidated Lease Expense” means, for the relevant period, with respect to the
Borrower and its Subsidiaries on a consolidated basis, the sum of all rentals in
respect of all leases whereunder the Borrower or any Subsidiary is lessee,
excluding Capital Lease Obligations to the extent such are included in
Consolidated Interest Expense.
“Consolidated Net Income” means for any period, the consolidated net income (or
loss) of the Borrower and its Subsidiaries, as applicable, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income (or deficit) of any Person accrued prior to the date it
becomes a Subsidiary of the Borrower, or is merged into or consolidated with the
Borrower or any of its Subsidiaries, as applicable, (b) the gain (or loss) of
any Person (other than a Subsidiary of the Borrower, as applicable) in which the
Borrower or any of its Subsidiaries, as applicable, has an ownership interest,
except to the extent of cash dividends or similar distributions received by the
Borrower, or any of its Subsidiaries, during the relevant period, and (c) the
undistributed earnings of any Subsidiary of the Borrower, to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of any Contractual Obligation or by
any Law applicable to such Subsidiary.
“Consolidated Net Tangible Assets” means, with respect to the Borrower as of any
date, the amount which, in accordance with GAAP, would be set forth under the
caption “Total Assets” (or any like caption) on a consolidated balance sheet of
the Borrower and its consolidated Subsidiaries, less all assets that are
considered to be intangible assets under GAAP.
“Contractual Obligation” means as to any Person, any provision of any security
issued by such Person or of any material agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.


--6-

--------------------------------------------------------------------------------




“Defaulting Lender” means, subject to Section 2.20(g), any Lender as reasonably
determined by the Administrative Agent, that (a) has failed to (i) fund any
portion of its Loans within three Business Days of the date required to be
funded by it hereunder unless such Lender notifies the Administrative Agent and
the Borrower in writing that such failure is the result of such Lender’s good
faith determination that one or more conditions precedent to funding (which
conditions precedent, together with the applicable default, if any, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, any Issuing Bank, the Swingline Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within
three Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent, any Issuing Bank or the Swingline Lender in writing that
it does not intend to comply with any of its funding obligations under this
Agreement, or has made a public statement to the effect that it does not intend
to comply with its funding obligations under this Agreement (unless such writing
or public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s good faith determination
that a condition precedent to funding (which condition precedent, together with
the applicable default, if any, shall be specifically identified in such writing
or public statement) cannot be satisfied), (c) has failed, within three Business
Days after written request by the Administrative Agent or the Borrower, to
confirm in writing that it will comply with the terms of this Agreement relating
to its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit and Swingline Loans; provided, that any such
Lender will cease to be a Defaulting Lender under this clause (c) upon receipt
of such confirmation by the Administrative Agent and the Borrower, or (d) has,
or has had a direct or indirect parent company that has, (i) become the subject
of a proceeding under any Debtor Relief Law, or (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity or (iii) become the subject of a Bail-in Action; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in such Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.20(g)) upon delivery of written notice of such determination to the Borrower,
each Issuing Bank, the Swingline Lender and each Lender.
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.03, or previously disclosed in the
Parent’s filings with the SEC or otherwise disclosed in writing to the
Administrative Agent and Lenders.
“Dispose” means with respect to any property, to sell, lease, engage in a sale
and leaseback with respect thereto, assign, convey, transfer or otherwise
dispose thereof. The terms “Disposed” and “Disposition” shall have a correlative
meaning.
“dollars” or “$” refers to lawful money of the United States of America.
“EDGAR” means the Electronic Data Gathering, Analysis, and Retrieval computer
system for the receipt, acceptance, review and dissemination of documents
submitted to the SEC in electronic format.


--7-

--------------------------------------------------------------------------------




“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Environmental Laws” means all applicable laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, or legally enforceable
directives issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management or release of any Hazardous Material or to health
(with respect to exposure to Hazardous Materials) and safety matters.
“Environmental Liability” means any liability (including any liability for
damages, costs of environmental remediation, fines, penalties or indemnities),
of any Loan Party directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
the exposure to any Hazardous Materials, (d) the release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the failure to meet the
minimum funding standards under Section 430 of the Code or Section 303 of ERISA
with respect to a Plan (determined without regard to any waiver of funding
provisions therein); (c) the filing pursuant to Section 412(d) of the Code or
Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan; (e) the receipt by the Borrower or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (f) the incurrence by the Borrower or any of its ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan


--8-

--------------------------------------------------------------------------------




from the Borrower or any ERISA Affiliate of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned to such term in Section 7.01.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) any Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax or (ii) that are
Other Connection Taxes, (b) in the case of a Lender, any U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the applicable Commitment or, if such Lender did not fund the applicable Loan
pursuant to a prior Commitment, on the date on which such Lender acquires its
interest in such Loan (other than pursuant to an assignment request by the
Borrower under Section 2.17(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.15, amounts with
respect to such Taxes were payable either to such Lender's assignor immediately
before such Lender acquired the applicable interest in a Loan or Commitment or
to such Lender immediately before it changed its lending office, (c) any Taxes
attributable to a Lender’s failure to comply with Section 2.15(e) and (d) any
Taxes imposed under FATCA.
“Existing Credit Agreement” means that certain Second Amended and Restated
Credit Agreement by and among Borrower, the several lenders from time to time
party thereto, Citibank, N.A., as Administrative Agent, Citigroup Global Markets
Inc. and Wells Fargo Securities, LLC, as Joint Lead Arrangers and Joint
Bookrunners, Wells Fargo, National Association, as Syndication Agent, and the
other agents party thereto, dated August 10, 2011, as amended.
“Existing Commitments” means the “Commitments” under this Agreement prior to the
First Amendment Closing Date.
“Existing Revolving Lender” means Lenders holding Existing Commitments
immediately prior to the First Amendment Closing Date.
“Existing Revolving Loans” means “Revolving Loans” under this Agreement
outstanding immediately prior to the First Amendment Closing Date.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to current Section 1471(b)(1) of the Code (or any amended or successor
version described above), and any intergovernmental agreements (and any related
legislation, rules or official administrative practices) implementing the
foregoing.


--9-

--------------------------------------------------------------------------------




“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Parent or the Borrower as applicable.
“Financial Statement Delivery Date” means the earlier of the date on which the
financial statements of the Borrower are delivered or are required to be
delivered to the Administrative Agent and the Lenders pursuant to Section
5.01(a) or Section 5.01(b), as the case may be.
“First Amendment” means the First Amendment to this Agreement dated as of the
First Amendment Closing Date.
“First Amendment Closing Date” means June 3, 2016.
“Flood Laws” means, collectively, (i) National Flood Insurance Reform Act of
1994 (which comprehensively revised the National Flood Insurance Act of 1968 and
the Flood Disaster Protection Act of 1973) as now or hereafter in effect or any
successor statute thereto, (ii) the Flood Insurance Reform Act of 2004 as now or
hereafter in effect or any successor statute thereto and (iii) the
Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in effect
or any successor statute thereto.
“Foreign Lender” means any Lender that is not a U.S. Person.
“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.
“General Partner” means NRP (GP) LP, a Delaware limited partnership and the sole
general partner of the Parent.
“Governmental Approval” means (i) any authorization, consent, approval, license,
waiver, ruling, permit, tariff, rate, certification, exemption, filing,
variance, claim, order, judgment, decree, sanction or publication of, by or
with; (ii) any notice to; (iii) any declaration of or with; or (iv) any
registration by or with, or any other action by or on behalf of, any
Governmental Authority.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state, local,
county, provincial or other, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).
“Grantor” means the Borrower and each Wholly Owned Subsidiary of the Borrower in
existence on the Closing Date other than NRP Trona, LLC, a Delaware limited
liability company and each Person who becomes a grantor under the Security
Agreement after the Closing Date.


--10-

--------------------------------------------------------------------------------




“Guarantee” of or by any Person (in this definition, the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof, (c)
to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or other obligation; provided that the term Guarantee shall not
include endorsements for collection or deposit in the ordinary course of
business.
“Guarantor” means each Wholly Owned Subsidiary of the Borrower in existence on
the Closing Date and each Person (other than BRP LLC, a Delaware limited
liability company) who becomes a Material Subsidiary of the Borrower after the
Closing Date.
“Guaranty Agreement” means any guaranty agreement executed by a Guarantor in
favor of the Revolver Secured Parties in the form attached hereto as Exhibit D.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas and all other substances or wastes of any
nature regulated pursuant to any Environmental Law.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional purchase or other title retention agreements relating
to property acquired by such Person, (d) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
current accounts payable incurred in the ordinary course of business), (e) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right to be secured by) any Lien on property owned or acquired
by such Person, whether or not the Indebtedness secured thereby has been
assumed, (f) all Guarantees by such Person of Indebtedness of others, (g) all
Capital Lease Obligations of such Person, (h) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty and (i) all obligations, contingent or otherwise, of
such Person in respect of bankers’ acceptances. The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.
“Indemnified Taxes” means (a) all Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.
“Information Memorandum” means the credit investor presentation dated April 2015
relating to the Borrower and the Transactions.


--11-

--------------------------------------------------------------------------------




“Intercreditor Agreement” means the collateral agency and intercreditor
agreement dated on or about the date hereof, in the form of Exhibit J, among the
Agents, the Term Loan Administrative Agent, the Noteholders, the Borrower and
each other Guarantor.
“Interest Coverage Ratio” means, at any date, the ratio of (i) Consolidated
EBITDDA to (ii) (a) Consolidated Interest Expense, plus (b) Consolidated Lease
Expense, in each case for the period of four consecutive fiscal quarters most
recently ended on or prior to such date for which financial information is
available.
“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.06.
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three, six or, if
available by all Lenders, twelve months thereafter, as the Borrower may elect;
provided that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a Eurodollar Borrowing only, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period pertaining to a Eurodollar Borrowing that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.
“Issuing Bank” means any of the Lenders selected by the Borrower, and agreed to
by such Lender in its discretion, in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in Section
2.04(i). Any Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.
“Joint Lead Arrangers and Joint Bookrunners” means Citigroup Global Markets Inc.
and Wells Fargo Securities, LLC, in their capacity as Joint Lead Arrangers and
Joint Bookrunners hereunder.
“Joint Venture” means any Person, other than an individual, the Borrower or a
Subsidiary of the Borrower, in which the Borrower or a Subsidiary of the
Borrower does not hold or acquire a Controlling ownership interest (whether by
way of capital stock, partnership or limited liability company interest, or
other evidence of ownership) excluding warrants, options or unexercised rights
to acquire or purchase an Equity Interest.
“Law” means all laws, statutes, treaties, ordinances, codes, acts, rules,
regulations, Governmental Approvals and orders of all Governmental Authorities,
whether now or hereafter in effect.
“LC Commitment” means that portion of the Commitments that may be used by the
Borrower for the issuance of Letters of Credit in an aggregate face amount not
to exceed $50,000,000.


--12-

--------------------------------------------------------------------------------




“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower or converted into a Revolving Loan pursuant to Section 2.04(e) at such
time. The LC Exposure of any Lender at any time shall be its Applicable
Percentage of the total LC Exposure at such time.
“Lease” means any lease, mineral lease, mining agreement or other agreement to
which the Borrower or any Subsidiary is a party and pursuant to which one Person
transfers or grants to another Person the right to extract, mine or otherwise
remove coal.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, or
Commitment Increase Agreement other than any such Person that ceases to be a
party hereto pursuant to an Assignment and Assumption.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
“Letter of Credit Collateral Account” shall have the meaning set forth in
Section 2.04(k).
“Leverage Ratio” means, at any date, the ratio of (i) Consolidated Indebtedness
at such date to (ii) Consolidated EBITDDA for the four consecutive fiscal
quarters most recently ended on or prior to such date for which financial
information is available.
“LIBO Rate” means, for any Interest Period, the rate per annum equal to the ICE
Benchmark Administration Limited LIBOR Rate (“ICE LIBOR”), as published by
Reuters (or another commercially available source providing quotations of ICE
LIBOR as designated by Administrative Agent from time to time) at approximately
11:00 a.m. (London time) two (2) Business Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period. If such rate is
not available at such time for any reason, then the “LIBO Rate” for such
Interest Period shall be the rate per annum determined by Administrative Agent
to be the rate at which Dollar deposits with a term equivalent to such Interest
Period would be offered by Citibank in London, England to major banks in the
London or other offshore interbank market at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Liquidity” means the sum of (a) all cash that is not restricted cash (as
determined in accordance with GAAP) and Permitted Investments held by the Loan
Parties and (b) the aggregate amount of unused Commitments on such date.
“Loan Documents” means this Agreement, the Guaranty Agreements, any promissory
notes executed in connection herewith, the Letters of Credit (and any
applications therefor and reimbursement agreements relating thereto), the
Intercreditor Agreement, the other Collateral Documents, to the extent in
effect, any


--13-

--------------------------------------------------------------------------------




intercreditor agreements entered into in accordance with the terms of this
Agreement, the First Amendment and any other agreements and documents executed
and delivered in connection with this Agreement.
“Loan Party” and “Loan Parties” means, singularly and collectively, the Borrower
and each Guarantor.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Borrower and its Subsidiaries
taken as a whole, (b) the ability of the Borrower to perform any of its
obligations under this Agreement or (c) the rights of or benefits available to
the Lenders under this Agreement.
“Material Contract” means any individual Lease or, collectively, group of
Leases, from the Borrower or any of its Subsidiaries to a single operator or
such operator’s Affiliates which either (i) accounted for twenty percent (20%)
or more of the gross consolidated revenues of the Borrower and its Subsidiaries
for the previous fiscal year, or (ii) is projected to account for twenty percent
(20%) or more of the gross revenues of the Borrower and its Subsidiaries for the
current fiscal year.
“Material Indebtedness” means Indebtedness (other than the Loans) and
obligations in respect of one or more Swap Agreements, of any one or more of the
Loan Parties in an aggregate principal amount exceeding $25,000,000. For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of any Loan Party in respect of any Swap Agreement at any time shall
be the maximum aggregate amount (giving effect to any netting agreements) that
such Loan Party would be required to pay if such Swap Agreement were terminated
at such time.
“Material Leased Property” means each quarry, mine, reserve or other site and
the improvements thereto in which a Grantor has a leasehold interest and which
(a) with respect to any such real property that is acquired by a Grantor after
the Closing Date, is expected to generate in excess of $5,000,000 in revenue for
the 12-month period commencing on the date the acquisition is consummated or (b)
otherwise, has generated in excess of $5,000,000 of the revenue reflected in the
last audited financial statements delivered pursuant to Section 5.01(a).
“Material Owned Real Property” means real property with respect to which a
Grantor is the owner and which (a) with respect to any such real property that
is acquired by a Grantor after the Closing Date, is expected to generate in
excess of $5,000,000 in revenue for the 12-month period commencing on the date
the acquisition is consummated or (b) otherwise, has generated in excess of
$5,000,000 of the revenue reflected in the last audited financial statements
delivered pursuant to Section 5.01(a).
“Material Subsidiary” means, as of a determination date, any Subsidiary (other
than a Joint Venture) whose (a) contribution to Consolidated EBITDDA for the
immediately preceding fiscal quarter as determined in accordance with GAAP, or
(b) book value of total assets at the last day of the immediately preceding
fiscal quarter as established in accordance with GAAP, is, in each case, equal
to or greater than 5% of (i) Consolidated EBITDDA of the Borrower and its
Subsidiaries for the immediately preceding fiscal quarter as determined in
accordance with GAAP or (ii) consolidated book value of total assets of the
Borrower and its Subsidiaries as established in accordance with GAAP,
respectively, in each case as reflected in the financial statements covering
such immediately preceding fiscal quarter and delivered to the Administrative
Agent and the Lenders pursuant to the terms hereof; provided that if, at any
time and from time to time after the Closing Date, Subsidiaries that are not
Material Subsidiaries have, in the aggregate, (a) consolidated book value of
total assets at the last day of such fiscal quarter


--14-

--------------------------------------------------------------------------------




equal to or greater than 10.0% of the consolidated book value of total assets of
the Borrower and its Subsidiaries at such date or (b) contribution to
Consolidated EBITDDA during such fiscal quarter equal to or greater than 10.0%
of the Consolidated EBITDDA of the Borrower and its Subsidiaries for such
period, in each case determined in accordance with GAAP, then the Borrower
shall, on the Financial Statement Delivery Date designate in writing to the
Administrative Agent one or more of such Subsidiaries as Material Subsidiaries
for each fiscal period until this proviso is no longer applicable. Upon any such
Subsidiary being designated as a Material Subsidiary pursuant to the preceding
sentence, such Subsidiary will comply with Section 5.13. The Material
Subsidiaries as of the Closing Date are set forth on Schedule 3.14.
“Maturity Date” means with respect to (a) the Tranche A Commitments, the first
Business Day following October 1, 2017.2017 and (b) the Tranche B Commitments,
the first Business Day following June 30, 2018.
“Moody’s” means Moody’s Investors Service, Inc.
“Mortgage” means any deeds of trust, trust deeds, deeds to secure debt,
mortgages, leasehold mortgages and leasehold deeds of trust in form and
substance reasonably satisfactory to the Collateral Agent covering the Mortgaged
Properties.
“Mortgaged Properties” shall mean, initially, the real property interests of the
Grantors in and to the quarries, mines, reserves or other sites described on
Schedule 1.01 and the improvements thereto and any Material Owned Real Property
or Material Leased Property that is subjected to a Mortgage after the Closing
Date in accordance with Section 5.13 and the improvements thereto.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Net Cash Proceeds” means the excess, if any, of (i) the sum of cash or
Permitted Investments received in connection with such transaction (including
any cash or Permitted Investments received by way of deferred payment pursuant
to, or by monetization of, a note receivable or otherwise, but only as and when
so received) over (ii) the sum of (A) the reasonable and customary out-of-pocket
expenses, fees, and sales and brokerage commissions incurred by the Borrower or
such Subsidiary in connection with such transaction, including cash reserves for
adjustments in respect of the sale price or contingent liabilities with respect
to such asset or property, (B) the principal amount of any Indebtedness that is
secured by the applicable asset or property and that is required to be repaid
and is repaid in connection with such transaction (other than Indebtedness under
the Loan Documents), and (C) income taxes reasonably estimated to be actually
payable within two years of the date of the relevant transaction as a result of
any gain recognized in connection therewith; provided that, if the amount of any
estimated taxes pursuant to subclause (C) exceeds the amount of taxes actually
required to be paid in cash in respect of such sale, transfer or disposition,
the aggregate amount of such excess shall constitute Net Cash Proceeds, it being
understood that “Net Cash Proceeds” shall include, without limitation, any cash
or Permitted Investments received upon the sale or other disposition of any
non‑cash consideration received by any Loan Party or any Subsidiary in any sale,
transfer or disposition.
“New Lender” has the meaning assigned to such term in Section 2.18(c).
“New Lender Agreement” has the meaning assigned to such term in Section 2.18(c).


--15-

--------------------------------------------------------------------------------




“Non-Consenting Lender” shall mean any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of each Lender or each
affected Lenders in accordance with the terms of Section 9.02(b) and (b) has
been approved by the Required Lenders.
“Note Purchase Agreements” means those certain Note Purchase Agreements dated
June 19, 2003 among the Borrower and the holders of the Notes (the
“Purchasers”), as amended by that certain First Amendment to Note Purchase
Agreements dated as of July 18, 2005, that certain Second Amendment to Note
Purchase Agreement dated as of March 28, 2007 and that certain Third Amendment
to Note Purchase Agreements dated as of June 16, 2015, and as supplemented by
that certain First Supplement to Note Purchase Agreements dated as of July 19,
2005, that certain Second Supplement to Note Purchase Agreements dated as of
March 28, 2007, that certain Third Supplement to Note Purchase Agreements dated
as of March 25, 2009 and that certain Fourth Supplement to Note Purchase
Agreements dated as of April 20, 2011, and as further amended, restated,
supplemented or otherwise modified from time to time.
“Noteholders” has the meaning assigned to such term in the Intercreditor
Agreement.
“Notes” has the meaning assigned to such term in the Note Purchase Agreements.
“Obligations” shall mean and include any and all loans, advances, debts,
liabilities, obligations (including without limitation all reimbursement
obligations and cash collateralization obligations with respect to Letters of
Credit issued hereunder), covenants and duties owing by any Loan Party to any
Revolver Secured Party of any kind or nature, present or future (including any
interest or other amounts accruing thereon, any fees accruing under or in
connection therewith, any costs and expenses of any Person payable by any Loan
Party under the terms of this Agreement or any other Loan Document and any
indemnification obligations payable by any Loan Party arising or payable after
maturity, or after the filing of any petition in bankruptcy, or the commencement
of any insolvency, reorganization or like proceeding relating to any Loan Party,
whether or not a claim for post-filing or post-petition interest, fees or other
amounts is allowable or allowed in such proceeding), whether or not for the
payment of money, whether arising by reason of an extension of credit, opening
or issuance of a letter of credit, loan, or in any other manner, whether arising
out of overdrafts or deposit or other accounts or electronic funds transfers
(whether through automated clearing houses or otherwise) or out of the
Administrative Agent’s or any Lender’s non-receipt of or inability to collect
funds or otherwise not being made whole in connection with depository transfer
check or other similar arrangements, whether direct or indirect (including those
acquired by assignment or participation), absolute or contingent, joint or
several, due or to become due, now existing or hereafter arising, contractual or
tortious, liquidated or unliquidated, regardless of how such indebtedness or
liabilities arise or by what agreement or instrument they may be evidenced or
whether evidenced by any agreement or instrument, in any such case to the extent
advanced to or owing by any Loan Party or any Subsidiary of any Loan Party under
this Agreement, the Loan Documents and any amendments, extensions , renewals or
increases thereto, including, subject to Section 9.03, all costs and expenses of
Administrative Agent, Issuing Bank, Swingline Lender and any Lender incurred in
the documentation, negotiation, modification, enforcement, collection or
otherwise in connection with any of the foregoing (including but not limited to
reasonable attorneys’ fees and expenses) and all obligations of any Loan Party
to Administrative Agent, Issuing Bank, Swingline Lender or Lenders to perform
acts or refrain from taking any action.
“Omnibus Agreement” means that certain First Amended and Restated Omnibus
Agreement, dated April 22, 2009, by and among the General Partner, the Parent,
the Borrower, GP Natural Resource Partners LLC, WPP Group and Robertson Coal
Management LLC, which provides, among other things, certain non-competition
provisions and indemnities for environmental and tax liabilities.


--16-

--------------------------------------------------------------------------------




“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are imposed with
respect to an assignment by a Lender (an “Assignment Tax”), other than an
assignment made pursuant to Section 2.17, if such Assignment Tax is imposed as a
result of a present or former connection of the assignor or assignee with the
jurisdiction imposing such Assignment Tax (other than connections arising from
having executed, delivered, become a party to, performed tis obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).
“Parent” means Natural Resource Partners L.P., a Delaware limited partnership.
“Parent Notes” means the 9.125% Senior Notes due 2018 issued by Parent and NRP
Finance Corporation, as such Senior Notes are amended, amended and restated,
supplemented, exchanged, refinanced, or otherwise modified from time to time.
“Participant” has the meaning assigned to such term in Section 9.04(c).
“Participant Register” has the meaning assigned to such term in Section 9.04(c).
“Partnership Agreement” means the Fourth Amended and Restated Agreement of
Limited Partnership of the Parent dated as of September 20, 2010, as amended,
amended and restated or otherwise modified from time to time.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Encumbrances” means:
(a)    Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.04;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;
(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;


--17-

--------------------------------------------------------------------------------




(e)    judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Section 7.01;
(f)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Loan Parties;
(g)    Liens securing obligations (other than obligations representing
Indebtedness for borrowed money) under operating, reciprocal easement or similar
agreements entered into in the ordinary course of business of the Loan Parties;
(h)    licenses of patents, trademarks and other intellectual property rights
granted by the Borrower or any of its Subsidiaries in the ordinary course of
business and not interfering in any material respect with the ordinary conduct
of the business of the Loan Parties;
(i)    the lien reserved in leases for rent and for compliance with the terms of
the lease in the case of leasehold estates;
(j)    any Lien in favor of any Governmental Authority to secure partial,
progress, advance or other payments pursuant to any contract or statute, or any
Lien securing industrial development, pollution control or similar revenue
bonds;
(k)    any easements, exceptions or reservations in any property or assets
granted or reserved for the purpose of pipelines, roads, the removal of oil,
gas, coal, timber or other minerals, and other like purposes, or for the joint
or common use of real property, facilities and equipment which are incidental
to, and do not materially interfere with, the ordinary conduct of the Loan
Parties’ business; and
(l)    Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies and
burdening only deposit accounts or other funds maintained with a creditor
depository institution;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness except as otherwise permitted above.
“Permitted Investments” means:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
(b)    investments in commercial paper, asset-backed securities, auction rate
securities or similar instruments maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a credit rating of
at least A‑2 from S&P or P-2 from Moody’s;
(c)    investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under


--18-

--------------------------------------------------------------------------------




the laws of the United States of America or any State thereof which has a
combined capital and surplus and undivided profits of not less than
$250,000,000;
(d)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;
(e)    money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, as amended, (ii) are rated
AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of at least
$5,000,000,000;
(f)    securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (b) of this definition;
and
(g)    shares of money market mutual or similar funds which invest exclusively
in assets satisfying the requirements of clauses (a) through (f) of this
definition, except that with respect to the maturities of the assets included in
such funds the requirements of clauses (a) through (f) shall not be applied to
the individual assets included in such funds but to the weighted-average
maturity of all assets included in such funds.
“Permitted Parent Payment” means (A) if the Permitted Parent Payment Conditions
shall have been satisfied, then distributions to Parent, provided that Parent
does not in turn use such cash distributions for purposes of making any
distribution (whether in cash, securities or other property) with respect to any
Equity Interests in Parent, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in Parent or any option, warrant or other right to
acquire any such Equity Interests in Parent) or (B) if the Permitted Parent
Payment Conditions shall not have been satisfied, cash dividends to Parent not
to exceed an amount necessary to permit Parent to pay (i) franchise and excise
taxes and other fees, taxes and expenses required to maintain their corporate
existence, (ii) reasonable and customary corporate expenses and operating
expenses relating to maintaining their ownership interest in the Borrower
(including reasonable out-of-pocket expenses for legal, administrative and
accounting services provided by third parties, insurance, and compensation,
benefits and other amounts payable to officers and employees in connection with
their employment in the ordinary course of business and to directors and board
of director observers) and (iii) to fund interest payments in respect of the
Parent Notes.
“Permitted Parent Payment Conditions” means (A) since the First Amendment
Closing Date, the Tranche B Commitments shall have been reduced by at least
$100,000,000 (including any commitment reduction on the First Amendment Closing
Date) and (B) at the time of and immediately after giving effect to any such
Restricted Payment, the Leverage Ratio shall not exceed 3.5 to 1.0.
“Permitted Liens” means all liens permitted pursuant to Section 6.02.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the


--19-

--------------------------------------------------------------------------------




Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in Section
3(5) of ERISA.
“Platform” has the meaning assigned to such term in Section 9.01(c).
“Pledged Debt” has the meaning specified in Section 1.1 of the Security
Agreement.
“Pledged Equity Interests” has the meaning specified in Section 1.1 of the
Security Agreement.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Citibank, N.A. as its prime rate in effect at its principal office in
New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.
“Purchase Agreement” means the Purchase Agreement dated as of January 23, 2013,
by and among Anadarko Holding Company, Big Island Trona Company, NRP Trona LLC,
and the Borrower.
“Purchasers” has the meaning assigned to such term in the definition of “Note
Purchase Agreements.”
“Re-Allocation Date” has the meaning assigned to such term in Section 2.18(e).
“Recipient” means (a) the Administrative Agent, (b) any Lender or (c) any
Issuing Bank, as applicable.
“Refinancing Indebtedness” has the meaning specified in Section 6.01(d).
“Register” has the meaning assigned to such term in Section 9.04.
“Regulation D” means Regulation D of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.
“Regulation T” means Regulation T of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.
“Regulation U” means Regulation U of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.
“Regulation X” means Regulation X of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Removal Effective Date” has the meaning assigned to such term in Section 8.06.
“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
representing more than 50% of the sum of the total Revolving Credit Exposures
or, if at such time no Lenders have Revolving Credit Exposure, Lenders having
unused Commitments representing more than 50% of the unused Commitments at such
time. The Revolving Credit Exposure and Commitment of any Defaulting Lender
shall be disregarded in determining Required Lenders at any time.


--20-

--------------------------------------------------------------------------------




“Response” means (a) “response” as such term is defined in CERCLA, 42 U.S.C.
§9601(25), and (b) all other actions required by any Governmental Authority or
voluntarily undertaken to: (i) clean up, remove, treat, abate, or in any other
way address any Hazardous Material in the environment; (ii) prevent the release
of any Hazardous Material; or (iii) perform studies and investigations in
connection with clause (i) or (ii) above.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any option, warrant or other right
to acquire any such Equity Interests in the Borrower.
“Revolver Secured Parties” means, collectively, each Agent, each Lender, the
Swingline Lender, each Issuing Bank and any lenders under any Refinancing
Indebtedness incurred in respect of the Indebtedness of such Persons.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans, its LC
Exposure and Swingline Exposure at such time.
“Revolving Loan” means a Loan made pursuant to Section 2.03.the Tranche A
Revolving Loans and the Tranche B Revolving Loans, as applicable.
“S&P” means Standard & Poor’s.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (as of the Closing Date, Crimea,
Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person owned or controlled by any such Person or Persons described in
the foregoing clauses (a) or (b).
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.
“SEC” means the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).
“Secured Obligations” has the meaning assigned to such term in the Intercreditor
Agreement.
“Secured Parties” has the meaning assigned to such term in the Intercreditor
Agreement.
“Security Agreement” means that certain Pledge and Security Agreement, dated as
of the Closing Date, in the form of Exhibit H, by and among the Collateral Agent
and each of the Grantors.
“Solvent” means, with respect to any Person on a particular date, that on such
date (i) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person, (ii)
the present fair salable value of the assets of such Person is not less than the
amount that will be required


--21-

--------------------------------------------------------------------------------




to pay the probable liability of such Person on its debts as they become
absolute and matured, (iii) such Person is able to realize upon its assets and
pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the normal course of business, (iv) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature, taking into account the possibility of refinancing such debt or selling
such assets, and (v) such Person is not engaged in business or a transaction,
and is not about to engage in business or a transaction, for which such Person’s
property would constitute unreasonably small capital. In computing the amount of
contingent liabilities at any time, it is intended that such liabilities will be
computed at the amount which, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject, with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
“subsidiary(ies)” means, singularly and collectively, with respect to any Person
(the “parent”) at any date, any corporation, limited liability company,
partnership, association or other entity the accounts of which would be
consolidated with those of the parent in the parent’s consolidated financial
statements if such financial statements were prepared in accordance with GAAP as
of such date, as well as any other corporation, limited liability company,
partnership, association or other entity (a) of which securities or other
ownership interests representing more than 50% of the equity or more than 50% of
the ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held,
or (b) that is, as of such date, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.
“Subsidiary” means any subsidiary of the Borrower.
“Supermajority Tranche B Lenders” means, at any time, Tranche B Revolving
Lenders having Revolving Credit Exposures with respect to Tranche B Revolving
Loans only representing more than 66.67% of the sum of the total Revolving
Credit Exposures with respect to Tranche B Revolving Loans or, if at such time
no Tranche B Revolving Lenders have Revolving Credit Exposure with respect to
Tranche B Revolving Loans, Tranche B Revolving Lenders having unused Tranche B
Commitments representing more than 66.67% of the aggregate unused Tranche B
Commitments at such time. The Revolving Credit Exposure and Commitment of any
Defaulting Lender shall be disregarded in determining Supermajority Tranche B
Lenders at any time.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by


--22-

--------------------------------------------------------------------------------




current or former directors, officers, employees or consultants of the Borrower
or the Subsidiaries shall be a Swap Agreement.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.
“Swingline Lender” means Citibank, N.A., in its capacity as lender of Swingline
Loans hereunder.
“Swingline Loan” means a Loan made pursuant to Section 2.19.
“Swingline Participation Amount” has the meaning assigned to such term in
Section 2.19(c).
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax and penalties applicable thereto.
“Term Lender” has the meaning assigned to such term in the definition of “Term
Loan Agreement.”
“Term Loan Administrative Agent” has the meaning assigned to such term in the
definition of “Term Loan Agreement.”
“Term Loan Agreement” means the Term Loan Agreement dated as of January 23,
2013, among the Borrower, the Lenders party thereto (the “Term Lenders”), and
Citibank, N.A., as Administrative Agent (the “Term Loan Administrative Agent”).
“Total Commitment” means an amount equal to the sum of the Lenders’ Commitments.
“Tranche A Commitment” means, with respect to each Tranche A Revolving Lender,
the commitment of such Tranche A Revolving Lender to make Tranche A Revolving
Loans and to acquire participations in Letters of Credit and Swingline Loans
hereunder, expressed as an amount representing the maximum aggregate amount of
such Tranche A Revolving Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.07, (b)
increased from time to time pursuant to Section 2.18, and (c) reduced or
increased from time to time pursuant to assignments by or to such Tranche A
Revolving Lender pursuant to Section 9.04 and “Tranche A Commitments” means the
aggregate amount of the Tranche A Commitments of all the Tranche A Revolving
Lenders. Each Tranche A Revolving Lender’s Tranche A Commitment as of the First
Amendment Closing Date is set forth on Schedule 2.01, or in the Assignment and
Assumption or Commitment Increase Agreement pursuant to which such Lender shall
have assumed or incurred its Tranche A Commitment, as applicable. The aggregate
amount of the Tranche A Revolving Lenders’ Tranche A Commitments as of the First
Amendment Closing Date is $0.
“Tranche A Revolving Loan” has the meaning assigned to such term in Section
2.01(b).
“Tranche A Revolving Lender” means, at any time, any Lender that has a Tranche A
Commitment at such time.
“Tranche B Commitment” means, with respect to each Tranche B Revolving Lender,
the commitment of such Tranche B Revolving Lender to make Tranche B Revolving
Loans and to acquire participations in Letters of Credit and Swingline Loans
hereunder, expressed as an amount representing the


--23-

--------------------------------------------------------------------------------




maximum aggregate amount of such Tranche B Revolving Lender’s Revolving Credit
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.07, (b) increased from time to time pursuant to Section
2.18, and (c) reduced or increased from time to time pursuant to assignments by
or to such Tranche B Revolving Lender pursuant to Section 9.04 and “Tranche B
Commitments” means the aggregate amount of the Tranche B Commitments of all the
Tranche B Revolving Lenders. Each Tranche B Revolving Lender’s Tranche B
Commitment as of the First Amendment Closing Date, and after giving effect to
the reduction in Tranche B Commitments to occur on the First Amendment Closing
Date, is set forth on Schedule 2.01, or in the Assignment and Assumption or
Commitment Increase Agreement pursuant to which such Lender shall have assumed
or incurred its Tranche B Commitment, as applicable. The aggregate amount of the
Tranche B Revolving Lenders’ Tranche B Commitments as of the First Amendment
Closing Date, and after giving effect to the reduction in Tranche B Commitments
to occur on the First Amendment Closing Date, is $260,000,000.
“Tranche B Revolving Loan” has the meaning assigned to such term in Section
2.01(b).
“Tranche B Revolving Lender” means, at any time, any Lender that has a Tranche B
Commitment at such time.
“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans, the granting of the Liens to secure the
Obligations, the use of the proceeds thereof and the issuance of Letters of
Credit hereunder.
“Type” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that if perfection or the effect of perfection or non‑perfection or the
priority of any security interest in any Collateral is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than the State of New York,
“UCC” means the Uniform Commercial Code as in effect from time to time in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection, effect of perfection or non‑perfection or priority.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.15(e).
“Wholly Owned Subsidiary” means any Subsidiary of which all of the outstanding
Equity Interests (other than any directors’ qualifying shares mandated by
applicable law), on a fully-diluted basis, are owned by the Borrower or one or
more of the Wholly Owned Subsidiaries or are owned by the Borrower and one or
more of the Wholly Owned Subsidiaries.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“WPP Group” means, collectively, Western Pocahontas Properties Limited
Partnership, a Delaware limited partnership, Great Northern Properties Limited
Partnership, a Delaware limited partnership, and New Gauley Coal Corporation, a
West Virginia corporation.


--24-

--------------------------------------------------------------------------------




“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.02.     Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan” or a “Tranche A Revolving Loan” or a “Tranche B Revolving Loan”) or by
Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a “Eurodollar
Revolving Loan”). Borrowings also may be classified and referred to by Class
(e.g., a “Revolving Borrowing” or a “Tranche A Revolving Borrowing” or a
“Tranche B Revolving Borrowing”) or by Type (e.g., a “Eurodollar Borrowing”) or
by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).
SECTION 1.03.     Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights and (f) any reference
herein to any law shall be construed as referring to such law as amended,
modified, codified or reenacted, in whole or in part, and in effect from time to
time. No provision of this Agreement or any other Loan Document shall be
construed or interpreted to the disadvantage of any party hereto by reason of
such party’s having, or being deemed to have, drafted, structured, or dictated
such provision.
SECTION 1.04.     Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in a manner satisfactory to the Borrower and
the Required Lenders.


--25-

--------------------------------------------------------------------------------




ARTICLE II
    
The Credits
SECTION 2.01.     Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans to the Borrower from time to
time during the Availability Period in an aggregate principal amount that will
not result in (a) such Lender’s Revolving Credit Exposure exceeding such
Lender’s Commitment or (b) the sum of the total Revolving Credit Exposures
exceeding the total Commitments. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
re-borrow Revolving Loans.
(a)     On the First Amendment Closing Date, in accordance with, and upon the
terms and conditions set forth in, the First Amendment, (x) the Existing
Commitment of each Tranche A Revolving Lender outstanding on such date shall
continue hereunder and be reclassified as a Tranche A Commitment on such date
and (b) the Existing Commitment of each Tranche B Revolving Lender outstanding
on such date shall continue hereunder and be reclassified as a Tranche B
Commitment on such date.
(b)     Subject to the terms and conditions set forth herein, each Tranche A
Revolving Lender agrees to make Revolving Loans (each a “Tranche A Revolving
Loan” and collectively, the “Tranche A Revolving Loans”) to the Borrower from
time to time during the Availability Period with respect to the Tranche A
Revolving Loans in an aggregate principal amount that will not result in (a)
such Tranche A Revolving Lender’s Revolving Credit Exposure with respect to the
Tranche A Revolving Loans exceeding such Tranche A Revolving Lender’s Tranche A
Commitment or (b) the sum of the total Revolving Credit Exposures with respect
to the Tranche A Revolving Loans exceeding the total Tranche A Commitments.
(c)     Subject to the terms and conditions set forth herein, each Tranche B
Revolving Lender agrees to make Revolving Loans (each a “Tranche B Revolving
Loan” and collectively, the “Tranche B Revolving Loans”) to the Borrower from
time to time during the Availability Period with respect to the Tranche B
Revolving Loans in an aggregate principal amount that will not result in (a)
such Tranche B Revolving Lender’s Revolving Credit Exposure with respect to the
Tranche B Revolving Loans exceeding such Tranche B Revolving Lender’s Tranche B
Commitment or (b) the sum of the total Revolving Credit Exposures with respect
to the Tranche B Revolving Loans exceeding the total Tranche B Commitments.
(d)     From the First Amendment Closing Date until the Maturity Date of the
Tranche A Commitments, all Revolving Loans shall be made on a pro rata basis
between the available Tranche A Commitments and the available Tranche B
Commitments. Any Existing Revolving Loans outstanding on the First Amendment
Closing Date shall be continued as Revolving Loans hereunder; provided that (x)
the Existing Revolving Loans of each Tranche A Revolving Lender will be
reclassified as “Tranche A Revolving Loans” and (y) the Existing Revolving Loans
of each Tranche B Revolving Lender will be reclassified as “Tranche B Revolving
Loans.”
(e)     Notwithstanding anything to the contrary in this Agreement: (A) on the
First Amendment Closing Date, (i) Tranche A Revolving Loans and Tranche B
Revolving Loans shall be deemed made as Eurodollar Loans in an amount equal to
the principal amount of the Existing Revolving Loans reclassified as Tranche A
Revolving Loans and Tranche B Revolving Loans, as applicable, pursuant to
Section 2.01(d) that were outstanding as Eurodollar Loans at the time of
reclassification (such Tranche A Revolving Loans and Tranche B Revolving Loans
to correspond in amount to the Existing Revolving Loans so converted of a given
Interest


--26-

--------------------------------------------------------------------------------




Period), (ii) Interest Periods for the Tranche A Revolving Loans and the Tranche
B Revolving Loans described in clause (i) above shall end on the same dates as
the Interest Periods applicable to the corresponding Existing Revolving Loans
described in clause (i) above, and the Adjusted LIBO Rates applicable to such
Tranche A Revolving Loans and Tranche B Revolving Loans during such Interest
Periods shall be the same as those applicable to the Existing Revolving Loans so
reclassified, and (iii) Tranche A Revolving Loans and Tranche B Revolving Loans
shall be deemed made as ABR Loans in amount equal to the principal amount of
Existing Revolving Loans reclassified into Tranche A Revolving Loans and Tranche
B Revolving Loans, respectively, pursuant to Section 2.01(d) that were
outstanding as ABR Loans at the time of conversion; and (B) each Tranche A
Revolving Loan and Tranche B Revolving Loan shall continue to be entitled to all
accrued and unpaid interest with respect to the Existing Revolving Loan from
which such Tranche A Revolving Loan and Tranche B Revolving Loan, as applicable,
was reclassified up to but excluding the First Amendment Closing Date. No costs
shall be payable under Section 2.14 in connection with transactions consummated
under Section 2.01(d) and this Section 2.01(e).
(f)     Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrower may borrow, prepay and re-borrow Revolving Loans.
SECTION 2.02.     Loans and Borrowings.
(a)     Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans made by the Lenders ratably in accordance with their respective
available Commitments. The failure of any Lender to make any Loan required to be
made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.
(b)     Subject to Section 2.12, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.
(c)     At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $1,000,000. At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $1,000,000; provided
that an ABR Revolving Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the total Commitments or that is required to
finance the reimbursement of an LC Disbursement as contemplated by Section
2.04(e). Each Swingline Loan shall be in an amount that is an integral multiple
of $1,000 and not less than $100,000. Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of ten (10) Eurodollar Revolving Borrowings outstanding.
(d)     Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the applicable Maturity Date.
SECTION 2.03.     Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone and promptly confirm thereafter in writing pursuant to a Borrowing
Request (a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m.,
New


--27-

--------------------------------------------------------------------------------




York City time, three Business Days before the date of the proposed Borrowing or
(b) in the case of an ABR Borrowing, not later than 11:00 a.m., New York City
time, on the date of the proposed Borrowing; provided that any such notice of an
ABR Revolving Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.04(e) may be given not later than 10:00 a.m., New York
City time, on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:
(i)    the aggregate amount of the requested Borrowing;
(ii)     the date of such Borrowing, which shall be a Business Day;
(iii)     whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
(iv)     in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(v)     the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.05.
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
SECTION 2.04.     Letters of Credit.
(a)     General.
(i)    Subject to the terms and conditions set forth herein, the Borrower may
request the issuance of Letters of Credit for its own account or for the account
of any other Person, in a form reasonably acceptable to the Administrative Agent
and the Issuing Bank, at any time and from time to time during the Availability
Period. In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.
(ii)    On the First Amendment Closing Date, the participations in any
outstanding Letters of Credit shall be reallocated so that after giving effect
thereto the Tranche A Revolving Lenders and the Tranche B Revolving Lenders
shall share ratably in the LC Exposure in accordance with the aggregate
Commitments (including both the Tranche A Commitments and the Tranche B
Commitments from time to time in effect). Thereafter, until the Maturity Date of
the Tranche A Revolving Facility, the participations in any new Letters of
Credit shall be allocated pro rata in accordance with the aggregate Commitments
(including both the Tranche A Commitments and the Tranche B Commitments from
time to time in effect). On the Maturity Date of the Tranche A Commitments, the
participations in the outstanding Letters of Credit


--28-

--------------------------------------------------------------------------------




of the Tranche A Revolving Lenders shall be reallocated to the Tranche B
Revolving Lenders ratably in accordance with their Tranche B Commitments but in
any case, only to the extent the sum of the participations in the outstanding
Letters of Credit of the Tranche A Revolving Lenders and Tranche B Revolving
Lenders does not exceed the total Tranche B Commitments. Commencing with the
Maturity Date of the Tranche A Commitments, the sublimit for Letters of Credit
shall be the lesser of (x) the LC Commitment and (y) the aggregate principal
amount of the total Tranche B Commitments then outstanding.
(iii)     If the reallocation described in clause (ii) above cannot, or can only
partially, be effected as a result of the limitations set forth herein, the
Borrower shall effect Cash Collateralization of any such Letter of Credit in
accordance with Section 2.04(j) with respect to the participation interests that
cannot be so reallocated or the Borrower shall otherwise comply with the
provisions of Section 2.09(b).
(b)     Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. A
Letter of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit the Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension, (i) the aggregate LC Exposure shall
not exceed the LC Commitment and (ii) the sum of the total Revolving Credit
Exposures shall not exceed the total Commitments.
(c)     Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date with respect to the Tranche B
Commitments; provided, however, that any Letter of Credit with a one year term
may provide for the renewal thereof for additional one year periods which shall
in no event extend beyond the date that is five Business Days prior to the
Maturity Date with respect to the Tranche B Commitments unless cash collateral,
as set forth in Section 2.04(k) below shall have been granted to the Issuing
Bank as security for the Indebtedness under the Loan Documentssuch Letter of
Credit no later than five Business Days prior to the Maturity Date, in which
case such cash collateralized Letter of Credit shall not have an expiration date
later than one year after the Maturity Date with respect to the Tranche B
Commitments.
(d)     Participations. By the issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) and without any further
action on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby
grants to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Promptly following receipt of a notice from Borrower
requesting the issuance of a Letter of Credit in accordance with Section
2.04(b), the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s participation in such Letter of
Credit.


--29-

--------------------------------------------------------------------------------




(e)     Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 12:00 noon, New York City time, on the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 12:00 noon, New York City time, on (i) the Business Day that
the Borrower receives such notice, if such notice is received prior to 10:00
a.m., New York City time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that
the Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 that such payment be financed with an
ABR Revolving Borrowing in an equivalent amount and, to the extent so financed,
the Borrower’s obligation to make such payment shall be discharged and replaced
by the resulting ABR Revolving Borrowing. If the Borrower fails to make such
payment when due, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.05 with respect to Loans made by such Lender
(and Section 2.05 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the Issuing
Bank the amounts so received by it from the Lenders. Promptly following receipt
by the Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement (other than
the funding of ABR Revolving Loans as contemplated above) shall not constitute a
Loan and shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.
(f)     Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable Law) suffered by
the Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part


--30-

--------------------------------------------------------------------------------




of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.
(g)     Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.
(h)     Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, then Section 2.11(c) shall apply. Interest accrued pursuant
to this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.
(i)     Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.10(b). From and after the effective date of any such replacement, (i)
the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.
(j)     Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, the Lenders with LC Exposure representing greater than 50%
of the total LC Exposure) demanding the deposit of cash collateral pursuant to
this paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in clause (h), (i) or (j) of Section 7.01. Such deposit shall


--31-

--------------------------------------------------------------------------------




be held by the Administrative Agent as collateral for the payment and
performance of the obligations of the Borrower under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Funds held in such account
shall be invested in money market funds of the Administrative Agent or in
another investment if mutually agreed upon by the Borrower and the
Administrative Agent, but the Administrative Agent shall have no other
obligation to make any other investment of the funds therein. The Administrative
Agent shall exercise reasonable care in the custody and preservation of any
funds held in such account and shall be deemed to have exercised such care if
such funds are accorded treatment substantially equivalent to that which the
Administrative Agent accords its own property, it being understood that the
Administrative Agent shall not have any responsibility for taking any necessary
steps to preserve rights against any parties with respect to any such funds.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse the Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrower for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of the Lenders with LC Exposure representing greater than 50% of the
total LC Exposure), be applied to satisfy other obligations of the Borrower
under this Agreement. If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three Business Days after all Events of Default have been cured
or waived.
(k)     In the event any Letters of Credit shall be outstanding according to
their terms after the Maturity Date with respect to the Tranche B Commitments,
the Borrower shall pay to the Administrative Agent, no later than the date that
is five Business Days prior to the Maturity Date with respect to the Tranche B
Commitments, an amount equal to the undrawn amount of such Letters of Credit to
be held in a special interest bearing cash collateral account pledged to the
Administrative Agent (the “Letter of Credit Collateral Account”). The Borrower
and the Administrative Agent shall establish the Letter of Credit Collateral
Account and the Borrower shall execute all documents and agreements, including
the Administrative Agent’s standard form of assignment of deposit accounts, that
the Administrative Agent reasonably requests in connection therewith to
establish the Letter of Credit Collateral Account and grant the Administrative
Agent, for the benefit of the Lenders, a first priority security interest in
such account and the funds therein. The Borrower hereby pledges to the
Administrative Agent and grants the Administrative Agent a security interest in
the Letter of Credit Collateral Account, whenever established, in all funds held
in the Letter of Credit Collateral Account from time to time, and in all
proceeds thereof as security for the payment of all Indebtedness existing under
the Loan Documents. Funds held in the Letter of Credit Collateral Account shall
be held as cash collateral for obligations described in this Section 2.04 and
all other Indebtedness under the Loan Documents and promptly applied by the
Administrative Agent at the request of the Issuing Bank to any reimbursement or
other obligations under Letters of Credit that exist or occur in the future
during such time as the Borrower has any outstanding obligations to the Issuing
Bank. To the extent that any surplus funds are held in the Letters of Credit
Collateral Account above the undrawn amount of any outstanding Letters of
Credit, during the existence of an Event of Default the Administrative Agent may
(A) hold such surplus funds in the Letter of Credit Collateral Account as cash
collateral or (B) apply such surplus funds to satisfy any outstanding
Indebtedness under the Loan Documents. If no Default exists, the Administrative
Agent shall release to the Borrower at the Borrower’s written request any funds
held in the Letter of Credit Collateral Account above the amount required by
this Section. Funds held in the Letter of Credit Collateral Account shall be
invested in money market funds of the Administrative Agent or in another
investment if mutually agreed upon by the Borrower and the Administrative Agent,
but the Administrative Agent shall have no other obligation to make any other
investment of the funds therein. The Administrative Agent shall exercise
reasonable care in the custody and preservation of any funds held in the Letter
of Credit Collateral Account and shall be deemed to have exercised such care if
such funds are accorded treatment


--32-

--------------------------------------------------------------------------------




substantially equivalent to that which the Administrative Agent accords its own
property, it being understood that the Administrative Agent shall not have any
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any such funds.
SECTION 2.05.     Funding of Borrowings.
(a)     Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 1:00
p.m., New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
maintained with the Administrative Agent in New York City and designated by the
Borrower in the applicable Borrowing Request; provided that ABR Revolving Loans
made to finance the reimbursement of an LC Disbursement as provided in Section
2.04(e) shall be remitted by the Administrative Agent to the Issuing Bank.
(b)     Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.
SECTION 2.06.     Interest Elections.
(a)     Each Revolving Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Revolving
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Revolving Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.
(b)     To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower.


--33-

--------------------------------------------------------------------------------




(c)     Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)     the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)     the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)     whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
(iv)     if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)     Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e)     If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Revolving Borrowing shall be converted to an ABR Borrowing at the end
of the Interest Period applicable thereto.
SECTION 2.07.     Termination and Reduction of Commitments.
(a)     Subject to (i) upward adjustment on a dollar-for-dollar basis to reflect
any increases in the Tranche B Commitments pursuant to Section 2.18 and (ii) the
ability of the Supermajority Tranche B Lenders to postpone a reduction of
Tranche B Commitments for up to 90 days following the scheduled date of
reduction (a “Commitment Reduction Postponement”), on each date set forth below,
the Tranche B Commitments shall not exceed the amount set forth opposite such
date below:
Date
Tranche B Commitments
December 31, 2016
$210,000,000
June 30, 2017
$180,000,000
December 31, 2017
$150,000,000



In connection with each such reduction of Tranche B Commitments (including the
reduction of the Tranche B Commitments on the First Amendment Closing Date
pursuant to the First Amendment), the Borrower shall make


--34-

--------------------------------------------------------------------------------




any prepayment of Tranche B Revolving Loans required by Section 2.09(b) on the
date of reduction (but not, for the avoidance of doubt, any prepayment of
Tranche A Revolving Loans). Each such reduction of Tranche B Commitments shall
be permanent and such Tranche B Commitments shall not be reinstated. Each such
reduction of Tranche B Commitments shall be made ratably among the Tranche B
Revolving Lenders in accordance with their respective Tranche B Commitments.
Immediately following any such reduction of Tranche B Commitments, to the extent
the aggregate Revolving Credit Exposure of the Lenders is not allocated ratably
in accordance with the Commitments of the Lenders, each of the Lenders shall, at
the discretion of the Administrative Agent, be deemed to have purchased and
assumed (as applicable) at the principal amount thereof, such interests in the
Loans of either Class as shall be necessary in order that, after giving effect
to such assignments and assumptions, the aggregate Revolving Credit Exposure is
allocated ratably in accordance with the Commitments of the Lenders (it being
understood that such assignments and assumptions shall only be with respect to
Loans and in no event will any assignment or assumption of Commitments be deemed
to occur as a result of this sentence).
(b)     (a) Unless previously terminated, the applicable Commitments shall
terminate on the applicable Maturity Date.
(c)     (b) The Borrower may at any time terminate, or from time to time reduce,
the Commitments; provided that (i) each reduction of the Commitments shall be in
an amount that is an integral multiple of $1,000,000 and not less than
$5,000,000 and (ii) the Borrower shall not terminate or reduce the Commitments
if, after giving effect to any concurrent prepayment of the Loans in accordance
with Section 2.09, the sum of the Revolving Credit Exposures would exceed the
total Commitments.
(d)     (c) The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under paragraph (bc) of this Section at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent
and such Commitments shall not be reinstated. EachExcept pursuant to Section
2.07(a), each reduction of the Commitments shall be made ratably among the
Lenders in accordance with their respective Commitments.
SECTION 2.08.     Repayment of Loans; Evidence of Debt.
(a)     The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each applicable Revolving Loan on the earlier of the applicable
Maturity Date and the applicable date of termination of the Commitments and (ii)
to the Swingline Lender the then unpaid principal amount of each Swingline Loan
on the earliest of the Maturity Date applicable to the Tranche B Commitments,
the date of termination of the Commitments and thirty (30) days after such
Swingline Loan is made; provided that on each date that a Borrowing of a
Revolving Loan is made, the Borrower shall repay all Swingline Loans then
outstanding.
(b)     Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.


--35-

--------------------------------------------------------------------------------




(c)     The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder, and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
(d)     The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement. In the event of any conflict
between the accounts and records maintained by any Lender in clause (b) and the
accounts and records of the Administrative Agent in respect of such matters, the
Register and the corresponding accounts and records of the Administrative Agent
shall control in the absence of manifest error.
(e)     Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender (or, if requested by
such Lender, to such Lender and its registered assigns) and in a form approved
by the Administrative Agent. Thereafter, the Loans evidenced by such promissory
note and interest thereon shall at all times (including after assignment
pursuant to Section 9.04) be represented by one or more promissory notes in such
form payable to the payee named therein (or, to such payee and its registered
assigns).
SECTION 2.09.     Prepayment of Loans.
(a)     The Borrower shall have the right at any time and from time to time to
prepay any Borrowing (including any Borrowing under a Swingline Loan) in whole
or in part, subject to prior notice in accordance with paragraph (b) of this
Section; provided that each such prepayment shall be in an amount that is an
integral multiple of $1,000,000 and not less than $1,000,000.
(b)     In the event and on each occasion that either (i) the aggregate
Revolving Credit Exposures exceed the aggregate Commitments or (ii) the
Revolving Credit Exposure of a Class of Commitments exceeds the Commitments with
respect to such Class, the Borrower shall prepay Loans or Swingline Loans (or,
if no such Borrowings are outstanding, deposit cash collateral in an account
with the Administrative Agent pursuant to Section 2.04(j)) in an aggregate
amount necessary to eliminate such excess.
(c)     In the event that the Borrower or any of its Subsidiaries is required to
prepay Indebtedness under the Note Purchase Agreements as a result of a sale,
transfer or disposition of any property, real, personal or mixed (other than
pursuant to Section 2.09(d) or any corresponding provision incorporated into the
Note Purchase Agreements), the Borrower or such Subsidiary shall prepay, on a
pro rata basis (determined on the basis of the aggregate outstanding principal
amount of the Loans, Indebtedness under the Note Purchase Agreements and
Indebtedness under the Term Loan Agreement at such time), the Loans hereunder,
Indebtedness under the Note Purchase Agreements and Indebtedness under the Term
Loan Agreement.
(d)     If the Borrower or any of its Subsidiaries sells or otherwise transfers
or disposes of any property, real, personal or mixed, whether now owned or
hereafter acquired, pursuant to Section 6.08(ii) or (iv) which results in the
realization by such Person of Net Cash Proceeds, the Borrower shall prepay an
aggregate principal amount of Tranche B Revolving Loans and/or Notes equal to
75% of such Net Cash Proceeds promptly, and in any event within three (3)
Business Days, upon receipt thereof by such Person. Any prepayment of Tranche B
Revolving Loans pursuant to this clause (d) shall not result in a reduction of
Tranche B Commitments.


--36-

--------------------------------------------------------------------------------




(e)     (d) The Borrower shall notify the Administrative Agent by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Revolving Borrowing, not later than 11:00 a.m., New
York City time, two Business Days before the date of prepayment, or (ii) in the
case of prepayment of an ABR Revolving Borrowing, not later than 11:00 a.m., New
York City time, on the date of prepayment. Each such notice shall be irrevocable
and shall specify the prepayment date and the principal amount of each Borrowing
or portion thereof to be prepaid; provided that, if a notice of prepayment is
given in connection with a conditional notice of termination of the Commitments
as contemplated by Section 2.07, then such notice of prepayment may be revoked
if such notice of termination is revoked in accordance with Section 2.07.
Promptly following receipt of any such notice relating to a Revolving Borrowing,
the Administrative Agent shall advise the Lenders of the contents thereof.
EachExcept with respect to a partial prepayment pursuant to Sections 2.07(a) or
2.09(d), each partial prepayment of any Revolving Borrowing shall be in an
amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type as provided in Section 2.02. EachExcept with respect
to a prepayment pursuant to Sections 2.07(a) or 2.09(d), each prepayment of a
Revolving Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.11.
SECTION 2.10.     Fees.
(a)     The Borrower agrees to pay to the Administrative Agent for the account
of each Lender (other than a Defaulting Lender to the extent set forth in
Section 2.20) a commitment fee, which shall accrue at the Applicable Rate on the
average daily unused amount (calculated on a pro rata basis among the Tranche A
Commitments and the Tranche B Commitments, as the case may be) of the Commitment
of such Lender during the period from and including the date of this Agreement
to but excluding the date on which such Commitment terminates; provided that, if
such Lender continues to have any Revolving Credit Exposure after its Commitment
terminates, then such commitment fee shall continue to accrue on the daily
amount of such Lender’s Revolving Credit Exposure from and including the date on
which its Commitment terminates to but excluding the date on which such Lender
ceases to have any Revolving Credit Exposure. Accrued commitment fees shall be
payable in arrears on the last day of March, June, September and December of
each year and on the date on which the applicable Commitments terminate,
commencing on the first such date to occur after the date hereof; provided that
any commitment fees accruing after the date on which the applicable Commitments
terminate shall be payable on demand. All commitment fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).
(b)     The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender (other than a Defaulting Lender to the extent set forth
in Section 2.20) a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Revolving Loans for such
Lender on the average daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to un-reimbursed LC Disbursements) during the
period from and including the Closing Date to but excluding the later of the
date on which such Lender’s Commitment terminates and the date on which such
Lender ceases to have any LC Exposure, and (ii) to the Issuing Bank a fronting
fee, which shall accrue at the rate of one eighth of one percent (0.125%) per
annum, on the average daily amount of the LC Exposure (excluding any portion
thereof attributable to un-reimbursed LC Disbursements) during the period from
and including the Closing Date to but excluding the later of the date of
termination of the Tranche B Commitments and the date on which there ceases to
be any LC Exposure, as well as the Issuing Bank’s reasonable and customary fees
with respect to the issuance, amendment, renewal or extension of any Letter of
Credit or processing of drawings thereunder. Participation fees and fronting
fees accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such


--37-

--------------------------------------------------------------------------------




last day, commencing on the first such date to occur after the Closing Date;
provided that all such fees shall be payable on the date on which the
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand. Any other fees payable to the
Issuing Bank pursuant to this paragraph shall be payable within 10 days after
demand. All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
(c)     The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
(d)     The Borrower agrees to pay to the Joint Lead Arrangers and Joint
Bookrunners, for their own account, fees payable in the amounts and at the times
separately agreed upon between the Borrower and the Joint Lead Arrangers and
Joint Bookrunners.
(e)     All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the Lenders or to the Joint Lead
Arrangers and Joint Bookrunners, as applicable. Fees paid shall not be
refundable under any circumstances.
SECTION 2.11.     Interest.
(a)     The Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Rate.
(b)     The Loans comprising each Eurodollar Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate.
(c)     Upon the occurrence of an Event of Default under clauses (a), (b), (h)
or (i) of Section 7.01, or at the election of Required Lenders (or the
Administrative Agent at the direction of the Required Lenders), upon the
occurrence of any other Event of Default, and during the continuation thereof,
the Obligations shall bear interest at the Applicable Rate plus two (2%) percent
per annum (the “Default Rate”); provided that any such election by the Required
Lenders may be revoked at the option of the Required Lenders notwithstanding any
provision of Section 9.02 to the contrary.
(d)     Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the applicable
Commitments; provided that (i) interest accrued pursuant to paragraph (c) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Revolving Loan prior
to the end of the Availability Period), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurodollar Revolving Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.
(e)     All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate, Adjusted
LIBO Rate or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.


--38-

--------------------------------------------------------------------------------




(f)     The Loans comprising Swingline Loans shall bear interest at the LIBO
Rate plus the LIBOR MarginApplicable Rate with respect to a Tranche B Revolving
Loan that is a Eurodollar Revolving Loan.
SECTION 2.12.     Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:
(a)     the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or
(b)     the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective, and (ii) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing; provided that if
the circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.
SECTION 2.13.     Increased Costs.
(a)     If any Change in Law shall:
(i)     impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank;
(ii)     subject any Lender to any Tax of any kind whatsoever with respect to
this Agreement or any Eurodollar Loan made by it, or change the basis of
taxation to payments to such Lender in respect thereof (other than (A)
Indemnified Taxes or Other Taxes indemnifiable under Section 2.15) or (B) any
Excluded Taxes); or
(iii)     impose on any Lender or the Issuing Bank or the London interbank
market any other condition affecting this Agreement or Eurodollar Loans made by
such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.


--39-

--------------------------------------------------------------------------------




(b)     If any Lender or the Issuing Bank determines that any Change in Law
affecting such Lender or Issuing Bank or any lending office of such Lender or
such Lender’s or Issuing Bank’s holding company, if any, regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s or the Issuing Bank’s capital or on the capital of such Lender’s or the
Issuing Bank’s holding company, if any, as a consequence of this Agreement or
the Loans made by, or participations in Letters of Credit or Swingline Loans
held by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a
level below that which such Lender or the Issuing Bank or such Lender’s or the
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Bank’s policies and the
policies of such Lender’s or the Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
or the Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.
(c)     A certificate of a Lender or the Issuing Bank setting forth the amount
or amounts necessary to compensate such Lender or the Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.
(d)     Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.
SECTION 2.14.     Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.09(b) and is revoked in accordance therewith), or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.17, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.


--40-

--------------------------------------------------------------------------------




SECTION 2.15.     Taxes.
(a)     Any and all payments by or on account of any obligation of any Loan
Party hereunder or under any other Loan Document to the Administrative Agent or
any Lender shall (except to the extent required by applicable Law) be made free
and clear of and without deduction for any Taxes; provided that if any
applicable withholding agent shall be required to deduct any Taxes from such
payments, then (i) if the Tax in question is an Indemnified Tax or an Other Tax,
the sum payable by the applicable Loan Party shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.15) each Lender (or, in the case of
a payment made to the Administrative Agent for its own account, the
Administrative Agent) receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the applicable withholding agent shall
make such deductions and (iii) the applicable withholding agent shall pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable Law.
(b)     In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Law.
(c)     The Loan Parties shall, jointly and severally, indemnify the
Administrative Agent and each Lender, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes paid by the
Administrative Agent or such Lender, as the case may be, on or with respect to
any payment by or on account of any obligation of any Loan Party under any Loan
Document, and any Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section
2.15) and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority,
except for any interest, penalties or expenses to the extent such sums are
determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from the gross negligence or willful misconduct of the
Administrative Agent or such Lender, as applicable. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender or by
the Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error. Neither the Administrative Agent nor any
Lender shall be entitled to receive any payment with respect to any interest,
penalties or expenses in respect of a particular indemnification claim to the
extent such amounts result from the failure of the Administrative Agent or such
Lender to notify the Borrower of such indemnification claim within 180 days
after the Administrative Agent or such Lender receives written notice from the
applicable taxing authority of the Tax assessment or deficiency giving rise to
such claim.
(d)     As soon as practicable after any payment of any Taxes under any Loan
Document by any Loan Party to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
(e)     Any Lender that is entitled to an exemption from or reduction of any
applicable withholding Tax with respect to payments made under any Loan Document
shall deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Each Lender hereby
authorizes the Administrative Agent


--41-

--------------------------------------------------------------------------------




to deliver to the Borrower and to any successor Administrative Agent any
documentation provided to the Administrative Agent pursuant to this Section
2.15(e).
(i)     Without limiting the generality of the foregoing,
(A)     any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), two executed
originals of IRS Form W‑9 certifying that such Lender is exempt from U.S.
federal backup withholding;
(B)     any Foreign Lender shall deliver to the Borrower and the Administrative
Agent on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), two copies of whichever of
the following is applicable:
(1)     executed originals of IRS Form W‑8BEN or W-8BEN-E (or any successor
form) claiming eligibility for the benefits of an income tax treaty to which the
United States is a party;
(2)     executed originals of IRS Form W‑8ECI (or any successor form);
(3)     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G‑1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code and that no payments under any Loan Document are
effectively connected with such Foreign Lender’s conduct of a U.S. trade or
business (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W‑8BEN or W-8BEN-E (or any successor form); or
(4)     to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or a participating Lender), executed
originals of IRS Form W‑8IMY, accompanied by IRS Form W‑8ECI, IRS Form W‑8BEN or
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
G‑2 or Exhibit G‑3, IRS Form W‑9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership (and not a participating Lender) and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit G‑4 on behalf of each such direct and indirect
partner(s);
(C)     any Foreign Lender shall deliver to the Borrower and the Administrative
Agent on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), two executed originals of
any other form prescribed by applicable law as a basis for claiming exemption
from or a reduction in U.S. federal withholding Tax, duly completed, together


--42-

--------------------------------------------------------------------------------




with such supplementary documentation as may be prescribed by applicable law to
permit the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made; and
(D)     if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA, to determine that such
Lender has complied with such Lender’s obligations under FATCA, and to determine
the amount, if any, to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.
Each Lender agrees that if any documentation (including any specific
documentation required above in this Section 2.15(e)) it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall deliver
promptly to the Borrower and the Administrative Agent updated or other
appropriate documentation (including any new documentation reasonably requested
by the Borrower or the Administrative Agent) or promptly notify the Borrower and
the Administrative Agent in writing of its legal ineligibility to do so.
Notwithstanding any other provision of this Section 2.15(e), a Lender shall not
be required to deliver any documentation that such Lender is not legally
eligible to deliver.
(f)     If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by any Loan Party or with respect to
which any Loan Party has paid additional amounts pursuant to this Section 2.15,
it shall pay over such refund to such Loan Party (but only to the extent of
indemnity payments made, or additional amounts paid, by any Loan Party under
this Section 2.15 with respect to the Indemnified Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent or such Lender (including any Taxes imposed with respect to such refund)
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided, that such Loan Party, upon the
request of the Administrative Agent or such Lender, agrees to repay the amount
paid over to such Loan Party (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority. This Section 2.15(f) shall not
be construed to require the Administrative Agent or any Lender to make available
its Tax returns (or any other information relating to its Taxes which it deems
confidential) to any Loan Party or any other Person.
(g)     For the avoidance of doubt, the term “Lender” shall, for purposes of
this Section 2.15, include any Issuing Bank and any Swingline Lender.


--43-

--------------------------------------------------------------------------------




SECTION 2.16.     Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a)     The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.13, Section 2.14 or Section 2.15, or
otherwise) prior to 12:00 noon, New York City time, on the date when due, in
immediately available funds, without set off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 1615 Brett Road, OPS
III, New Castle, Delaware 19720 (Email address: Global.Loans.Support@Citi.com),
except payments to be made directly to the Issuing Bank as expressly provided
herein and except that payments pursuant to Section 2.13, Section 2.14, Section
2.15 and Section 9.03 shall be made directly to the Persons entitled thereto.
The Administrative Agent shall distribute any such payments received by it for
the account of any other Person ratably among the parties entitled thereto
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.
(b)     If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, un-reimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and un-reimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and un-reimbursed
LC Disbursements then due to such parties.
(c)     If any Lender shall, by exercising any right of set off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Revolving Loans or participations in LC Disbursements resulting in such
Lender receiving payment of a greater proportion of the aggregate amount of its
Revolving Loans and participations in LC Disbursements and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans and participations in LC Disbursements of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
participations in LC Disbursements; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable Law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation. For purposes of subclause (b) of the
definition of “Excluded Taxes,” a Lender that acquires a participation pursuant
to this Section 2.16(c) shall be treated as having acquired such participation
on the earlier date(s) on which such Lender acquired the applicable interest(s)
in the Commitment(s) and/or Loan(s) to which such participation relates.


--44-

--------------------------------------------------------------------------------




(d)     Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
(e)     If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(d) or Section 2.04(e), Section 2.05(b), Section 2.16(c)
or Section 2.16(d) or Section 9.03(c), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.
SECTION 2.17.     Mitigation Obligations; Replacement of Lenders.
(a)     If (i) any Lender requests compensation under Section 2.13, or (ii) if
the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.15,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.13 or 2.15, as the case may be,
in the future and (ii) would not subject such Lender to any un-reimbursed cost
or expense and would not otherwise be disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.
(b)     If any Lender requests compensation under Section 2.13, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.15,
or if any Lender is a Non-Consenting Lender, or if any Lender is a Defaulting
Lender, then, in each case, the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations and, with respect to an assignment from a Non-Consenting Lender,
shall consent to such requested amendment, waiver or other modification to the
Loan Documents (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and if a Commitment is being
assigned, the Issuing Bank), which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.13 or payments required to be made pursuant to
Section 2.15, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.


--45-

--------------------------------------------------------------------------------




SECTION 2.18.     Increase of Commitments.
(a)     So long as, after giving pro forma effect to any such increase, (x) no
Default or Event of Default has occurred and is continuing on the date thereof
and (y) the Borrower is in compliance with the covenants set forth in Sections
6.16 and Section 6.17 (assuming for purposes of this Section 2.18(a) that the
Commitments, including any proposed increase in Tranche B Commitments, are fully
drawn) (as evidenced by a certificate of a Financial Officer delivered to the
Administrative Agent on the date the Borrower submits a Commitment Increase
Notice), the Borrower may at any time and from time to time request an increase
of the aggregate Tranche B Commitments by notice under Section 2.18(a) or (b) to
the Administrative Agent in writing of the amount of such proposed increase
(such notice, a “Commitment Increase Notice”); provided, however, that (i) each
such increase shall be at least $25,000,000, (ii) the cumulative increase in
Tranche B Commitments pursuant to this Section 2.18 shall not exceed
$50,000,000, (iii) the Tranche B Commitment of any Lender may not be increased
without such Lender’s consent, and (iv) the aggregate amount of the Lenders’
Commitments shall not exceed $350,000,000(w) if such increase occurs prior to
December 31, 2016, $300,000,000, (x) if such increase occurs on or after
December 31, 2016 and prior to June 30, 2017, $250,000,000, (y) if such increase
occurs on or after June 30, 2017 and prior to December 31, 2017, $225,000,000 or
(z) if such increase occurs on or after December 31, 2017, $200,000,000, in each
case, without the approval of the Required Lenders. If the Borrower elects to
increase the aggregate Tranche B Commitments by increasing the Tranche B
Commitment of a Lender, the Borrower, the Administrative Agent and such Lender
shall execute an agreement (a “Commitment Increase Agreement”), in substantially
the form attached hereto as Exhibit B, whereupon such Lender shall be bound by
and entitled to the benefits of this Agreement with respect to the full amount
of its Tranche B Commitment as so increased, and the definition of “Tranche B
Commitment” in Section 1.01 and Schedule 2.01 hereof shall be deemed to be
amended to reflect such increase. No Lender shall have any obligation whatsoever
to agree to increase its Commitment. Each Commitment Increase Agreement shall be
irrevocable and shall be effective upon notice thereof by the Administrative
Agent at the same time as that of all other increasing Lenders.
(b)     The Borrower may, in its sole discretion, but with the consent of the
Administrative Agent as to any Person that is not at such time a Lender (which
consent shall not be unreasonably withheld or delayed), offer to one or more
additional banks or financial institutions the opportunity to participate in all
or a portion of the increased Tranche B Commitments pursuant to paragraph (c)
below by notifying the Administrative Agent with a Commitment Increase Notice.
Promptly and in any event within five (5) Business Days after receipt of a
Commitment Increase Notice from the Borrower of its desire to offer to the
additional banks or to financial institutions identified therein or such
additional banks or financial institutions identified by the Administrative
Agent and approved by the Borrower, the Administrative Agent shall notify such
proposed lenders of the opportunity to participate in all or a portion of the
increased Tranche B Commitments.
(c)     Any additional bank or financial institution that the Borrower selects
to offer participation in the increased Tranche B Commitments shall execute and
deliver to the Administrative Agent a New Lender Agreement (a “New Lender
Agreement”), in substantially the form attached hereto as Exhibit C, setting
forth its Tranche B Commitment, and upon the effectiveness of such New Lender
Agreement such bank or financial institution (a “New Lender”) shall become a
Lender for all purposes and to the same extent as if originally a party hereto
and shall be bound by and entitled to the benefits of this Agreement, and the
signature pages hereof shall be deemed to be amended to add the name of such New
Lender and the definition of “Tranche B Commitment” in Section 1.01 and Schedule
2.01 hereof shall be deemed amended to increase the aggregate Tranche B
Commitments of the Tranche B Revolving Lenders by the Tranche B Commitment of
such New Lender, provided that the Tranche B Commitment of any New Lender shall
be an amount not less than $5,000,000. Each New Lender Agreement


--46-

--------------------------------------------------------------------------------




shall be irrevocable and shall be effective upon notice thereof by the
Administrative Agent at the same time as that of all other New Lenders.
(d)     The effectiveness of any New Lender Agreement or Commitment Increase
Agreement shall be contingent upon receipt by the Administrative Agent of such
corporate resolutions of the Borrower and legal opinions of counsel to the
Borrower as the Administrative Agent shall reasonably request with respect
thereto, in each case in form and substance reasonably satisfactory to the
Administrative Agent. Once a New Lender Agreement or Commitment Increase
Agreement becomes effective, the Administrative Agent shall reflect the
increases in the Tranche B Commitments effected by such agreements by
appropriate entries in the Register.
(e)     If any bank or financial institution becomes a New Lender pursuant to
Section 2.18(c) or any Tranche B Revolving Lender’s Tranche B Commitment is
increased pursuant to Section 2.18(a), additional Revolving Loans made on or
after, participations in Letters of Credit issued on or after, and
participations in Swingline Loans made on or after, the effectiveness thereof
(the “Re-Allocation Date”) shall be made pro rata based on their respective
Commitments in effect on or after such Re-Allocation Date (except to the extent
that any such pro rata Loans or participations in Letters of Credit or Swingline
Loans, as the case may be, would result in any Lender exceeding its Commitment,
in which case such excess amount will be allocated to, and made by, such New
Lender and/or Lenders with such increased Commitments to the extent of, and pro
rata based on, their respective Commitments), and continuations of Loans
outstanding on such Re-Allocation Date shall be effected by repayment of such
Loans on the last day of the Interest Period applicable thereto or, in the case
of ABR Loan, on the date of such increase, and the making of new Loans of the
same Type pro rata based on the respective Commitments in effect on and after
such Re-Allocation Date.
(f)     If on any Re-Allocation Date there is an unpaid principal amount of
Eurodollar Loans, such Eurodollar Loans shall remain outstanding with the
respective holders thereof until the expiration of their respective Interest
Periods (unless the Borrower elects to prepay any thereof in accordance with the
applicable provisions of this Agreement), and interest on and repayments of such
Eurodollar Loans will be paid thereon to the respective Lenders holding such
Eurodollar Loans pro rata based on the respective principal amounts thereof
outstanding.
SECTION 2.19.     Swingline Loans.
(a)     (i)    Subject to the terms and conditions set forth herein, the
Swingline Lender agrees to make Swingline Loans to the Borrower on any Business
Day during the Availability Period, in an aggregate principal amount at any time
outstanding that will not result in (ix) the aggregate principal amount of
outstanding Swingline Loans exceeding $25,000,000 or (iiy) the sum of the total
Revolving Credit Exposure exceeding the Total Commitment; provided that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans.
(ii)    On the First Amendment Closing Date to the Maturity Date of the Tranche
A Commitments, the participations in any Swingline Loans shall be allocated in
accordance with the aggregate Commitments (including both Tranche A Commitments
and Tranche B Commitments); provided that notwithstanding the foregoing,
participations in any Swingline Loans that are made on or after the fifth
Business Day prior to the Maturity Date for the Tranche A Commitments shall be
allocated to the Tranche B Revolving Lenders ratably in accordance with their
Tranche B Commitments. On the Maturity Date of the Tranche A Commitments, the
participations in the outstanding Swingline Loans of the Tranche A Revolving
Lenders shall be reallocated to the Tranche B Revolving Lenders ratably in
accordance with their Tranche B Commitments but in any


--47-

--------------------------------------------------------------------------------




case, only to the extent the sum of the participations in the outstanding
Swingline Loans of the Tranche A Revolving Lenders and Tranche B Revolving
Lenders does not exceed the total Tranche B Commitments.
(iii)    If the reallocation described in clause (ii) above cannot, or can only
partially, be effected as a result of the limitations set forth herein, the
Borrower shall, within one Business Day, repay Swingline Loans the participation
interests in which cannot be reallocated pursuant to clause (ii) above.
(b)     To request a Swingline Loan, the Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than 12:00 p.m. (Houston time), on the day of a proposed Swingline Loan.
Each such notice shall be irrevocable and shall specify the requested date
(which shall be a Business Day) and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Borrower. The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a credit to the general
deposit account of the Borrower with the Swingline Lender (or, in the case of a
Swingline Loan made to finance the reimbursement of a drawing under a Letter of
Credit as provided in Section 2.04(e), by remittance to the Issuing Bank) by
2:00 p.m. (Houston time) on the requested date of such Swingline Loan.
(c)     The Swingline Lender may by written notice given to the Administrative
Agent not later than 9:00 a.m. (Houston time) on any Business Day require the
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding. Such notice shall specify the aggregate amount
of Swingline Loans in which Lender will participate. Promptly upon receipt of
such notice, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans. Each Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent, for the
account of the Swingline Lender, such Lender’s Applicable Percentage of such
Swingline Loan or Loans (the “Swingline Participation Amount”). Each Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.05 with respect to Loans made by such Lender (and Section
2.05 shall apply, mutatis mutandis, to the payment obligations of the Lenders),
and the Administrative Agent shall promptly pay to the Swingline Lender the
amounts so received by it from the Lenders. The Administrative Agent shall
notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender.
Any amounts received by the Swingline Lender from the Borrower (or other party
on behalf of the Borrower) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.


--48-

--------------------------------------------------------------------------------




SECTION 2.20.     Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply until such time as such Lender is no longer a
Defaulting Lender, to the extent permitted by applicable law:
(a)    No Defaulting Lender shall be entitled to receive any commitment fee
under Section 2.10(a) for any period during which such Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to such Defaulting Lender).
(b)    The Commitment and Revolving Credit Exposure of the Defaulting Lender
will not be included in determining whether all Lenders or the Required Lenders
have taken or may take any action hereunder (including any consent to any
amendment or waiver pursuant to Section 9.02), except that any waiver, amendment
or modification requiring the consent of all Lenders or each affected Lender
which affects the Defaulting Lender differently than other affected Lenders will
require the consent of the Defaulting Lender.
(c)    If any Swingline Exposure or any LC Exposure exists at the time a Lender
is a Defaulting Lender, then
(i)    all or any part of such Defaulting Lender’s Swingline Participation
Amount and LC Exposure shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that (x)
the conditions set forth in Section 4.02 are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time) and
(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any non-Defaulting Lender to exceed such non-Defaulting Lender’s Commitment.
NoSubject to Section 9.18, no reallocation hereunder shall constitute a waiver
or release of any claim of any party hereunder against a Defaulting Lender
arising from that Lender having become a Defaulting Lender, including any claim
of a non-Defaulting Lender as a result of such non-Defaulting Lender’s increased
exposure following such reallocation;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under law, within five Business Days
following notice by the Administrative Agent given no later than 12:00 Noon, New
York City time (x) first, prepay the Swingline Participation Amount of the
Defaulting Lender to the Swingline Lender and (y) second, cash collateralize
such Defaulting Lender’s LC Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 2.04(j) for so long as such LC Exposure is outstanding;
(iii)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to this Section 2.20(c), the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section
2.10(b)(i) with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized; if the LC
Exposure of the non-Defaulting Lenders is reallocated pursuant to Section
2.20(c)(i), then the fees payable to the Lenders pursuant to Section 2.10(a) and
Section 2.10(b)(i) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages with the balance of such fee,


--49-

--------------------------------------------------------------------------------




if any, being retained by the Borrower for its own account or, to the extent any
LC Exposure shall then be outstanding, being payable to the Issuing Bank for its
own account to the extent such fee relates to the amount of such LC Exposure or,
to the extent any Swingline Participation Amount shall then be outstanding,
being payable to the Swingline Lender for its own account to the extent such fee
relates to the amount of such Swingline Participation Amount; or
(iv)    if any Defaulting Lender’s LC Exposure is neither cash collateralized
nor reallocated pursuant to this Section 2.20(c), then, without prejudice to any
rights or remedies of any Issuing Bank or Lender hereunder, the fees that
otherwise would have been payable to such Defaulting Lender (solely with respect
to the portion of such Defaulting Lender’s Commitment that was utilized by such
LC Exposure) pursuant to Section 2.10(b)(i) shall be payable to the Issuing Bank
until such LC Exposure is cash collateralized and/or reallocated.
(d)    So long as any Lender is a Defaulting Lender, (i) the Swingline Lender
shall not be required to fund any Swingline Loans unless it is satisfied that
the participations therein will be fully allocated among non-Defaulting Lenders
in a manner consistent with clause (c)(i) above and the Defaulting Lender shall
not participate therein and (ii) no Issuing Bank shall be required to issue,
extend, renew or increase any Letter of Credit unless it is satisfied that the
participations in the L/C Obligations related to any existing Letters of Credit
as well as the new, extended, renewed or increased Letter of Credit has been or
will be fully allocated among the non-Defaulting Lenders in a manner consistent
with Section 2.20(c)(%3) above and such Defaulting Lender shall not participate
therein except to the extent such Defaulting Lender’s participation has been or
will be fully cash collateralized in accordance with Section 2.20(c)(ii).
(e)    Any amount payable to such Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise and including any amount that
would otherwise be payable to such Defaulting Lender pursuant to Section 2.16(c)
but excluding Section 2.17(b)) will, in lieu of being distributed to such
Defaulting Lender, be retained by the Administrative Agent in a segregated
account and, subject to any applicable requirements of law, be applied at such
time or times as may be determined by the Administrative Agent (i) first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder, (ii) second, pro rata, to the payment of any amounts owing by
such Defaulting Lender to each Issuing Bank and the Swingline Lender hereunder,
(iii) third, to cash collateralize any participating interest in any Letter of
Credit in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, (iv) fourth, as the Borrower may request
(so long as no Default exists), to the funding of any Loan in respect of which
such Defaulting Lender has failed to fund its portion thereof as required by
this Agreement, as determined by the Administrative Agent, (v) if so determined
by the Administrative Agent and the Borrower, to be held in a deposit account
and released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
cash collateralize the Issuing Banks’ future LC Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 2.20(c)(ii), (vi) sixth, pro rata, to the
payment of any amounts then owing to the Borrower or the Lenders as a result of
any judgment of a court of competent jurisdiction obtained by the Borrower or
any Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement, and (vii) seventh, to
such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or LC Disbursements in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
or the related Letters of Credit were issued at a time when the conditions set
forth in Section 4.02 were satisfied and waived, such payment shall be applied
solely to


--50-

--------------------------------------------------------------------------------




pay the Loans of, and LC Disbursements owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or LC
Disbursements owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in LC Obligations and Swingline Loans are
held by the Lenders pro rata in accordance with their Applicable Percentages
without giving effect to Section 2.20(c)(i). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post cash collateral pursuant to this
Section shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto.
(f)     If any Lender is a Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to be replaced in accordance with Section 2.17(b).
(g)     In the event that the Administrative Agent, the Borrower, each Issuing
Bank and the Swingline Lender each agrees in writing that a Defaulting Lender is
no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any cash collateral), that Lender will, to the extent applicable,
purchase at par that portion of the Loans of the other Lenders (other than
Swingline Loans) or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held pro rata by
the Lenders in accordance with their Applicable Percentages (without giving
effect to Section 2.20(c)(i)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
such Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.
ARTICLE III
    
Representations and Warranties
Each Loan Party represents and warrants to the Lenders that:
SECTION 3.01.     Organization; Powers. Each Loan Party is (i) duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (ii) has all requisite power and authority to carry on its
business as now conducted, and (iii) is qualified to do business in, and is in
good standing in, every jurisdiction where such qualification is required,
except in each case where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
SECTION 3.02.     Authorization; Enforceability. The Transactions are within
each Loan Party’s corporate, partnership or limited liability company powers and
have been duly authorized by all necessary corporate, partnership or limited
liability company action. This Agreement and each Loan Document have been duly
executed and delivered by the Loan Parties thereto and constitute legal, valid
and binding obligations of such Loan Parties thereto, enforceable in accordance
with their terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.


--51-

--------------------------------------------------------------------------------




SECTION 3.03.     No Undisclosed Liabilities. The Loan Parties have no material
liabilities or obligations of any nature except for (i) liabilities or
obligations reflected or reserved against in the financial statements described
in Section 3.05 below or in the financial statements most recently delivered by
the Borrower pursuant to Section 5.01, as applicable, (ii) current liabilities
incurred in the ordinary course of business since the date of such financial
statements, (iii) liabilities or obligations that are not required to be
included in financial statements prepared in accordance with GAAP, and (iv)
those set forth in Schedule 3.03 attached to this Agreement or previously
disclosed in the Parent’s filings with the SEC or otherwise disclosed in writing
to the Administrative Agent and the Lenders.
SECTION 3.04.     Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect and except for (i) filings necessary to
perfect Liens created pursuant to the Loan Documents, and (ii) those third party
approvals or consents which, if not made or obtained, would not cause a Default
hereunder or do not have an adverse effect on the enforceability of the Loan
Documents, (b) will not violate (i) any applicable law or regulation or (ii) the
charter, by-laws or other organizational documents of any Loan Party or (iii)
any order of any Governmental Authority, (c) will not violate or result in a
default under any indenture, agreement or other instrument evidencing Material
Indebtedness binding upon any Loan Party, or give rise to a right thereunder to
require any payment to be made by any Loan Party, and (d) will not result in the
creation or imposition of any Lien on any asset of any Loan Party (other than
Liens created by the Loan Documents) except with respect to clauses (a) and
(b)(i) above as could not reasonably be expected to result in a Material Adverse
Effect.
SECTION 3.05.     Financial Condition; No Material Adverse Change.
(a)     The Borrower has heretofore furnished to the Lenders the Borrower’s
consolidated balance sheet and statements of income and cash flows as of and for
the fiscal year ended 2014, reported on by Ernst & Young L.L.P., independent
public accountants certified by its chief financial officer. Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Borrower and its consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to year-end audit adjustments and the absence of footnotes in the case
of the statements referred to in clause (ii) above.
(b)     Since December 31, 2014,2015, no event has occurred that could
reasonably expected to have a Material Adverse Effect.
SECTION 3.06.     Properties.
(a)     Each Loan Party has good title to, or valid leasehold interests in, all
its real and personal property material to its business, except for such defects
in title that would not reasonably be expected to have a Material Adverse
Effect.
(b)     Each Loan Party owns, or is licensed to use, all trademarks, tradenames,
copyrights, patents and other intellectual property material to its business,
and the use thereof by such Loan Party does not infringe upon the rights of any
other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. As of the Closing Date, the Loan Parties do not own (or hold a license
to use) any intellectual property which is material to the ordinary conduct of
business of the Loan Parties.


--52-

--------------------------------------------------------------------------------




(c)     Schedule 1.01 sets forth a complete and accurate list, as of the Closing
Date, of the quarries, mines, reserves or other sites and the improvements
thereto held by the Grantors that are reasoanblyreasonably expected to
constitute Material Owned Real Property or Material Leased Property for the
calendar year ending December 31, 2015.
SECTION 3.07.     Litigation and Environmental Matters.
(a)     There are no actions, suits or proceedings by or before any arbitrator
or Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting any Loan Party (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, would reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or (ii)
that involve this Agreement or the Transactions.
(b)     Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect, no Loan Party (i) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) has become
subject to any Environmental Liability, (iii) has received notice of any claim
with respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.
(c)     Since the date of this Agreement, there has been no change in the status
of the Disclosed Matters that, individually or in the aggregate, has resulted
in, or is reasonably expected to result in, a Material Adverse Effect.
SECTION 3.08.     Compliance with Laws and Agreements. Each Loan Party is in
compliance with all laws, regulations and orders of any Governmental Authority
applicable to it or its property and all indentures, agreements and other
instruments binding upon it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. No Default has occurred and is continuing.
SECTION 3.09.     Investment Company Status. No Loan Party is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.
SECTION 3.10.     Taxes. Each Loan Party has timely filed or caused to be filed
all Tax returns and reports required to have been filed and has paid or caused
to be paid all Taxes required to have been paid by it (including in its capacity
as withholding agent), except (a) Taxes that are being contested in good faith
by appropriate proceedings and for which such Loan Party has set aside on its
books adequate reserves with respect thereto in accordance with GAAP or (b) to
the extent that the failure to do so could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.
SECTION 3.11.     ERISA. No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan by an amount that would reasonably be
expected to have a Material Adverse Effect, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards No.
87) did not, as of the date of the


--53-

--------------------------------------------------------------------------------




most recent financial statements reflecting such amounts, exceed the fair market
value of the assets of all such underfunded Plans by an amount that would
reasonably be expected to have a Material Adverse Effect.
SECTION 3.12.     Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which any Loan
Party is subject, and all other matters known to it, that, individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect. Neither the Information Memorandum nor any of the other reports,
financial statements, certificates or other written information (other than
projections, estimates, budgets and other forward-looking information, and other
information of a general economic or industry specific nature) prepared by the
Borrower and furnished to the Agents or any Lender in connection with the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished), taken together contains any
misstatement of a material fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not materially misleading; provided that, all projected financial
information prepared by the Borrower and furnished to the Agents or any Lender
in connection with the Transactions represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time made (it being understood that such projections are subject to significant
uncertainties and contingencies, many of which are beyond the Borrower’s
control, and that no assurance can be given that the projections will be
realized).
SECTION 3.13.     Labor Matters. There are no strikes, lockouts or slowdowns
against any Loan Party pending or, to the knowledge of the Borrower, threatened
that could reasonably be expected to have a Material Adverse Effect. The hours
worked by and payments made to employees of the Borrower and its Subsidiaries
have not been in violation of the Fair Labor Standards Act or any other Law
dealing with such matters to the extent that such violation could reasonably be
expected to have a Material Adverse Effect.
SECTION 3.14.     Subsidiaries. Schedule 3.14 (i) lists, for each Subsidiary of
the Borrower as of the date hereof, its full legal name, its jurisdiction of
organization, the number of shares of capital stock or other Equity Interests
outstanding and the owner(s) of such shares or Equity Interests and (ii)
contains a complete list of all of Borrower’s Material Subsidiaries.
SECTION 3.15.     Margin Stock. No Loan Party is engaged principally, or as one
of its important activities, in the business of extending credit for the purpose
of purchasing or carrying margin stock (within the meaning of Regulation T, U or
X of the Board), and no part of the proceeds of any Loan will be used to
purchase or carry any margin stock in violation of said Regulation T, U or X or
to extend credit to others for the purpose of purchasing or carrying margin
stock in violation of said Regulation T, U or X.
SECTION 3.16.     Licenses and Permits. Each Loan Party possesses all licenses,
permits, authorizations, registrations, approvals and similar rights necessary
under Law for such Person to conduct its operations as now being conducted, each
of such licenses, permits, authorizations, registrations, approvals and similar
rights is valid and subsisting, in full force and effect and enforceable by such
Person, and such Person is in compliance with all terms, conditions or other
provisions of such permits, authorizations, registrations, approvals and similar
rights except where, in each case, such failure to possess, such invalidity, or
such noncompliance would not reasonably be expected to have a Material Adverse
Effect.
SECTION 3.17.     Senior Debt Status. As of the Closing Date, all Indebtedness
outstanding under the Loan Documents constitutes senior Indebtedness of the
Borrower and ranks at least pari passu in priority of payment with all other
Indebtedness owed by the Borrower, except Indebtedness of the Borrower which may
be secured by Permitted Encumbrances permitted pursuant to Section 6.02.


--54-

--------------------------------------------------------------------------------




SECTION 3.18.     Leases. Each Lease to which any Loan Party is a party is in
full force and effect and there is no default thereunder and no event has
occurred or is occurring which after notice or lapse of time or both will result
in such default, except for defaults which could not reasonably be expected to
have a Material Adverse Effect. Each lessee under the Leases is paying royalties
currently due under its respective Lease directly to Borrower or its
Subsidiaries and, with the exception of payment of the minimum royalties
required thereunder, lessee has not prepaid any sums payable by any lessee under
any of the Leases, except to the extent such non-payment or prepayment could not
reasonably be expected to have a Material Adverse Effect. Subject to Section
5.14 below and except as set forth on Schedule 3.18, as of the Closing Date,
there is no consent or approval required under any Lease associated with the
Material Leased Property in order to grant the Mortgages contemplated by Section
5.14 which has not been obtained.
SECTION 3.19.     Solvency. After giving effect to the Loans and the terms of
this Agreement, the Borrower and its Subsidiaries, taken as a whole, are
Solvent.
SECTION 3.20.     Anti-Corruption Laws and Sanctions. The Borrower, its
Subsidiaries and their respective officers and employees and to the knowledge of
the Borrower its directors and agents, are in compliance with Anti-Corruption
Laws and applicable Sanctions in all material respects. None of (a) the
Borrower, any Subsidiary or any of their respective directors, officers or
employees, or (b) to the knowledge of the Borrower, any agent of the Borrower or
any Subsidiary that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person. No Borrowing or
Letter of Credit, use of proceeds or other transaction contemplated by the
Transactions will violate any Anti-Corruption Law or applicable Sanctions.
SECTION 3.21.     Collateral Documents. Except as otherwise contemplated hereby
or under any other Loan Document, as and when executed, delivered and recorded
in the proper filing or recording office, the provisions of the Collateral
Documents are or will be effective to create in favor of the Collateral Agent
for the benefit of the Secured Parties a legal, valid and enforceable first
priority perfected Lien (subject to Permitted Liens) on all right, title and
interest of the Collateral owned by the Grantors and described therein. Except
for filings contemplated hereby and by the Collateral Documents, no filing will
be necessary to perfect such Liens.
ARTICLE IV
    
Conditions
SECTION 4.01.     Closing Date. The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):
(a)    The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement, a Guaranty Agreement
executed by each of the Guarantors and all other documents required by Lender in
connection with this Agreement signed on behalf of such party or (ii) written
evidence satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement and all other documents required by
Lender in connection with this Agreement.
(b)    The Administrative Agent shall have received customary favorable written
opinions (addressed to the Administrative Agent and the Lenders and dated the
Closing Date) of Latham & Watkins LLP, New York counsel for the Loan Parties,
relating to the Loan Parties, this Agreement, the Transactions,


--55-

--------------------------------------------------------------------------------




the Collateral Documents to be delivered on the Closing Date and any other
matters as the Administrative Agent shall reasonably request. The Borrower
hereby requests such counsel to deliver such opinion.
(c)        The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrower, the
authorization of the Transactions and any other legal matters relating to the
Borrower, this Agreement or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.
(d)    The Administrative Agent shall have received a certificate substantially
in the form of Exhibit F, dated the Closing Date and signed by the President, a
Vice President or a Financial Officer of the Borrower, confirming compliance
with the conditions set forth in paragraphs (a) and (b) of Section 4.02.
(e)    The Administrative Agent and the Joint Lead Arrangers and Joint
Bookrunners shall have received all fees and other amounts due and payable on or
prior to the Closing Date, including, to the extent invoiced, reimbursement or
payment of all out of pocket expenses required to be reimbursed or paid by the
Borrower hereunder.
(f)    The Lenders shall have received satisfactory audited consolidated
financial statements of the Borrower and its Subsidiaries for the period ended
December 31, 2014.
(g)    No event shall have occurred since December 31, 2014 with respect to the
Borrower and its Subsidiaries, taken as a whole, which has had, or could
reasonably be expected to have, a Material Adverse Effect.
(h)    The Administrative Agent shall have received evidence that all insurance
required to be maintained pursuant to Section 5.05 has been obtained and is in
effect, together with the certificates of insurance, naming the Collateral
Agent, on behalf of the Secured Parties, as an additional insured or loss payee,
as the case may be, under all insurance policies maintained with respect to the
assets and properties of the Grantors that constitute Collateral.
(i)    The Administrative Agent shall have received the Security Agreement, duly
executed by each Grantor, together with:
(i)    with respect to any Pledged Equity Interests which are certificated, the
certificates representing such Pledged Equity Interests accompanied by undated
stock powers executed in blank and instruments evidencing the Pledged Debt,
accompanied by note transfer powers indorsed in blank,
(ii)    proper financing statements in form appropriate for filing under the
Uniform Commercial Code of all jurisdictions that the Collateral Agent may deem
necessary in order to perfect and protect the first priority liens and security
interests created under the Security Agreement, covering the Collateral
described in the Security Agreement,
(iii)    copies of all UCC, tax, judgment and intellectual property lien search
results, dated on or before the Closing Date, listing all effective financing
statements, lien notices or comparable documents (together with copies of such
financing statements and documents) that name any Grantor as debtor and that are
filed in those states in which such Grantor is organized or maintains its
principal place of business, and


--56-

--------------------------------------------------------------------------------




(iv)        evidence that all other recording, filing or action that the
Collateral Agent may deem necessary in order to perfect and protect the first
priority liens and security interests created under the Security Agreement has
been made or taken or that arrangements therefor which are reasonably
satisfactory to the Collateral Agent have been made (including, without
limitation, receipt of duly executed payoff letters and UCC-3 termination
statements).
(k)    The Borrower shall have received the consents of the required Purchasers
under the Note Purchase Agreements approving the documentation with respect to
the Collateral and the granting of a pari passu interest therein for the benefit
of such Purchasers.
(l)         The Administrative Agent shall have received copies of any and all
consents and/or approvals of any Governmental Authority necessary to permit the
effectuation of the Transactions.
(m)     The Administrative Agent shall have received such documentation and
information as is reasonably requested in writing at least five days prior to
the Closing Date by the Administrative Agent about the Loan Parties to the
extent the required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the USA PATRIOT Act.
SECTION 4.02.     Each Credit Event. The obligation of each Lender to make a
Loan on the occasion of any Borrowing, and of the Issuing Bank to issue, amend,
renew or extend any Letter of Credit, is subject to the satisfaction of the
following conditions:
(a)    The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects (or if qualified by
“material,” “material adverse effect” or similar language, in all respects) on
and as of the date of such Borrowing or the date of issuance, amendment, renewal
or extension of such Letter of Credit, as applicable, except to the extent any
such representation or warranty is stated to relate to an earlier date in which
case such representation and warranty will be true and correct on and as of such
earlier date.
(b)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.
(c)     The Borrower shall have delivered a Borrowing Request in accordance with
Section 2.03 or a request for a Letter of Credit in accordance with Section
2.04(b).


Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.
ARTICLE V
    
Affirmative Covenants
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:


--57-

--------------------------------------------------------------------------------




SECTION 5.01.     Financial Statements; Ratings Change and Other Information.
The Borrower will furnish to the Administrative Agent and each Lender:
(a)    within 90 days after the end of each fiscal year of the Borrower, a copy
of the Borrower’s audited consolidated balance sheet and related statements of
operations, partners’ capital and cash flows as of the end of and for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all reported on by Ernst & Young L.L.P. or other independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;
(b)    within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrower, a copy of the Borrower’s consolidated
balance sheet and related statements of operations and cash flows as of the end
of and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of the Borrower’s Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;
(c)    concurrently with any delivery of financial statements under clause (a)
or (b) above, a certificate of a Financial Officer of the Borrower,
substantially in the form of Exhibit I, (i) certifying as to whether a Default
has occurred and, if a Default has occurred, specifying the details thereof and
any action taken or proposed to be taken with respect thereto, (ii) setting
forth reasonably detailed calculations demonstrating compliance with Section
6.16 and Section 6.17, and (iii) stating whether any change in GAAP or in the
application thereof has occurred since the date of the last audited financial
statements delivered pursuant to Section 5.01(a) above and, if any such change
has occurred, specifying the effect of such change on the financial statements
accompanying such certificate;
(d)    promptly after the same become publicly available, on EDGAR (or (%3) upon
the request of any Lender, the Borrower shall provide a copy of such statement
or report described below to any Lender that does not have access to EDGAR, or
(%3) if such statement or report is no longer available on EDGAR for any reason,
a copy of such statement or report described below to each Lender and the
Administrative Agent) copies of all periodic and other reports, proxy statements
and other materials filed by the Borrower or any Subsidiary with the SEC, or
with any national securities exchange, as the case may be; and
(e)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.
SECTION 5.02.     Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
(a)    the occurrence of any Default of which Borrower has, or could reasonably
be expected to have, knowledge;


--58-

--------------------------------------------------------------------------------




(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Loan Party
that, if adversely determined, could reasonably be expected to result in a
Material Adverse Effect;
(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Loan Parties in an aggregate amount that could reasonably be
expected to have a Material Adverse Effect; and
(d)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
SECTION 5.03.     Existence; Conduct of Business. The Borrower will, and will
cause each of its Subsidiaries to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business except where the failure to do so in each case could not reasonably
be expected to have a Material Adverse Effect; provided that the foregoing shall
not prohibit any merger, consolidation, liquidation or dissolution permitted
under Section 6.03.
SECTION 5.04.     Payment of Obligations. The Borrower will cause each of its
Subsidiaries to, pay its Tax liabilities, that, if not paid, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect, except where (a) the validity or amount thereof is being contested in
good faith by appropriate proceedings, (b) the Borrower or such Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP, and (c) the failure to make payment pending such contest could not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.
SECTION 5.05.     Maintenance of Properties; Insurance. The Borrower will, and
will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition in
accordance with industry practice, ordinary wear and tear excepted, and (b)
maintain, with financially sound and reputable insurance companies, insurance in
such amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations. Each such policy of insurance shall (i) name the Collateral Agent, on
behalf of Secured Parties, as an additional insured thereunder as its interests
may appear, (ii) in the case of each casualty insurance policy, contain a loss
payable clause or endorsement, reasonably satisfactory in form and substance to
the Collateral Agent, that names the Collateral Agent, on behalf of the Secured
Parties, as the loss payee thereunder. If any portion of any Building (as
defined in the Flood Laws) encumbered by a Mortgage is at any time located in an
area identified by the Federal Emergency Management Agency (or any successor
agency) as a special flood hazard area with respect to which flood insurance has
been made available under the Flood Laws, then the Borrower or applicable
Grantor shall (i) maintain, cause to be maintained, with a financially sound and
reputable insurer, flood insurance in amounts and otherwise sufficient to comply
with all applicable rules and regulations promulgated pursuant to the Flood Laws
and (ii) deliver to the Administrative Agent evidence of such compliance in form
and substance reasonably acceptable to the Administrative Agent, including,
without limitation, evidence of annual renewals of such insurance.


--59-

--------------------------------------------------------------------------------




SECTION 5.06.     Books and Records; Inspection Rights. The Borrower will, and
will cause each of its Subsidiaries to, keep proper books of record and account
in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Borrower will, and
will cause each of its Subsidiaries to, permit any representatives designated by
the Administrative Agent or any Lender, upon reasonable prior notice and subject
to applicable safety rules and regulations, to visit and inspect its properties,
to examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants,
all at such reasonable times and as often as reasonably requested.
SECTION 5.07.     Compliance with Laws. The Borrower will, and will cause each
of its Subsidiaries to, comply with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
SECTION 5.08.     Use of Proceeds and Letters of Credit. The proceeds of the
Loans will be used only (i) to refinance amounts outstanding under the Existing
Credit Agreement; (ii) to pay the fees, expenses and other transaction costs of
the Transactions contemplated hereby, (iii) to fund working capital needs, (iv)
to fund acquisitions permitted hereunder, together with related expenses, and
engage in other transactions permitted hereby, (v) to provide funding in
connection with capital expenditures, (vi) to make Restricted Payments permitted
hereunder and (vii) for general corporate purposes of the Borrower and its
Subsidiaries. No part of the proceeds of any Loan will be used, whether directly
or indirectly, for any purpose that entails a violation of any of the
regulations of the Board, including Regulations T, U and X. Letters of Credit
will be issued only to support the working capital needs and general corporate
obligations of the Borrower and its Subsidiaries relating to their respective
lines of business. The Borrower will not request any Borrowing or Letter of
Credit, and the Borrower shall not use, and shall procure that its Subsidiaries
and its or their respective directors, officers, employees and agents shall not
use, the proceeds of any Borrowing or Letter of Credit (A) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (B) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, to the extent such activities, businesses or transaction
would be prohibited by Sanctions if conducted by a corporation incorporated in
the United States, or (C) in any manner that would result in the violation of
any Sanctions applicable to any party hereto.
SECTION 5.09.     Compliance with ERISA. In addition to and without limiting the
generality of Section 5.07, the Borrower shall, and shall cause its Subsidiaries
to, (a) comply in all material respects with all applicable provisions of ERISA
and the regulations and published interpretations thereunder with respect to all
employee benefit plans (as defined in ERISA), (b) not take any action or fail to
take action the result of which could be (i) a liability to the PBGC or (ii) a
past due liability to any Multiemployer Plan, (c) not participate in any
prohibited transaction that could result in any civil penalty under ERISA or any
tax under the Code, and (d) operate each employee benefit plan in such a manner
that will not incur any tax liability under Section 4980B of the Code or any
liability to any qualified beneficiary as defined in Section 4980B of the Code,
except to the extent, in each of (a), (b), (c) and (d), where the failure to do
so would not reasonably be expected to result in a Material Adverse Effect. The
Borrower shall, and shall cause its Subsidiaries to, furnish to the
Administrative Agent upon the Administrative Agent’s request such additional
information about any employee benefit plan sponsored, maintained or contributed
to by any of said Persons, as may be reasonably requested by the Administrative
Agent.
SECTION 5.10.     Compliance with Environmental Laws; Environmental Reports. In
addition to and without limiting the generality of Section 5.07, the Borrower
shall, and shall cause its Subsidiaries to, (i) comply in all material respects
with all Environmental Laws applicable to its operations and real property
except


--60-

--------------------------------------------------------------------------------




where the failure to do so, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect; (ii) obtain and renew
all material Governmental Approvals required under Environmental Laws applicable
to its operations and real property except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect; and (iii) conduct any Response legally required by
Borrower or any of its Subsidiaries in accordance with applicable Environmental
Laws except where the failure to do so, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.
SECTION 5.11.     Further Assurances. The Borrower will, and will cause its
Subsidiaries to, at its own cost and expense, to promptly (i) correct any
material defect or error that may be discovered in any Loan Document or in the
execution, acknowledgment, filing or recordation thereof and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments the Administrative Agent may reasonably require from time to time in
order to (x) carry out more effectively the purposes of the Loan Documents (y)
to further evidence and more fully describe the Collateral intended as security
for the Secured Obligations or to state more fully the obligations secured
therein, and (z) perfect, protect and maintain the validity, effectiveness and
priority of any of the Collateral Documents and any of the Liens intended to be
created thereunder, subject to the limitations set forth herein and in the other
Loan Documents.
SECTION 5.12.     Leases; Material Contracts. The Borrower will perform and
observe, or cause to be performed and observed, all of the covenants and
conditions required to be performed by it or any of its Subsidiaries under each
Lease, except where such failure could not reasonably be expected to have a
Material Adverse Effect. The Borrower will promptly notify the Administrative
Agent in writing of the receipt by the Borrower or any Subsidiary of any notice
from any third party to the Borrower or any Subsidiary of any material default
under, or the termination of, any Material Contract pursuant to the provisions
of such Material Contract, and will promptly cause a copy of each such notice
received by the Borrower or any Subsidiary from any third party to be delivered
to the Administrative Agent.
SECTION 5.13.     Guaranties; Security.
(a)    Within 45 days of (x) the formation or acquisition of any entity which
meets the definition of a Guarantor, or a Subsidiary becoming a Material
Subsidiary (in each case, other than BRP LLC, a Delaware limited liability
company) or (y) the acquisition by any Grantor of any property (other than real
property) which would constitute Collateral but for the fact that it is not
already subject to the Collateral Documents, the Borrower shall, in each case,
at the Borrower’s expense:
(i)    cause any Subsidiary which meets the definition of a Guarantor, to duly
execute and deliver to the Administrative Agent for the benefit of the Lenders a
joinder to the Guaranty Agreement to become a Guarantor pursuant to the Loan
Documents;
(ii)    furnish to the Administrative Agent a description of any Material Leased
Property and Material Owned Real Property of such Subsidiary, in detail
reasonably satisfactory to the Administrative Agent;
(iii)    other than with respect to any Material Leased Property or Material
Owned Real Property of such Subsidiary, take, and cause any applicable Grantor
to take, whatever action (including supplements to the Security Agreement and
other security and pledge agreements, in all such cases, in form and substance
reasonably satisfactory to the Collateral Agent (including delivery of any
Pledged Equity Interests which are certificated (accompanied by undated stock
powers executed in blank) and instruments


--61-

--------------------------------------------------------------------------------




evidencing the Pledged Debt indorsed in blank, in each case, to the extent
required by the Security Agreement)) required to subject the applicable assets
of such new Guarantor or such acquired property to a legal, valid and
enforceable first priority perfected Lien (subject to Permitted Liens) in favor
of the Collateral Agent for the benefit of the Secured Parties, in all such
cases to the same extent that such documents and instruments would have been
required to have been delivered by Persons that were Grantors on the Closing
Date, securing payment of the Secured Obligations; and
(v)    upon the request of the Collateral Agent in its reasonable discretion, a
signed copy of an opinion, addressed to the Collateral Agent and the other
Secured Parties, of counsel for the applicable Grantors reasonably acceptable to
the Collateral Agent, as to the validity and enforceability of the agreements
entered into pursuant to this Section 5.13(a) and as to such other related
matters as the Collateral Agent may reasonably request.
(b)    Within 90 days of (x) any entity (other than BRP LLC, a Delaware limited
liability company) becoming a Guarantor pursuant to Section 5.13(a) above, (y)
the acquisition by any Grantor of any Material Leased Property or Material Owned
Real Property or (z) any property of any Grantor becoming Material Leased
Property or Material Owned Real Property after the Closing Date, the Borrower
shall, in each case, at the Borrower’s expense:
(i)    take, and cause such Person to take, whatever action (including the
recording of Mortgages and the filing of Uniform Commercial Code financing
statements) as may be necessary in the reasonable opinion of the Collateral
Agent to vest in the Collateral Agent (or in any representative of the
Collateral Agent designated by it) valid and subsisting Liens on such Material
Leased Property and Material Owned Real Property; and
(ii)    upon the request of the Collateral Agent in its reasonable discretion, a
signed copy of an opinion, addressed to the Collateral Agent and the other
Secured Parties, of counsel for the applicable Grantors reasonably acceptable to
the Collateral Agent, as to the validity and enforceability of the agreements
entered into pursuant to this Section 5.13(b) and as to such other related
matters as the Collateral Agent may reasonably request.
(c)    The time periods set forth in this Section 5.13 may be extended upon the
request of the Borrower, if the Borrower and the Grantors are diligently
pursuing same, in the reasonable discretion of the Administrative Agent. Any
documentation delivered pursuant to this Section 5.13 shall constitute a Loan
Document hereunder and any such document creating or purporting to create a Lien
in favor of the Collateral Agent for the benefit of the Secured Parties shall
constitute a Collateral Document hereunder.
(d)    Notwithstanding anything to the contrary in this Section 5.13, with
respect to any Material Leased Property with respect to which any Grantor is the
lessee and which is required to be encumbered with a first priority Mortgage
pursuant to this Section 5.13, (i) the Borrower shall use commercially
reasonable efforts to obtain (y) (1) a memorandum of lease in recordable form
with respect to such leasehold interest, executed and acknowledged by the lessor
of such leasehold interest, or (2) evidence that the applicable lease with
respect to such leasehold interest or a memorandum thereof has been recorded in
all places necessary, in the Collateral Agent’s reasonable judgment, to give
constructive notice to third‑party purchasers of such leasehold interest, and
(z) any lessor consent or approval of such Mortgage as may be required pursuant
to the terms of the applicable lease with respect to such leasehold interest;
and (ii) if the Borrower shall fail to obtain the documents referred to in
clauses (y) or (z) above with respect to any such leasehold interest, after
using commercially reasonable efforts to do so, the Borrower shall have no


--62-

--------------------------------------------------------------------------------




further obligation to comply with this Section 5.13(d) with respect to the
applicable Material Leased Property. As used in this Section 5.13(d),
“commercially reasonable efforts” shall require the Borrower to commence the
matter referred to with diligence and in a manner consistent with customary
business practices, but shall not require that the Borrower commence litigation
or expend any sums of money except such sums as may be required to compensate a
lessor for reasonable expenses in reviewing the applicable documentation
(including reasonable legal fees in connection with such review). The Borrower
shall promptly, upon reasonable request, provide the Collateral Agent with a
report in reasonable detail summarizing the commercially reasonable efforts
undertaken to obtain the items referenced in this Section 5.13(d).
SECTION 5.14.     Post-Closing Actions. Notwithstanding anything to the contrary
contained in this Agreement or the other Loan Documents, the parties hereto
acknowledge and agree that the Borrower and its Subsidiaries shall be required
to take the actions specified in Schedule 5.14 as promptly as practicable, and
in any event within the time periods set forth in Schedule 5.14. The provisions
of Schedule 5.14 shall be deemed incorporated by reference herein as fully as if
set forth herein in its entirety.
ARTICLE VI
    
Negative Covenants
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:
SECTION 6.01.     Indebtedness. The Borrower will not, and will not permit any
Subsidiary that is a Guarantor to, create, incur, assume or permit to exist any
Indebtedness, except:
(a)    Indebtedness created hereunder;
(b)    unsecured Indebtedness of the Loan Parties so long as the incurrence or
maintenance of such Indebtedness does not cause a Default or an Event of Default
under any other provision of this Agreement;
(c)    Indebtedness existing on the date hereof and set forth in Schedule 6.01;
(d)    any extensions, refinancing, renewals or replacements of any Indebtedness
permitted under Sections 6.01(c), (m) and (n); provided that (i) the amount of
such Indebtedness (the “Refinancing Indebtedness”) is not increased in
connection therewith except for increases in an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such extension, renewal, refinancing, or
replacement and in an amount equal to any existing commitments unutilized
thereunder, (ii) the direct or any contingent obligor with respect thereto is
not changed, as a result of or in connection with such refinancing, replacement,
renewal or extension, (iii) the maturity of such Refinancing Indebtedness is no
earlier than the maturity for the existing Indebtedness being so refinanced,
replaced, renewed or extended and (iv) the terms relating to principal amount,
amortization, interest rate, maturity, collateral (if any) and subordination (if
any), and other material terms taken as a whole, of any such refinancing,
replacement, renewing or extending Indebtedness, and of any agreement entered
into and of any instrument issued in connection therewith, are no less favorable
in any material respect to the Loan Parties or the Lenders than the terms of any
agreement or instrument governing


--63-

--------------------------------------------------------------------------------




the Indebtedness being refinanced, replaced, renewed or extended. If the
Indebtedness being refinanced, replaced, renewed or extended was subject to an
intercreditor agreement, the holders of such refinanced, replaced, renewed or
extended Indebtedness (if such Indebtedness is secured) or their representative
on their behalf shall become party to such intercreditor agreement;
(e)    purchase money Indebtedness (including Capital Lease Obligations) of the
Borrower or any of its Subsidiaries which may be secured by Liens permitted
under Section 6.02; provided that the aggregate principal amount of Indebtedness
permitted by this clause (e) shall not exceed $25,000,000 at any time
outstanding;
(f)    any Indebtedness incurred or assumed in connection with any transaction
or acquisition permitted by Section 6.18 hereof;
(g)    Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to
the Borrower or any other Subsidiary; provided that (i) such Indebtedness is
permitted by Section 6.04(c) hereof and (ii) any such Indebtedness that is owed
to any Subsidiary that is not a Loan Party must be subordinated to the
Obligations on customary terms;
(h)    Guarantees of Indebtedness or other obligations of another Loan Party or
Subsidiary which Indebtedness is permitted or other obligation is not prohibited
by this Agreement (provided that guarantees of Indebtedness or other obligations
of Subsidiaries that are not Loan Parties shall otherwise be permitted under
Section 6.04);
(i)    Indebtedness consisting of surety bonds that the Borrower or any
Subsidiary is required to obtain in order to comply with applicable Law or the
requirements of any Governmental Authority;
(j)    Indebtedness in respect of Swap Agreements incurred in the ordinary
course of business and consistent with prudent business practice and not for
speculative purposes;
(k)    Investments permitted under Section 6.04 that would constitute
Indebtedness;
(l)    the Contingent Purchase Price Obligation Payment (as defined in Section
2.6 of the Purchase Agreement);
(m)    Indebtedness under the Term Loan Agreement; and
(n)    Indebtedness under the Note Purchase Agreements and the Notes in
aggregate principal amount not to exceed $625,736,201.00 at any time
outstanding.
SECTION 6.02.     Liens. The Borrower will not, and will not permit any
Subsidiary that is a Guarantor to, create, incur, assume or permit to exist any
Lien on any property or asset now owned or hereafter acquired by it, or assign
or sell any income or revenues (including accounts receivable) or rights in
respect of any thereof, except:
(a)    Permitted Encumbrances;
(b)    any Lien on any property or asset of the Borrower or any Subsidiary
existing on the date hereof and set forth in Schedule 6.02; provided that (i)
such Lien shall not apply to any other property or asset of the Borrower or any
Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the date hereof and any extensions, renewals and replacements
thereof;


--64-

--------------------------------------------------------------------------------




(c)    any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Subsidiary or existing on any property or asset
of any Person that becomes a Subsidiary after the date hereof prior to the time
such Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be, and any
extensions, renewals and replacements thereof;
(d)    Liens securing the Indebtedness permitted by clause (e) of Section 6.01
and placed on the property described therein contemporaneously with the purchase
thereof or within 90 days thereafter, by the Borrower or any of its Subsidiaries
to secure all or a portion of the purchase price thereof; provided that such
Lien shall not extend to any other property or assets of the Borrower or its
Subsidiaries;
(e)    Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided that (i) such security interests and the
Indebtedness secured thereby are incurred prior to or within 180 days after such
acquisition or the completion of such construction or improvement, (ii) the
Indebtedness secured thereby does not exceed 100% of the cost of acquiring,
constructing or improving such fixed or capital assets and (iii) such security
interests shall not apply to any other property or assets of the Borrower or any
Subsidiary;
(f)    any interest or title of a lessor under any lease entered into by the
Borrower or any of its Subsidiaries in the ordinary course of its business and
covering only the assets so leased, and any interest of a landowner in the case
of easements entered into by the Borrower or any of its Subsidiaries in the
ordinary course of its business and covering only the property subject to the
easement;
(g)    Liens not otherwise permitted by this Section so long as (i) the
aggregate outstanding principal amount of the obligations secured thereby does
not exceed (as to the Borrower and all its Subsidiaries) at any one time,
$25,000,000 and (ii) such Liens are not secured by the Collateral;
(h)    Liens on any additions, improvements, replacements, repairs, fixtures,
appurtenances or component parts thereof attaching to or required to be attached
to property or assets pursuant to the terms of any mortgage, pledge agreement,
security agreement or other similar instrument, creating a Lien upon such
property or asset otherwise permitted under this Section;
(i)    any Liens arising out of the refinancing, extension, renewal or refunding
of any Indebtedness secured by any Lien permitted by any of the foregoing
clauses of this Section, provided that such Indebtedness is not increased except
for increases in an amount equal to a reasonable premium or other reasonable
amount paid, and fees and expenses reasonably incurred, in connection with such
extension, renewal, refinancing, or replacement and in an amount equal to any
existing commitments unutilized thereunder, and is not secured by any additional
assets; and
(j)    Liens created pursuant to any Loan Documents (including Liens pursuant to
the Loan Documents securing the Term Loan Agreement and Indebtedness under the
Note Purchase Agreements and the Notes) so long as such Liens are subject to the
Intercreditor Agreement.
SECTION 6.03.     Fundamental Changes. Neither the Borrower nor any Subsidiary
that is a Guarantor will merge or consolidate with or into any other Person nor
shall any Subsidiary that is a Guarantor liquidate or dissolve, except that if
before and after giving effect to such merger or consolidation, there exists no


--65-

--------------------------------------------------------------------------------




Default or Event of Default (A) the Borrower or any Subsidiary may merge or
consolidate with any Person so long as the Borrower or such Subsidiary is the
surviving Person; (B) a Subsidiary may merge into the Borrower in a transaction
in which the Borrower is the surviving Person; (C) a Subsidiary may merge into
any other Subsidiary; provided that when any Subsidiary that is a Grantor is
merging with another Subsidiary, a Grantor shall be the continuing or surviving
Person and when any Subsidiary that is a Loan Party is merging with another
Subsidiary that is not a Grantor, a Loan Party shall be the continuing or
surviving Person; and (D) any Subsidiary may liquidate or dissolve if such
liquidation or dissolution is in the best interests of the Borrower and is not
materially disadvantageous to the Lenders and the assets of such Subsidiary, if
a Grantor, are distributed to a Grantor.
SECTION 6.04.     Investments, Loans, Advances and Guarantees. The Borrower will
not, and will not permit any of its Subsidiaries that are Guarantors to,
purchase or acquire (including pursuant to any merger with any Person that was
not a wholly-owned Subsidiary prior to such merger) any capital stock, evidences
of indebtedness or other securities (including any option, warrant or other
right to acquire any of the foregoing) of, or make any loans or advances to, or
Guarantee any Indebtedness of, or make any investment in, any other Person,
except that, so long as no Default or Event of Default shall have occurred and
be continuing or will result therefrom, the Borrower and its Subsidiaries may
make:
(a)    Permitted Investments;
(b)    investments by the Borrower in the Equity Interests of its Subsidiaries
and investments by any Subsidiary in the Borrower or any other Subsidiary;
provided, that the aggregate of all loans and investments made under
sub-sections 6.04(b) and (c) in Subsidiaries other than Loan Parties (i) shall
not exceed $25,000,000 and (ii) to the extent such investment or loan is not
made in the ordinary course of business and exceeds $5,000,000 in the aggregate
and is funded (in whole or in part) with the proceeds of any Borrowings, the
Borrower shall have Liquidity of (x) until the commitments under the Term Loan
Agreement have been terminated or expired and the principal of and interest on
any extensions of credit under the Term Loan Agreement and all fees payable
thereunder have been paid in full, at least $100,000,000 and (y) thereafter,
$75,000,000, in each case, as evidenced by a certificate of the chief financial
officer of the Borrower delivered to the Administrative Agent on the earlier of
(A) the date that Borrower submits a Borrowing Request if Borrower is making a
Borrowing in connection therewith, or (B) the date that Borrower consummates the
transaction requiring the delivery of such certificate;
(c)    loans or advances made by the Borrower to any Subsidiary and made by any
Subsidiary to the Borrower or any other Subsidiary; provided, that the aggregate
of all loans and investments made under sub-sections 6.04(b) and (c) in
Subsidiaries other than Loan Parties (i) shall not exceed $25,000,000 and (ii)
to the extent such investment or loan is not made in the ordinary course of
business and exceeds $5,000,000 in the aggregate and is funded (in whole or in
part) with the proceeds of any Borrowings, the Borrower shall have Liquidity of
(x) until the commitments under the Term Loan Agreement have been terminated or
expired and the principal of and interest on any extensions of credit under the
Term Loan Agreement and all fees payable thereunder have been paid in full, at
least $100,000,000 and (y) thereafter, $75,000,000, in each case, as evidenced
by a certificate of the chief financial officer of the Borrower delivered to the
Administrative Agent on the earlier of (A) the date that Borrower submits a
Borrowing Request if Borrower is making a Borrowing in connection therewith, or
(B) the date that Borrower consummates the transaction requiring the delivery of
such certificate;
(d)    Guarantees constituting Indebtedness permitted by Section 6.01;


--66-

--------------------------------------------------------------------------------




(e)    investments consisting of non-cash consideration with respect to any sale
of assets by the Borrower or any Subsidiary;
(f)    Swap Agreements to the extent permitted under Section 6.05;
(g)    any purchases or other acquisitions of all or substantially all of the
Equity Interests in any Person permitted by Section 6.18; provided that,
immediately upon consummation thereof, such Person will be a Guarantor if
required by Section 5.13 (including, without limitation, as a result of a merger
or consolidation otherwise permitted under this Agreement);
(h)    investments consisting of extensions of credit, including without
limitation, in the nature of accounts receivable arising from the grant of trade
credit or prepayments or similar transactions entered into in the ordinary
course of business and investments by the Borrower or any Subsidiary in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to prevent or limit financial loss;
(i)    to the extent not prohibited by Law, loans and advances to the officers,
directors and employees of the Borrower and its Subsidiaries made from time to
time in the ordinary course of business; provided that the aggregate amount of
investments permitted by this clause (i) shall not exceed $1,000,000 at any time
outstanding;
(j)    investments in interests, including but not limited to royalties and
overriding royalties, in coal, hydrocarbons or other minerals provided, that to
the extent such investment is not made in the ordinary course of business and
exceeds $5,000,000 in the aggregate and is funded (in whole or in part) with the
proceeds of any Borrowings, the Borrower shall have Liquidity of (x) until the
commitments under the Term Loan Agreement have been terminated or expired and
the principal of and interest on any extensions of credit under the Term Loan
Agreement and all fees payable thereunder have been paid in full, at least
$100,000,000 and (y) thereafter, $75,000,000, in each case, as evidenced by a
certificate of the chief financial officer of the Borrower delivered to the
Administrative Agent on the earlier of (i) the date that Borrower submits a
Borrowing Request if Borrower is making a Borrowing in connection therewith, or
(ii) the date that Borrower consummates the transaction requiring the delivery
of such certificate;
(k)    investments (valued at the time such investment is made) not otherwise
permitted by this Section 6.04 in an aggregate amount not to exceed the greater
of (i) $25,000,000 or (ii) 5% of Consolidated Net Tangible Assets at any time
outstanding; provided that to the extent such investment is not made in the
ordinary course of business and exceeds $5,000,000 in the aggregate and is
funded (in whole or in part) with the proceeds of any Borrowings, the Borrower
shall have Liquidity of (x) until the commitments under the Term Loan Agreement
have been terminated or expired and the principal of and interest on any
extensions of credit under the Term Loan Agreement and all fees payable
thereunder have been paid in full, at least $100,000,000 and (y) thereafter,
$75,000,000, in each case, as evidenced by a certificate of the chief financial
officer of the Borrower delivered to the Administrative Agent on the earlier of
(i) the date that Borrower submits a Borrowing Request if Borrower is making a
Borrowing in connection therewith, or (ii) the date that Borrower consummates
the transaction requiring the delivery of such certificate;
(l)        investments in Joint Ventures to the extent not otherwise permitted
by this Section 6.04, so long as, immediately after giving effect to any such
investment, no Default has occurred and is continuing and the Borrower shall be
in pro forma compliance with all of the covenants set forth in Sections 6.16 and
6.17; provided, that, except with respect to investments that a Loan Party is
required to make in any Joint Venture pursuant to the terms of the
organizational documents governing such Joint Venture (other than an initial
investment), to the extent any such investment is not made in the ordinary
course of business and exceeds


--67-

--------------------------------------------------------------------------------




$5,000,000 in the aggregate and is funded (in whole or in part) with the
proceeds of any Borrowings, the Borrower shall have Liquidity of (x) until the
commitments under the Term Loan Agreement have been terminated or expired and
the principal of and interest on any extensions of credit under the Term Loan
Agreement and all fees payable thereunder have been paid in full, at least
$100,000,000 and (y) thereafter, $75,000,000, in each case, as evidenced by a
certificate of the chief financial officer of the Borrower delivered to the
Administrative Agent on the earlier of (i) the date that Borrower submits a
Borrowing Request if Borrower is making a Borrowing in connection therewith, or
(ii) the date that Borrower consummates the transaction requiring the delivery
of such certificate;
(m)    investments consisting of Restricted Payments permitted under Section
6.06;
(n)    investments held by a Person acquired pursuant to Section 6.18; and
(o)        investments in the Purchased Interests (as defined in the Purchase
Agreement).
SECTION 6.05.     Swap Agreements. The Borrower will not, and will not permit
any of its Subsidiaries to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Subsidiary has actual exposure (other than those in respect of Equity Interests
of the Borrower or any of its Subsidiaries), and (b) Swap Agreements entered
into in order to effectively cap, collar or exchange interest rates (from fixed
to floating rates, from one floating rate to another floating rate, from
floating to fixed rates or otherwise) with respect to any interest-bearing
liability or investment of the Borrower or any Subsidiary.
SECTION 6.06.     Restricted Payments. The Borrower will not, and will not
permit any of its Subsidiaries that are Guarantors to, declare or make, or agree
to pay or make, directly or indirectly, any Restricted Payments if a Default or
Event of Default shall have occurred and be continuing or a Default or Event of
Default would result from the making of such Restricted Payment; provided, the
Borrower will not, and will not permit any of its Subsidiaries that are
Guarantors to, declare or make, or agree to pay or make, directly or indirectly,
any Restricted Payments to Parent (other than a Permitted Parent Payment) with
the proceeds of any sale or other transfer or disposition of any property, real,
personal or mixed, whether now owned or hereafter acquired, consummated pursuant
to Section 6.08(ii) or (iv); provided, further that if a Commitment Reduction
Postponement occurs and then exists, the Borrower will not, and will not permit
any of its Subsidiaries that are Guarantors to, declare or make, or agree to pay
or make, directly or indirectly, any Restricted Payments to Parent (other than a
Permitted Parent Payment) until any Tranche B Commitment reduction then required
pursuant to Section 2.07(a) has occurred.
SECTION 6.07.     Transactions with Affiliates. Except as otherwise permitted
hereunder, the Borrower will not, and will not permit any of its Subsidiaries
to, sell, lease or otherwise transfer any property or assets to, or purchase,
lease or otherwise acquire any property or assets from, or otherwise engage in
any other transactions with, any of its Affiliates, except (a) transactions that
(i) are in the ordinary course of business and (ii) are at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties, (b) approved
in accordance with the Partnership Agreement, (c) transactions disclosed in the
Parent’s filings with the SEC prior to the Closing Date, (d) any Restricted
Payment permitted by Section 6.06, (e) investments permitted by Section 6.04 or
(f) transactions between or among the Borrower and its Subsidiaries not
involving any other Affiliate.
SECTION 6.08.     Sales of Assets. Neither the Borrower nor any Subsidiary that
is a Guarantor shall enter into any arrangement, direct or indirect, with any
Person other than a Grantor pursuant to which the


--68-

--------------------------------------------------------------------------------




Borrower or such Subsidiary shall sell or otherwise transfer or dispose of any
property, real, personal or mixed, whether now owned or hereafter acquired,
except (i) sales, transfers or dispositions in the ordinary course of business
and the granting of any option or other right to purchase or otherwise acquire
property in the ordinary course of business, (ii) sales, transfers or
dispositions not in the ordinary course of business provided that (x) the
aggregate proceeds of all such sales, transfers and dispositions permitted by
this item (ii) shall not exceed, from the date hereof during any period of
twelve (12) consecutive months more than $50,000,000 and further provided that
to the extent such sales, transfers and dispositions aggregate less than
$25,000,000 during any period of twelve (12) consecutive months, such unexpended
amounts of less than $25,000,000 may be carried forward and expended during the
next period of twelve (12) consecutive months but not any subsequent period of
twelve (12) consecutive months and all such sales, transfers and dispositions
are deemed to apply first to the carried forward amountsFirst Amendment Closing
Date, $300,000,000 and (y) no less than 75% of the consideration paid in
connection therewith shall be cash or Permitted Investments, (iii) sales of
wetlands credits, (iv) sales, transfers or dispositions of property that are no
longer commercially viable to maintain or obsolete, surplus or worn-out
property, whether now owned or hereafter acquired, (v) sales, transfers or
dispositions of equipment or real property to the extent that (A) such equipment
or real property is exchanged for credit against the purchase price of similar
equipment or real property, or (B) the proceeds of such sales, transfers or
dispositions are reasonably promptly, but in any event within 360 days, applied
to the purchase price of similar equipment or real property, or (C) such
equipment or real property is contemporaneously exchanged, in the ordinary
course of business, for property of a like kind or other property useful in the
business of the Loan Parties, to the extent that the property received in such
exchange is of a value at least equivalent to the value of the property
exchanged, (vi) the sale, transfer or disposition of certain timber properties
more specifically described on Schedule 6.08, (vii) dispositions resulting from
the bona fide exercise by a Governmental Authority of its actual power of
eminent domain or other dispositions otherwise required by applicable law, and
(viii) dispositions of property subject to a Permitted Encumbrance that are
transferred to a lienholder or its designee in satisfaction or settlement of the
lienholder’s claim or a realization upon a security interest permitted under
this Agreement.
SECTION 6.09.     Constituent Documents. The Borrower will not, and will not
permit any Subsidiary that is a Guarantor to, amend its charter or by-laws or
other constituent documents in any manner that could reasonably be expected to
materially and adversely affect the rights of the Lenders under this Agreement
or their ability to enforce the same.
SECTION 6.10.     Regulation T, U and X Compliance. The Borrower shall not and
shall not permit any Subsidiary to use the proceeds of the Loans to purchase or
carry Margin Stock (as defined in Regulation U), or otherwise act so as to cause
any Lender, in extending credit hereunder, to be in contravention of Regulations
T, U or X.
SECTION 6.11.     Sales and Leasebacks. Except to the extent such leases in the
aggregate would not require total payments of more than $10,000,000 per annum,
the Borrower shall not, and shall not permit any of its Subsidiaries that are
Guarantors to, directly or indirectly, become or remain liable as lessee or as a
guarantor or other surety with respect to any lease of any property (whether
real, personal or mixed), whether now owned or hereafter acquired that (i) the
Borrower or any of its Subsidiaries that are Guarantors has sold or transferred
or is to sell or transfer to any other Person (other than the Borrower or any of
its Subsidiaries) or (ii) the Borrower or any of its Subsidiaries that are
Guarantors intends to use for substantially the same purpose as any other
property that has been or is to be sold or transferred by the Borrower or any of
its Subsidiaries that are Guarantors to any Person (other than the Borrower or
any of its Subsidiaries) in connection with such lease.


--69-

--------------------------------------------------------------------------------




SECTION 6.12.     Changes in Fiscal Year. The Borrower shall not change the end
of its fiscal year to a date other than December 31.
SECTION 6.13.     Change in the Nature of Business. The Borrower shall not
engage directly or indirectly in any business activity that would cause less
than 90% of the gross income of the Borrower to constitute “qualifying income”
within the meaning of Section 7704(d) of the Code.
SECTION 6.14.     Burdensome Agreements. The Borrower shall not, and shall not
permit any of its Subsidiaries that are Guarantors to enter into or suffer to
exist or become effective any consensual encumbrance or restriction on (a) the
ability of such Subsidiary to make Restricted Payments in respect of any Equity
Interests of such Subsidiary held by, or pay any Indebtedness owed to, the
Borrower or any other Subsidiary and (b) the ability of the Borrower or any
Guarantor to create, incur, assume or suffer to exist any Lien upon any of its
property to secure the Obligations hereunder; provided that (i) the foregoing
shall not apply to restrictions and conditions imposed by applicable Law or by
this Agreement, (ii) the foregoing shall not apply to restrictions and
conditions existing on the date hereof (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition) to the extent such restrictions are listed on Schedule
6.14 attached hereto, (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
(iv) the foregoing shall not apply to restrictions and conditions contained in
the documentation evidencing any Indebtedness permitted hereunder; provided that
in no event shall such restrictions and conditions contained in such
documentation evidencing such permitted Indebtedness (x) in the case of clause
(a), be more restrictive than the restrictions and conditions set forth in
Section 6.06 of this Agreement and this Section 6.14 and (y) apply to any
property or assets other than the property securing such Indebtedness, (v) the
foregoing shall not apply to customary provisions in leases and other contracts
restricting the assignment thereof and (vi) the foregoing shall not apply to the
Note Purchase Agreements or the Term Loan Agreement; provided that, nothing in
this Section 6.14 shall limit the Grantors representations or obligations under
Sections 3.18, 5.13(d) or 5.14, with respect to the Mortgaged Properties.
SECTION 6.15.     Changes to the Omnibus Agreement. Without the prior written
consent of the Administrative Agent, which consent shall not be unreasonably
withheld or delayed, neither the Borrower nor any of its Subsidiaries shall (i)
make any material change to the terms of the Omnibus Agreement, (ii) release any
party from its obligations under the Omnibus Agreement or (iii) fail to
diligently enforce the Omnibus Agreement and avail itself of the rights and
indemnities available thereunder, except in each case, where such change,
release or failure could not reasonably be expected to have a Material Adverse
Effect.
SECTION 6.16.     Minimum Interest Coverage Ratio. The Borrower shall not permit
the Interest Coverage Ratio as of the last day of any fiscal quarter to be less
than 3.5 to 1.0.
SECTION 6.17.     Maximum Leverage Ratio. The Borrower shall not permit the
Leverage Ratio as of the last day of any fiscal quarter to exceed the ratio set
forth below opposite each such fiscal quarter:4.0 to 1.0.


--70-

--------------------------------------------------------------------------------




Fiscal Quarter Ending
Maximum Ratio
June 30, 2015
4.00:1.00
September 30, 2015
4.00:1.00
December 31, 2015
4.00:1.00
March 31, 2016
4.00:1.00
June 30, 2016
3.75:1.00
September 30, 2016
3.75:1.00
December 31, 2016
3.75:1.00
March 31, 2017
3.75:1.00
June 30, 2017 and thereafter
3.50:1.00



SECTION 6.18.     Permitted Acquisitions. The Borrower shall not, except as
otherwise permitted or required in this Agreement, purchase or otherwise
acquire, or permit any Subsidiary that is a Guarantor to purchase or acquire,
the majority of the Equity Interests in, or all or substantially all of the
assets of, any Person unless (i) permitted by Sections 6.03 or 6.04 above, or
(ii) (a) immediately prior to and after giving effect to any such purchase or
acquisition, no Default or Event of Default shall have occurred or be continuing
or will result therefrom, (b) such purchase or acquisition is consummated in
accordance with applicable Law, and (c) immediately after giving effect to such
purchase or acquisition of a company or business pursuant to this Section 6.18
and any related transactions (including the incurrence of any Indebtedness in
connection therewith), (i) the Borrower shall be in pro forma compliance with
the covenants set forth in Section 6.16 and Section 6.17 above and (ii) with
respect to any purchase or acquisition in excess of $5,000,000 funded (in whole
or in part) with the proceeds of any Borrowings, the Borrower shall have
Liquidity of (x) until the commitments under the Term Loan Agreement have been
terminated or expired and the principal of and interest on any extensions of
credit under the Term Loan Agreement and all fees payable thereunder have been
paid in full, at least $100,000,000 and (y) thereafter, $75,000,000, in each
case, as evidenced by a certificate of the chief financial officer of the
Borrower delivered to the Administrative Agent on the earlier of (i) the date
that Borrower submits a Borrowing Request if Borrower is making a Borrowing in
connection therewith, or (ii) the date that Borrower consummates the transaction
requiring the delivery of such certificate.
SECTION 6.19.     Prepayment of Indebtedness. The Borrower will not, and will
not permit any Subsidiaries that are Guarantors to, at any time, directly or
indirectly, prepay or repurchase, redeem, retire or otherwise acquire, any
unsecured, subordinated or junior lien Indebtedness unless (a) as of the date
such payment is made (i) no Default or Event of Default shall have occurred or
be continuing or shall be caused thereby and (ii) after giving effect thereto,
the Borrower is in pro forma compliance with the covenants set forth in Section
6.16 and Section 6.17; provided that this Section 6.19 shall not prohibit (i)
regularly scheduled payments of principal and interest as and when due and any
applicable expense or indemnity payments payable in accordance with the terms
thereof (in each case to the extent not prohibited by applicable subordination
or intercreditor provisions, if any) and (ii) refinancings of any such
Indebtedness permitted by Section 6.01.
ARTICLE VII
    
Events of Default
SECTION 7.01.     Events of Default; Remedies Upon Default. If any of the
following events (“Events of Default”) shall occur:


--71-

--------------------------------------------------------------------------------




(a)    the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three Business Days;
(c)    any representation or warranty made or deemed made by or on behalf of any
Loan Party in or in connection with this Agreement or any amendment or
modification hereof or waiver hereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement or any amendment or modification hereof or waiver hereunder,
shall prove to have been incorrect in any material respect when made or deemed
made;
(d)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.02, 5.03 (with respect to existence) or 5.08
or in Article VI;
(e)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in this Agreement (other than those specified in clause
(a), (b) or (d) of this Article) or in any other Loan Document, and such failure
shall continue unremedied for a period of 30 days from the earlier to occur of
(a) notice thereof from the Administrative Agent to the Borrower (which will be
given if requested by the Required Lenders) and (b) knowledge of such default by
a Financial Officer of the Borrower;
(f)    any Loan Party shall fail to make any payment (whether of principal or
interest and regardless of amount) in respect of any Material Indebtedness, when
and as the same shall become due and payable or within any applicable grace
period;
(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Loan Party or its debts, or of a substantial part of its assets,
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any Loan
Party or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;
(i)    any Loan Party shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in clause
(h) of this Article, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar


--72-

--------------------------------------------------------------------------------




official for any Loan Party or for a substantial part of its assets, (iv) file
an answer admitting the material allegations of a petition filed against it in
any such proceeding, (v) make a general assignment for the benefit of creditors
or (vi) take any action for the purpose of effecting any of the foregoing;
(j)    any Loan Party shall become unable, admit in writing its inability or
fail generally to pay its debts as they become due;
(k)    one or more final non-appealable judgments for the payment of money in an
aggregate amount in excess of $25,000,000 (net of insurance coverage which is
reasonably expected to be paid by the insurer thereunder as confirmed by such
insurer) shall be rendered against any Loan Party or any combination thereof and
the same shall remain undischarged for a period of 60 consecutive days during
which execution shall not be effectively stayed, or any action shall be legally
taken by a judgment creditor to attach or levy upon any assets of any Loan Party
to enforce any such judgment and is not released, vacated or fully bonded within
60 days after its attachment or levy;
(l)    an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount that could
reasonably be expected to have a Material Adverse Effect;
(m)    a Change in Control shall occur;
(n)    this Agreement or any other Loan Document (including the Intercreditor
Agreement) ceases to be valid and binding on any Loan Party party thereto in any
material respect or is declared null and void in any material respect, or the
validity or enforceability thereof is contested by any Loan Party or any Loan
Party denies it has any or further liability under this Agreement or under the
other Loan Documents to which it is a party; or
(o)    any Collateral Document shall for any reason (other than pursuant to the
terms hereof or thereof, including as a result of a transaction permitted by
Section 6.08) cease to create a valid and perfected Lien, with the priority
required hereby or thereby (subject to Permitted Liens), on a portion of the
Collateral purported to be covered thereby with aggregate fair market value for
all such Collateral in excess of $5,000,000;
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans and all Obligations then outstanding to be due and payable in
whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to the Borrower described in
clause (h) or (i) of this Article, the Commitments shall automatically terminate
and the principal of the Loans and all Obligations then outstanding, together
with accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.


--73-

--------------------------------------------------------------------------------




SECTION 7.02.     Application of Funds. Subject to the Intercreditor Agreement,
notwithstanding any other provisions of this Agreement to the contrary, after
the exercise of remedies provided for in Section 7.01 (or after the Loans have
automatically become immediately due and payable and the Letters of Credit have
automatically been required to be cash collateralized as set forth in clause
(iii) of the immediately succeeding paragraph in this Section 7.02), all amounts
collected or received by the Administrative Agent on account of the Obligations
or any other amounts outstanding under any of the Loan Documents or in respect
of the Collateral may, at Administrative Agent’s discretion, be paid over or
delivered as follows:
FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of the Administrative Agent and the
Collateral Agent in connection with enforcing its rights and the rights of the
Lenders under this Agreement and the Loan Documents, under or pursuant to the
terms of this Agreement;
SECOND, to payment of any fees owed to the Administrative Agent and the
Collateral Agent;
THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of each of the Lenders to the extent
owing to such Lender pursuant to the terms of this Agreement;
FOURTH, to the payment of all of the Obligations consisting of accrued interest
on account of the Swingline Loans;
FIFTH, to the payment of the outstanding principal amount of the Obligations
consisting of Swingline Loans;
SIXTH, to the payment of all Obligations arising under this Agreement and the
Loan Documents consisting of accrued fees and interest with respect to Loans and
unreimbursed LC Disbursements (other than interest in respect of Swingline Loans
paid pursuant to clause FOURTH above);
SEVENTH, to the payment of Loans and payment or cash collateralization of any
outstanding Letters of Credit in accordance with Section 2.04(j) hereof, and not
repaid pursuant to clauses “FIRST” through “SIXTH” above;
EIGHTH, to all other Obligations which shall have become due and payable and not
repaid pursuant to clauses “FIRST” through “SEVENTH”; and
NINTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.
In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Lenders shall receive (so long as it is
not a Defaulting Lender) an amount equal to its pro rata share (based on the
proportion that the then outstanding Loans held by such Lender bears to the
aggregate then outstanding Loans) of amounts available to be applied pursuant to
clauses “THIRD”, “SIXTH”, “SEVENTH” and “EIGHTH”; and (iii) to the extent that
any amounts available for distribution pursuant to clause “SEVENTH” above are
attributable to the issued but undrawn amount of outstanding Letters of Credit,
such amounts shall be held by the Administrative Agent as cash collateral for
the Letters of Credit pursuant to Section 2.04(j) hereof and applied (A) first,
to reimburse the Issuing Bank from time to time for any


--74-

--------------------------------------------------------------------------------




drawings under such Letters of Credit and (B) then, following the expiration of
all Letters of Credit, to all other obligations of the types described in clause
“SEVENTH” above in the manner provided in this Section 7.02.
ARTICLE VIII
    
The Administrative Agent
SECTION 8.01.     Appointment and Authority. (a) Each of the Lenders and the
Issuing Bank hereby irrevocably appoints the Administrative Agent as its agent
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.
(b)     The Administrative Agent shall also act as the Collateral Agent under
the Loan Documents, and each of the Lenders (in its capacities as a Lender and
Swingline Lender (if applicable)) and an Issuing Bank hereby irrevocably
appoints and authorizes Citibank, N.A. to act as the agent of such Lender and
such Issuing Bank for purposes of acquiring, holding and enforcing any and all
Liens on Collateral granted by any of the Grantors to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “collateral
agent” and any co‑agents, sub‑agents and attorneys‑in‑fact appointed by the
Administrative Agent pursuant to this Article VIII for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent, shall be entitled to the benefits of
all provisions of this Article VIII and Article IX, as though such co‑agents,
sub‑agents and attorneys‑in‑fact were the “collateral agent” under the Loan
Documents; as if set forth in full herein with respect thereto.
(c)    Notwithstanding anything herein to the contrary, each Lender acknowledges
that the Lien and security interest granted to the Administrative Agent pursuant
to the Collateral Documents and the exercise of any right or remedy by the
Administrative Agent thereunder are subject to the provisions of the
Intercreditor Agreement.
SECTION 8.02.     Rights as a Lender. The bank serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if it were not the Administrative
Agent hereunder.
SECTION 8.03.     Exculpatory Provisions. No Agent shall have any duties or
obligations except those expressly set forth herein. Without limiting the
generality of the foregoing, (a) no Agent shall be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) no Agent shall have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby such Agent is required to exercise in writing as
directed by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
9.02), and (c) except as expressly set forth herein, no Agent shall have any
duty to disclose, or be liable for the failure to disclose, any information
relating to the Borrower or any of its Subsidiaries that is communicated to or
obtained by the bank serving as Administrative Agent, Collateral Agent or any of
its Affiliates in any capacity. No Agent shall be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct. No


--75-

--------------------------------------------------------------------------------




Agent shall be deemed to have knowledge of any Default unless and until written
notice thereof is given to such Agent by the Borrower or a Lender, and no Agent
shall be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, the existence,
validity, enforceability or priority of any Lien or security interest on any
Collateral or other asset or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to such Agent.
SECTION 8.04.     Reliance by Administrative Agent. Each of the Administrative
Agent and Collateral Agent shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. Each of the Administrative
Agent and Collateral Agent also may rely upon any statement made to it orally or
by telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. Each of the Administrative Agent and
Collateral Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
SECTION 8.05.     Delegation of Duties. Each of the Administrative Agent and
Collateral Agent may perform any and all its duties and exercise its rights and
powers by or through any one or more sub-agents appointed by the Administrative
Agent or the Collateral Agent. Each of the Administrative Agent and Collateral
Agent and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent or the Collateral Agent, as
applicable, and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent or Collateral Agent, as
applicable.
SECTION 8.06.     Designation of Administrative Agent. Subject to the
appointment and acceptance of a successor Administrative Agent or Collateral
Agent, as applicable, as provided in this paragraph, any Agent may resign at any
time by notifying the Lenders, the Issuing Bank and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, with the consent of the
Borrower (which consent shall not be unreasonably withheld, conditioned or
delayed), to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Agent gives notice of its resignation, then the retiring
Agent may, on behalf of the Lenders and the Issuing Bank, appoint a successor
Agent which shall be a bank with an office in New York, New York, or an
Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent or Collateral Agent, as applicable, hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent or
Collateral Agent, as applicable, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After any Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring Agent,
its sub agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while it was acting as
Administrative Agent or Collateral Agent, as applicable.


--76-

--------------------------------------------------------------------------------




If the Person serving as Administrative Agent or Collateral Agent is a
Defaulting Lender pursuant to clause (d) of the definition thereof, the Required
Lenders may, to the extent permitted by applicable law, by notice in writing to
the Borrower and such Person remove such Person as Administrative Agent or
Collateral Agent (as applicable) and, in consultation with the Borrower, appoint
a successor. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days (or such earlier
day as shall be agreed by the Required Lenders) (the “Removal Effective Date”),
then such removal shall nonetheless become effective in accordance with such
notice on the Removal Effective Date.
SECTION 8.07.     Non-Reliance on Administrative Agent and other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon any
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon any Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder.
SECTION 8.08.     No Other Duties, etc.. Anything herein to the contrary
notwithstanding, none of Joint Lead Arrangers, Joint Bookrunners or Syndication
Agent listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, Collateral Agent, a
Lender, a Swingline Lender or an Issuing Bank hereunder.
SECTION 8.09.     Withholding Taxes. To the extent required by any applicable
Laws (as determined in good faith by the Administrative Agent), the
Administrative Agent may withhold from any payment to any Lender under any Loan
Document an amount equivalent to any applicable withholding Tax. Without
limiting or expanding the provisions of Section 2.15, each Lender shall
indemnify and hold harmless the Administrative Agent against, and shall make
payable in respect thereof within 10 days after demand therefor, any and all
Taxes and any and all related losses, claims, liabilities and expenses
(including fees, charges and disbursements of any counsel for the Administrative
Agent) incurred by or asserted against the Administrative Agent by the IRS or
any other Governmental Authority as a result of the failure of the
Administrative Agent to properly withhold Tax from amounts paid to or for the
account of such Lender for any reason (including because the appropriate form
was not delivered or not properly executed, or because such Lender failed to
notify the Administrative Agent of a change in circumstance that rendered the
exemption from, or reduction of withholding Tax ineffective). A certificate as
to the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due the Administrative Agent under this paragraph.
The agreements in this paragraph shall survive the resignation and/or
replacement of the Administrative Agent, any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all other Obligations. For the avoidance of doubt,
the term “Lender” shall, for purposes of this paragraph, include any Issuing
Bank and any Swingline Lender.
ARTICLE IX
    
Miscellaneous


--77-

--------------------------------------------------------------------------------




SECTION 9.01.     Notices.
(a)     Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy (or sent by email as set forth in Section
9.01(c) below), as follows:
(i)     if to the Borrower, to it at 601 Jefferson, Suite 3600, Houston, Texas
77002, Attention of Craig Nunez (Email address: cnunez@nrplp.com);
(ii)     if to the Administrative Agent or the Collateral Agent, to it at CRMS
Documentation Unit, 580 Crosspoint Pkwy, Getzville, NY 14068 (Email address:
CRMS.NA.Documentation@citi.com); and
(iii)     if to any other Lender, to it at its address (or telecopy number or
email address) set forth in its Administrative Questionnaire.
(b)     Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
(c)     The Borrower hereby agrees that it will provide to the Administrative
Agent all information, documents and other materials that it is obligated to
furnish to the Administrative Agent pursuant to the Loan Documents, including,
without limitation, all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (i) relates to a request for a new, or a conversion of
an existing, borrowing or other extension of credit (including any election of
an interest rate or interest period relating thereto), (ii) relates to the
payment of any principal or other amount due under this Agreement prior to the
scheduled date therefor, (iii) provides notice of any default or event of
default under this Agreement, or (iv) is required to be delivered to satisfy any
condition precedent to the effectiveness of this Agreement and/or any borrowing
or other extension of credit thereunder (all such non-excluded communications
being referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to oploanswebadmin@citigroup.com. In addition, the Borrower
agrees to continue to provide the Communications to the Agent in the manner
specified in the Loan Documents but only to the extent requested by the
Administrative Agent.
The Borrower further agrees that the Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
Intralinks or a substantially similar electronic transmission systems (the
“Platform”). The Borrower acknowledges that the distribution of material through
an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution.
The Platform is provided “as is” and “as available”. The Agent Parties (as
defined below) do not warrant the accuracy or completeness of the
Communications, or the adequacy of the Platform and expressly disclaim liability
for errors or omissions in the Communications. No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-


--78-

--------------------------------------------------------------------------------




infringement of third party rights or freedom from viruses or other code
defects, is made by the agent parties in connection with the Communications or
the Platform. In no event shall the Administrative Agent or any of its
affiliates or any of their respective officers, directors, employees, agents,
advisors or representatives (collectively, “Agent Parties”) have any liability
to the Borrower, any Lender or any other person or entity for damages of any
kind, including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Communications through the internet, except to the extent the
liability of any agent party is found in a final non-appealable judgment by a
court of competent jurisdiction to have resulted primarily from such Agent
Party’s gross negligence or willful misconduct.
The Administrative Agent agrees that the receipt of the Communications by the
Agent at its e-mail address set forth above shall constitute effective delivery
of the Communications to the Agent for purposes of the Loan Documents. Each
Lender agrees that notice to it (as provided in the next sentence) specifying
that the Communications have been posted to the Platform shall constitute
effective delivery of the Communications to such Lender for purposes of the Loan
Documents. Each Lender agrees to notify the Administrative Agent in writing
(including by electronic communication) from time to time of such Lender’s
e-mail address to which the foregoing notice may be sent by electronic
transmission, and (ii) that the foregoing notice may be sent to such e-mail
address. Nothing herein shall prejudice the right of the Administrative Agent or
any Lender to give any notice or other communication pursuant to any Loan
Document in any other manner specified in such Loan Document.
(d)     Any party hereto may change its address, telecopy number or email
address for notices and other communications hereunder by notice to the other
parties hereto. All notices and other communications given to any party hereto
in accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
SECTION 9.02.     Waivers; Amendments.
(a)     No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Bank and the Lenders hereunder are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by the Borrower therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.
(b)     Neither this Agreement or any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrower and the Required
Lenders (other than any Defaulting Lender) or by the Borrower and the
Administrative Agent with the consent of the Required Lenders (other than any
Defaulting Lender); provided that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the scheduled date of
payment of the principal amount of any Loan or LC Disbursement, or any interest
thereon, or any fees payable


--79-

--------------------------------------------------------------------------------




hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, provided, however, that (x) only the
consent of the Required Lenders shall be necessary to waive any obligation to
pay interest at the Default Rate instead of the otherwise applicable rate and
(y) waiver of a mandatory prepayment of the Loans shall not constitute a
postponement or waiver of a scheduled payment or date of expiration, (iv) change
Sections 2.16 or 7.02 of this Agreement or (c) or Section 9.2 of the Security
Agreement, if effective, in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender, (v) other
than with respect to any disposition of a Guarantor permitted under this
Agreement, release any Guarantor, (vi) other than in accordance with the
provisions of this Agreement upon the occurrence of the latest Maturity Date or
with respect to any disposition of Collateral permitted under this Agreement,
release all or substantially all of the Collateral without the consent of all
Lenders, (vii) change any of the provisions of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent or
the Issuing Bank hereunder without the prior written consent of the
Administrative Agent or the Issuing Bank, as the case may be.
(c)     The Intercreditor Agreement may be amended, modified or waived, in
accordance with its terms, by the Administrative Agent at the direction of the
Required Lenders, and consent of the Borrower or any other Loan Party shall be
required only to the extent required in the Intercreditor Agreement.
SECTION 9.03.     Expenses; Indemnity; Damage Waiver.
(a)     The Borrower shall pay (i) all reasonable out of pocket expenses
incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of one counsel for the Administrative
Agent (but limited, in the case of legal fees and expenses, to the reasonable
and documented out-of-pocket fees, disbursements and other charges of one
counsel to the Administrative Agent and the Arranger (taken as a whole) and, if
reasonably necessary, mining counsel and a single local counsel for the
Administrative Agent and the Joint Lead Arrangers (taken as a whole) in each
relevant jurisdiction and with respect to each relevant specialty), in
connection with the syndication of the credit facilities provided for herein,
the preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
Transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all reasonable out-of-pocket
expenses incurred by the Administrative Agent, the Issuing Bank or any Lender,
including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Issuing Bank or any Lender (but limited, in the case
of legal fees and expenses, to the reasonable and documented out-of-pocket fees,
disbursements and other charges of one counsel to the Administrative Agent and
the Joint Lead Arrangers (taken as a whole) and, if reasonably necessary, mining
counsel and a single local counsel for the Administrative Agent and the Joint
Lead Arrangers (taken as a whole) in each relevant jurisdiction and with respect
to each relevant specialty)), in connection with the enforcement or protection
of its rights in connection with this Agreement, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
(b)     The Borrower shall indemnify the Administrative Agent, the Joint Lead
Arrangers and Joint Bookrunners, the Issuing Bank and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims,


--80-

--------------------------------------------------------------------------------




damages, liabilities and related expenses, including the fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by the Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available (x) to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such Indemnitee or (y) with respect to
any dispute solely among Indemnitees, other than any claims against an
Indemnitee in its capacity or in fulfilling its role as an Agent, Joint Lead
Arranger or Joint Bookrunner or any similar role hereunder.
(c)     To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent or the Issuing Bank under paragraph (a)
or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent or the Issuing Bank, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
un-reimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the un-reimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent or the Issuing Bank in its capacity as such.
(d)     Each Loan Party shall defend and indemnify the Administrative Agent and
each Lender and hold them harmless from and against all loss, liability, damage,
expense, claims, costs, fines, penalties, assessments (including interest on any
of the foregoing) and reasonable attorneys’ fees, suffered or incurred by the
Administrative Agent or any Lender which arise, result from or in any way relate
to a breach or violation by any Loan Party of any applicable Environmental Laws,
either prior to or subsequent to the date hereof, including the assertion or
imposition of any Lien on any Loan Party’s assets, or which relate to or arise
out of any Environmental Liability. Each Loan Party’s obligations hereunder
shall survive the termination of this Agreement and the repayment of the Loans.
(e)     To the extent permitted by applicable law, the Borrower, each Agent,
each Lender and any other Person from time to time party hereto, shall not
assert, and hereby waives, any claim against any other such party, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement or any agreement or instrument contemplated hereby,
the Transactions, any Loan or Letter of Credit or the use of the proceeds
thereof.
(f)     All amounts due under this Section shall be payable not later than ten
(10) days after written demand therefor.
SECTION 9.04.     Successors and Assigns.
(a)     The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing


--81-

--------------------------------------------------------------------------------




Bank that issues any Letter of Credit), except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and (ii)
no Lender may assign or otherwise transfer its rights or obligations hereunder
except in accordance with this Section. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit), Participants
(to the extent provided in paragraph (c) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Agents, the
Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
(b)     (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:
(A)        the Borrower, provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee; provided further that the Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof;
(B)    the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund; and
(C)    the Issuing Bank.
(ii)        Assignments shall be subject to the following additional conditions:
(A)        except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000, and in increments of
$1,000,000 in excess thereof, unless each of the Borrower and the Administrative
Agent otherwise consent, provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;
(B)    except in accordance with Section 2.07, each partial assignment shall be
made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement, provided that this clause shall not
be construed to prohibit the assignment of a proportionate part of all the
assigning Lender’s rights and obligations in respect of one Class of Commitments
or Loans;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that the Administrative Agent may, in
its sole discretion, elect to waive such processing and recordation fee in the
case of any Assignment and Assumption;
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and


--82-

--------------------------------------------------------------------------------




(E)    the assignee must not be a natural Person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural Person) or a Defaulting Lender or any subsidiary of a Defaulting
Lender or any Person who, upon becoming a Lender hereunder, would constitute a
Defaulting Lender or a subsidiary of a Defaulting Lender.
Nothing herein shall limit the right of a Lender to pledge or assign any rights
under the Loan Documents to any Federal Reserve Bank or the United States
Treasury as collateral security pursuant to Regulation A of the Board and any
operating circular issued by such Federal Reserve Bank. For the purposes of this
Section 9.04(b), the term “Approved Fund” has the following meaning:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
(iii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.13, 2.14, 2.15 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.
(iv)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount (and related interest amounts) of the Loans and LC Disbursements owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive (absent manifest error), and the
Borrower, the Administrative Agent, the Issuing Bank and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower,
the Issuing Bank and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.04(d), Section 2.04(e),
Section 2.05(b), Section 2.16(d) or Section 9.03(c), the Administrative Agent
shall have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.


--83-

--------------------------------------------------------------------------------




(c)     (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent or the Issuing Bank, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Section 2.13, Section 2.14 and Section 2.15 (subject to the
limitations and requirements of such Sections and it being understood that the
documentation required under Section 2.15(e) shall be provided solely to the
participating Lender) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to paragraph (b) of this Section; provided
that such Participant shall be subject to the provisions of Section 2.17 as it
were an assignee under paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.16(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and related interest amounts) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and the Borrower and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(ii)    A Participant shall not be entitled to receive any greater payment under
Section 2.13 or 2.15 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, except to
the extent that a Participant’s right to a greater payment results from a Change
in Law after the Participant became a Participant.
(d)     Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that (i) no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto and (ii) such Lender delivers to Borrower and
Administrative Agent written notice thereof.
SECTION 9.05.     Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution


--84-

--------------------------------------------------------------------------------




and delivery of this Agreement and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan, any Obligations or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Commitments have not expired or terminated.
The provisions of Sections 2.13, 2.14, 2.15 and 9.03 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the Transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Commitments or the termination
of this Agreement or any provision hereof.
SECTION 9.06.     Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.
SECTION 9.07.     Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 9.08.     Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured; provided that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of this Agreement and, pending such payment,
shall be segregated by such Defaulting Lender from its other funds and deemed
held in trust for the benefit of the Administrative Agent, the Issuing Banks,
and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.


--85-

--------------------------------------------------------------------------------




SECTION 9.09.     Governing Law; Jurisdiction; Consent to Service of Process.
(a)     This Agreement shall be construed in accordance with and governed by the
law of the State of New York.
(b)     The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its properties in the courts of any jurisdiction.
(c)     The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
(d)     Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
SECTION 9.10.     WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 9.11.     Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12.     Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable Laws or regulations or by any


--86-

--------------------------------------------------------------------------------




subpoena or similar legal process, (d) to any other party to this Agreement, (e)
in connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, the Issuing
Bank or any Lender on a non-confidential basis from a source other than the
Borrower. For the purposes of this Section, “Information” means all information
received from the Borrower relating to the Borrower or its business, other than
any such information that is available to the Administrative Agent, the Issuing
Bank or any Lender on a non-confidential basis prior to disclosure by the
Borrower; provided that, in the case of information received from the Borrower
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
SECTION 9.13.     Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
SECTION 9.14.    USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies the Borrower that pursuant to
the requirements of the Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Act.
SECTION 9.15.     Separateness. The Lenders acknowledge that (i) the Lenders
have advanced funds to the Borrower in reliance upon the separateness of the
Parent and the Borrower from each other and from any other Persons, and (ii) the
Borrower has assets and liabilities that are separate from those of other
Persons, including the Parent.
SECTION 9.16.     Collateral and Guaranty Matters. The Lenders and the Issuing
Banks irrevocably authorize the Collateral Agent, at its option and in its
discretion,
(i)     to release any Lien on any property granted to or held by the Collateral
Agent under any Loan Document (i) upon termination of the aggregate Commitments
and payment in full of all Obligations (other than contingent indemnification
obligations as to which no claim has been asserted) and the expiration or
termination of all Letters of Credit (unless cash-collateralized, back-stopped
or otherwise


--87-

--------------------------------------------------------------------------------




provided for in a manner satisfactory to the Administrative Agent and the
applicable Issuing Bank), (ii) that is sold or otherwise disposed of or to be
sold or otherwise disposed of as part of or in connection with any sale or other
disposition permitted hereunder or under any other Loan Document to a Person
that is not a Grantor or (iii) if approved, authorized or ratified in writing in
accordance with Section 9.02;
(ii)     to release any Guarantor from its obligations under the Guaranty
Agreement if such Person ceases to meet the definition of a Guarantor or ceases
to be a Subsidiary as a result of a transaction permitted hereunder; provided
that no release shall occur if such Guarantor continues to be a guarantor in
respect of any other Material Indebtedness; and
(iii)     to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 6.02.
Upon request by the Collateral Agent at any time, the Required Lenders will
confirm in writing the Collateral Agent’s authority to release any Lien or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty Agreement pursuant to this
Section 9.16. In each case as specified in this Section 9.16, the Collateral
Agent will, at the Borrower’s expense, execute and deliver to the applicable
Grantor such documents as such Grantor may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty
Agreement, in each case in accordance with the terms of the Loan Documents and
this Section 9.16.
SECTION 9.17. Intercreditor Agreement; Consent.
(a)     Each Revolver Secured Party hereby irrevocably authorizes the Agents, to
enter into, or amend, any intercreditor agreement (including the Intercreditor
Agreement) (or similar agreements with the same or similar purpose) as agent for
and on behalf its behalf in accordance with the terms specified in this
Agreement and agrees that the Agents, may take such actions on its behalf as is
contemplated by the terms of any such intercreditor agreement (including the
Intercreditor Agreement). Any such intercreditor agreement (including the
Intercreditor Agreement) entered into by the Agents on behalf of the Revolver
Secured Parties shall be binding upon each Revolver Secured Party. The
Administrative Agent shall notify the Revolver Secured Parties of the
effectiveness of the intercreditor agreement when executed and shall provide a
copy of the executed intercreditor agreement to the Revolver Secured Parties as
and when effective.Each Revolver Secured Party hereby consents to the Collateral
Agent executing an intercreditor agreement on behalf of the Revolver Secured
Parties.
SECTION 9.18. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)     the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)     the effects of any Bail-in Action on any such liability, including, if
applicable:


--88-

--------------------------------------------------------------------------------




(i)     a reduction in full or in part or cancellation of any such liability;
(ii)     a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)     the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.    
SECTION 9.19. SECTION 9.18. Amendment and Restatement.
(a)    On the Closing Date, the Existing Credit Agreement shall be amended and
restated in its entirety by this Agreement and the Existing Credit Agreement
shall thereafter be of no further force and effect except to evidence (i) the
incurrence by the Borrowers of the “Obligations” under and as defined in the
Existing Credit Agreement (whether or not such “Obligations” are contingent as
of the Closing Date), (ii) the representations and warranties made by the Credit
Parties prior to the Closing Date and (iii) any action or omission performed or
required to be performed pursuant to the Existing Credit Agreement prior to the
Closing Date (including any failure, prior to the Closing Date, to comply with
the covenants contained in such Existing Credit Agreement).
(b)    The terms and conditions of this Agreement and the rights and remedies of
the Agent and the Lenders under this Agreement and the Loan Documents shall
apply to all of the Obligations incurred under the Existing Credit Agreement.
(c)    On and after the Closing Date, (i) all references to the Credit Agreement
in the Loan Documents (other than this Agreement) shall be deemed to refer to
this Agreement and (ii) all references to any section (or subsection) of the
Existing Credit Agreement in any Loan Document (but not herein) shall be amended
to become, mutatis mutandis, references to the corresponding provisions of this
Agreement.
(d)    This amendment and restatement is limited as written and is not a consent
to any other amendment, restatement or waiver or other modification, whether or
not similar and, except as expressly provided herein or in any other Loan
Document, all terms and conditions of the Loan Documents remain in full force
and effect unless otherwise specifically amended hereby or by any other Loan
Document.
(e)     For the avoidance of doubt, unless otherwise specified in this
Agreement, all “baskets” set forth in this Agreement shall be calculated from
the Closing Date.
(f)     The Borrowings of $215,000,000.00 outstanding under the Existing Credit
Agreement on the Closing Date shall be deemed borrowed under this Agreement
using the existing maturity dates for each LIBOR Borrowing under the Existing
Credit Agreement and understood and agreed that this Agreement shall serve as
the request for Borrowing referred to in Section 2.03 of this Agreement, and the
Lenders shall fund such portion of the Borrowing, receive prepayment of such
Borrowings, and/or roll outstandings under the Existing Credit Agreement forward
to this agreement as directed by the Agent such that after giving effect thereto
each Lender has made its Applicable Percentage of the Borrowings outstanding on
the Closing Date with the understanding that the resulting maturity periods are
different than allowed in the Interest Period definition.


--89-

--------------------------------------------------------------------------------




(g)     Each Lender hereby irrevocably authorizes the Administrative Agent, to
enter into, or amend, any intercreditor agreement (including the Intercreditor
Agreement) (or similar agreements with the same or similar purpose) as agent for
and on behalf its behalf in accordance with the terms specified in this
Agreement and agrees that the Administrative Agent, may take such actions on its
behalf as is contemplated by the terms of any such intercreditor agreement
(including the Intercreditor Agreement). Any such intercreditor agreement
(including the Intercreditor Agreement) entered into by the Administrative Agent
on behalf of the Lenders shall be binding upon each Lender. The Administrative
Agent shall notify the Lenders of the effectiveness of the intercreditor
agreement when executed and shall provide a copy of the executed intercreditor
agreement to the Lenders as and when effective. Each Lender hereby consents to
the Administrative Agent executing an intercreditor agreement on behalf of the
Lenders.


[END OF TEXT]




--90-

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
BORROWER:
 
 
 
 
 
 
NRP (OPERATING) LLC,
 
a Delaware limited liability company
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name:
[ ] 
 
 
 
Title:
[ ] 





Signature Page to Credit Agreement

--------------------------------------------------------------------------------




 
ADMINISTRATIVE AGENT:
 
 
 
 
 
 
CITIBANK, N.A.,
 
a national banking association
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name:
[ ] 
 
 
 
Title:
[ ] 





Signature Page to Credit Agreement

--------------------------------------------------------------------------------








Signature Page to Credit Agreement

--------------------------------------------------------------------------------




 
[LENDER]
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name:
[ ] 
 
 
 
Title:
[ ] 







 




Signature Page to Credit Agreement